Exhibit 10.2

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

dated as of September 29, 2017,

among

PENN VIRGINIA HOLDING CORP.,

as Borrower,

PENN VIRGINIA CORPORATION,

as Holdings,

JEFFERIES FINANCE LLC,

as Administrative Agent, Collateral Agent and Sole Lead Arranger,

and

THE LENDERS NAMED HEREIN

as Lenders

$200,000,000

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

Article I DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01

 

Certain Defined Terms

     1  

Section 1.02

 

Computation of Time Periods

     38  

Section 1.03

 

Accounting Terms; Changes in GAAP

     38  

Section 1.04

 

Types of Advances

     39  

Section 1.05

 

UCC Terms

     39  

Section 1.06

 

Rounding

     39  

Section 1.07

 

Guarantees

     39  

Section 1.08

 

Miscellaneous

     39  

Article II TERM LOAN

     40  

Section 2.01

 

Commitment for Advances

     40  

Section 2.02

 

Method of Borrowing

     41  

Section 2.03

 

Termination of the Commitments

     43  

Section 2.04

 

Prepayment of Advances

     43  

Section 2.05

 

Payment of Applicable Premium

     45  

Section 2.06

 

Repayment of Advances

     46  

Section 2.07

 

Fees

     46  

Section 2.08

 

Interest

     46  

Section 2.09

 

Illegality

     47  

Section 2.10

 

Breakage Costs

     47  

Section 2.11

 

Increased Costs

     48  

Section 2.12

 

Payments and Computations

     49  

Section 2.13

 

Taxes

     51  

Section 2.14

 

Mitigation Obligations; Replacement of Lenders

     55  

Section 2.15

 

Defaulting Lender

     57  

Article III CONDITIONS

     58  

Section 3.01

 

Conditions to Closing and Advance

     58  

Article IV REPRESENTATIONS AND WARRANTIES

     61  

Section 4.01

 

Existence; Subsidiaries

     61  

Section 4.02

 

Power; No Conflicts

     61  

Section 4.03

 

Authorization and Approvals

     62  

Section 4.04

 

Enforceable Obligations

     62  

Section 4.05

 

Financial Condition and Financial Statements

     63  



--------------------------------------------------------------------------------

Section 4.06

 

True and Complete Disclosure

     63  

Section 4.07

 

Litigation; Compliance with Laws

     64  

Section 4.08

 

Use of Proceeds

     64  

Section 4.09

 

Investment Company Act

     64  

Section 4.10

 

Taxes

     65  

Section 4.11

 

ERISA and Employee Matters

     65  

Section 4.12

 

Condition and Maintenance of Property; Casualties

     65  

Section 4.13

 

Compliance with Agreements; No Defaults

     66  

Section 4.14

 

Environmental Condition

     66  

Section 4.15

 

Permits, Licenses, Etc

     67  

Section 4.16

 

Gas Imbalances, Prepayments

     67  

Section 4.17

 

Marketing of Production

     67  

Section 4.18

 

Restriction on Liens

     67  

Section 4.19

 

Solvency

     68  

Section 4.20

 

Hedging Agreements

     68  

Section 4.21

 

Insurance

     68  

Section 4.22

 

Anti-Corruption Laws; Sanctions; Patriot Act

     68  

Section 4.23

 

Oil and Gas Properties

     68  

Section 4.24

 

Line of Business; Foreign Operations

     70  

Section 4.25

 

Fiscal Year

     70  

Section 4.26

 

Location of Business and Offices

     70  

Section 4.27

 

Intellectual Property

     70  

Section 4.28

 

Senior Debt Status

     70  

Section 4.29

 

Security Instruments

     70  

Article V AFFIRMATIVE COVENANTS

     71  

Section 5.01

 

Compliance with Laws, Etc

     71  

Section 5.02

 

Maintenance of Insurance

     71  

Section 5.03

 

Preservation of Corporate Existence, Etc

     72  

Section 5.04

 

Payment of Taxes, Etc

     72  

Section 5.05

 

Visitation Rights; Periodic Meetings

     72  

Section 5.06

 

Reporting Requirements

     73  

Section 5.07

 

Maintenance of Property

     78  

Section 5.08

 

Collateral Matters; Guaranties

     78  

Section 5.09

 

Use of Proceeds

     79  

Section 5.10

 

Title Evidence and Opinions

     79  

Section 5.11

 

Further Assurances; Cure of Title Defects

     80  

Section 5.12

 

Operation and Maintenance of Oil and Gas Properties

     80  

Section 5.13

 

Anti-Corruption Laws; Sanctions

     81  

Section 5.14

 

Environmental Matters

     82  

Section 5.15

 

ERISA Compliance

     82  

Section 5.16

 

Designation of Restricted and Unrestricted Subsidiaries

     82  

Section 5.17

 

Post-Closing Obligations

     83  

 

ii



--------------------------------------------------------------------------------

Article VI NEGATIVE COVENANTS

     84  

Section 6.01

 

Liens, Etc

     84  

Section 6.02

 

Indebtedness, Guarantees, and Other Obligations

     87  

Section 6.03

 

Agreements Restricting Liens and Distributions

     88  

Section 6.04

 

Merger or Consolidation; Asset Sales

     89  

Section 6.05

 

Restricted Payments

     90  

Section 6.06

 

Investments

     91  

Section 6.07

 

Acquisitions

     92  

Section 6.08

 

Affiliate Transactions

     92  

Section 6.09

 

Compliance with ERISA

     93  

Section 6.10

 

Sale-and-Leaseback

     94  

Section 6.11

 

Change of Business; Foreign Operations or Subsidiaries

     94  

Section 6.12

 

Name Change

     94  

Section 6.13

 

Use of Proceeds

     94  

Section 6.14

 

Gas Imbalances, Take-or-Pay or Other Prepayments

     95  

Section 6.15

 

Hedging Limitations

     95  

Section 6.16

 

Fiscal Year; Fiscal Quarter

     95  

Section 6.17

 

Limitation on Operating Leases

     95  

Section 6.18

 

Prepayment of Certain Debt and Other Obligations; Amendment to First Lien Debt

     95  

Section 6.19

 

Passive Holding Company

     97  

Section 6.20

 

Environmental Matters

     97  

Section 6.21

 

Marketing Activities

     98  

Section 6.22

 

Sale or Discount of Receivables

     98  

Section 6.23

 

Deposit Accounts; Securities Accounts

     98  

Article VII EVENTS OF DEFAULT; REMEDIES

     99  

Section 7.01

 

Events of Default

     99  

Section 7.02

 

Remedies upon Default

     101  

Section 7.03

 

Payment of Applicable Premium

     102  

Section 7.04

 

Right of Set-off

     102  

Section 7.05

 

Non-exclusivity of Remedies

     103  

Section 7.06

 

Application of Proceeds

     103  

Article VIII THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

     104  

Section 8.01

 

Appointment and Authority

     104  

Section 8.02

 

Rights as a Lender

     105  

Section 8.03

 

Exculpatory Provisions

     105  

Section 8.04

 

Reliance by Administrative Agent and the Collateral Agent

     106  

Section 8.05

 

Delegation of Duties

     107  

Section 8.06

 

Resignation of the Administrative Agent or the Collateral Agent

     107  

Section 8.07

 

Non-Reliance on Administrative Agent and Other Lenders

     108  

 

iii



--------------------------------------------------------------------------------

Section 8.08

 

No Other Duties, etc

     109  

Section 8.09

 

Indemnification

     109  

Section 8.10

 

Administrative Agent May File Proofs of Claim

     110  

Section 8.11

 

Collateral and Guaranty Matters

     110  

Section 8.12

 

Credit Bidding

     112  

Article IX MISCELLANEOUS

     113  

Section 9.01

 

Costs and Expenses

     113  

Section 9.02

 

Indemnification; Waiver of Damages

     113  

Section 9.03

 

Waivers and Amendments

     115  

Section 9.04

 

Severability

     116  

Section 9.05

 

Survival of Representations and Obligations

     116  

Section 9.06

 

Binding Effect

     117  

Section 9.07

 

Successors and Assigns

     117  

Section 9.08

 

Confidentiality

     121  

Section 9.09

 

Notices, Etc

     123  

Section 9.10

 

USURY NOT INTENDED

     124  

Section 9.11

 

Usury Recapture

     125  

Section 9.12

 

Payments Set Aside

     125  

Section 9.13

 

Performance of Duties

     126  

Section 9.14

 

All Powers Coupled with Interest

     126  

Section 9.15

 

Governing Law

     126  

Section 9.16

 

Submission to Jurisdiction; Service of Process

     126  

Section 9.17

 

Waiver of Venue

     127  

Section 9.18

 

Execution in Counterparts; Electronic Execution

     127  

Section 9.19

 

Independent Effect of Covenants

     127  

Section 9.20

 

USA Patriot Act

     127  

Section 9.21

 

Flood Insurance Regulations

     128  

Section 9.22

 

NON-RELIANCE

     128  

Section 9.23

 

WAIVER OF JURY TRIAL

     128  

Section 9.24

 

Reversal of Payments

     128  

Section 9.25

 

Injunctive Relief

     129  

Section 9.26

 

No Advisory or Fiduciary Responsibility

     129  

Section 9.27

 

Inconsistencies with Other Documents

     130  

Section 9.28

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     130  

Section 9.29

 

ORAL AGREEMENTS

     131  

Section 9.30

 

Intercreditor Matters

     131  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement dated as of September 29, 2017, is among Penn Virginia
Holding Corp., a Delaware corporation (“Borrower”), Penn Virginia Corporation, a
Virginia corporation (“Holdings”), the lenders party hereto from time to time
(the “Lenders”), and Jefferies Finance LLC, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
the “Collateral Agent”) for such Lenders.

The parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Certain Defined Terms. As used in this Agreement, the terms
defined above shall have the meanings set forth therein and the following terms
shall have the following meanings (unless otherwise indicated, such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):

“Acceptable Accountant” means (a) Deloitte Touche Tohamtsu, (b) Ernst & Young,
(c) KPMG, (d) PricewaterhouseCoopers, (e) Grant Thornton LLP and (f) such other
independent certified public accountants reasonably acceptable to the
Administrative Agent.

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Collateral Agent for the benefit of the Secured Parties, (b) is
superior in priority to all Liens or rights of any other Person in the Property
encumbered thereby, other than Permitted Prior Liens, (c) secures the
Obligations, (d) is enforceable, except as such enforceability may be limited by
any applicable Debtor Relief Laws, and (e) other than as to Excluded Perfection
Collateral, is perfected.

“Account Control Agreement” shall mean, as to any Deposit Account or security
account of any Loan Party held with a bank or other financial institution, an
agreement or agreements in form and substance reasonably acceptable to the
Collateral Agent, among the Loan Party owning such Deposit Account or security
account, as applicable, the Collateral Agent, and such other bank or financial
institution governing such Deposit Account or security account, as applicable.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date of this Agreement, by which any Loan Party or any of
its Restricted Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any Person, or division thereof, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (by percentage or voting power) of, or a
Control Percentage of, the Voting Securities of a Person.

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus  1⁄2 of 1% and (c) the
Eurodollar Rate for a one-month period plus 1.00%; provided, that in no event
shall the Adjusted Reference Rate be less than 0.00%. Any

 

1



--------------------------------------------------------------------------------

change in the Adjusted Reference Rate due to a change in the Reference Rate,
Eurodollar Rate or Federal Funds Rate shall be effective on the effective date
of such change in the Reference Rate, Eurodollar Rate or Federal Funds Rate.

“Administrative Agent” means Jefferies Finance LLC, in its capacity as
administrative agent pursuant to Article VIII until its resignation or removal,
and any successor administrative agent appointed pursuant to Section 8.06.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent or such other form provided by a Lender and
acceptable to the Administrative Agent.

“Advance” means an advance by a Lender to the Borrower pursuant to
Section 2.01(a) as part of a Borrowing and refers to a Reference Rate Advance or
a Eurodollar Rate Advance.

“Advance Payment Contract” means (a) any production payment (whether volumetric
or dollar denominated) granted or sold by any Person payable from a specified
share of proceeds received from production from specified Oil and Gas
Properties, together with all undertakings and obligations in connection
therewith, or (b) any contract whereby any Person receives or becomes entitled
to receive (either directly or indirectly) any payment (an “Advance Payment”) as
consideration for (i) Hydrocarbons produced or to be produced from Oil and Gas
Properties owned by such Person or Affiliate of such Person in advance of the
delivery of such Hydrocarbons (and regardless of whether such Hydrocarbons are
actually produced or actual delivery is required) to or for the account of the
purchaser thereof or (ii) a right or option to receive such Hydrocarbons (or a
cash payment in lieu of such Hydrocarbons); provided that inclusion of customary
and standard “take or pay” provisions in any gas sales or purchase contract or
any other similar contract shall not, in and of itself, cause such gas sales or
purchase contract to constitute an Advance Payment Contract for the purposes of
this definition.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise. For purposes of
this Agreement and the other Loan Documents, Jefferies LLC and its Affiliates
shall be deemed to be Affiliates of Jefferies Finance LLC and its Affiliates.

“Affiliate Transaction” has the meaning specified in Section 6.08.

“Agent Parties” has the meaning set forth in Section 9.09(c)(ii) hereof.

“Agreement” means this Credit Agreement, as the same may be further amended,
supplemented, restated, and otherwise modified from time to time.

“Annual Reporting Package” has the meaning set forth in Section 5.06(a) hereof.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrower or any Subsidiary from time to
time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.

“Applicable Margin” means with respect to any Advance, a rate per annum equal to
(a) for Eurodollar Rate Advances, 7.00% and (b) for Reference Rate Advances,
6.00%.

“Applicable Premium” has the meaning set forth in Section 2.05 hereof.

“Approved Fund” means any Fund that is administered, managed, advised or
sub-advised by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers, manages, advises or sub-advises a
Lender.

“ASC” means FASB Accounting Standards Codification.

“Asset Sale Prepayment” has the meaning specified in Section 2.04(b)(i).

“Asset Sale Proceeds Prepayment Date” has the meaning specified in
Section 2.04(b)(i).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

“Availability” means, at any time, an amount equal to the excess of (a) the
lesser of (i) the Borrowing Base (if any) in effect at such time under the First
Lien Credit Agreement and (ii) the aggregate “Commitments” (as defined in the
First Lien Credit Agreement) in effect at such time of all First Lien Lenders
under the First Lien Credit Agreement, minus (b) the sum of (i) the aggregate
principal amount of all “Advances” (as defined in the First Lien Credit
Agreement) outstanding on such date, plus (ii) the aggregate amount available to
be drawn under all outstanding letters of credit issued under and pursuant to
the First Lien Credit Agreement on such date (including all unreimbursed
disbursements under any such letters of credit).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means United States Code, 11 U.S.C. §§ 101–1532.

“Bona Fide Debt Fund” means any fund or investment vehicle that is primarily
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and other similar extensions of credit in the ordinary course.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders pursuant to Section 2.01(a).

“Borrowing Base” means the “Borrowing Base” under and as defined in the First
Lien Credit Agreement from time to time, or such Credit Facility that refinances
or replaces the First Lien Credit Agreement.

“Borrowing Base Deficiency” means “Borrowing Base Deficiency” under and as
defined in the First Lien Credit Agreement from time to time.

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York or Texas, and (b) if the applicable Business Day relates to
any Eurodollar Rate Advances, on which dealings are carried on by commercial
banks in the London interbank market.

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Collateral Account” means “Cash Collateral Account” under and as defined
in the First Lien Credit Agreement from time to time.

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any Disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Restricted Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

 

4



--------------------------------------------------------------------------------

“Certificated Equipment” means any equipment (including, but not limited to,
vehicles) the ownership of which is evidenced by, or under applicable Legal
Requirement, is required to be evidenced by, a certificate of title.

“Change in Control” means:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than the holders of the Equity Interests of Holdings as of the Closing
Date) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a “person” or “group” shall be
deemed to have “beneficial ownership” of all equity interests that such “person”
or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than 50% of the Equity Interests of Holdings
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of Holdings;

(b)    a majority of the members of the board of directors (or other equivalent
governing body) of Holdings shall not constitute Continuing Directors;

(c)    there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Equity Interests in excess of $5,000,000 any
“change in control” or similar provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating Holdings or any of
its Restricted Subsidiaries to repurchase, redeem or repay all or any part of
the Indebtedness or Equity Interests provided for therein;

(d)    Holdings ceasing to own directly or indirectly 100% of the Borrower; or

(e)    a Change in Control (as defined in the First Lien Credit Agreement) shall
be deemed to have occurred under the First Lien Credit Agreement.

“Change in Control Declaration” has the meaning specified in
Section 2.04(b)(ii).

“Change in Control Offer” has the meaning specified in Section 2.04(b)(ii).

“Change in Control Payment Date” has the meaning specified in
Section 2.04(b)(ii).

“Change in Control Response Date” has the meaning specified in
Section 2.04(b)(ii).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives

 

5



--------------------------------------------------------------------------------

thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Closing Date” means the date on which the conditions specified in Section 3.01
are satisfied (or waived in accordance with Section 9.03).

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Collateral” means all “Collateral,” “Pledged Collateral” and “Mortgaged
Properties” (as defined in each of the Mortgages and the Security Agreement, as
applicable) or similar terms used in the Security Instruments; provided that,
notwithstanding anything to the contrary in the Loan Documents, Collateral shall
in no event include any Excluded Tax Collateral.

“Collateral Agent” means Jefferies Finance LLC, in its capacity as collateral
agent pursuant to Article VIII until its resignation or removal, and any
successor collateral agent appointed pursuant to Section 8.06.

“Commercial Lenders” means commercial banks engaged in oil and gas reserve-based
lending as part of their respective businesses.

“Commitment” means, with respect to each Lender, its obligation to make an
Advance to the Borrower hereunder, expressed as an amount representing the
maximum principal amount of the Advance to be made by such Lender hereunder, as
such commitment may be modified from time to time pursuant to Section 2.03 or
Article VII or otherwise under this Agreement, including pursuant to assignments
by or to such Lender pursuant to Section 9.07(b). The amount of each Lender’s
Commitment on the Closing Date (before giving effect to the Borrowing on the
Closing Date) is set forth opposite such Lender’s name on Annex I.

“Commitment Letter” means that certain Commitment Letter dated July 29, 2017,
among the Administrative Agent and the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Holdings and its Restricted Subsidiaries for such period, determined on a
consolidated basis, without duplication, in accordance with GAAP; provided, that
in calculating Consolidated Net Income of

 

6



--------------------------------------------------------------------------------

Holdings and its Restricted Subsidiaries for any period, there shall be excluded
(a) the net income (or loss) of any Person (other than a Subsidiary which shall
be subject to clause (c) below), in which Holdings or any of its Restricted
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash to Holdings or any of its Restricted
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of Holdings or any of its Restricted Subsidiaries or is merged into
or consolidated with Holdings or any of its Restricted Subsidiaries or that
Person’s assets are acquired by Holdings or any of its Restricted Subsidiaries
except to the extent included pursuant to the foregoing clause (a), (c) the net
income (if positive), of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary to Holdings or any of its Restricted Subsidiaries of such net income
(i) is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Restricted Subsidiary or (ii) would be subject to
any taxes payable on such dividends or distributions, but in each case only to
the extent of such prohibition or taxes, (d) any gain or loss from any
Disposition of Property during such period, and (e) realized gains (or losses)
on Hedge Contracts resulting from unscheduled unwinds, settlements or
terminations of such Hedge Contracts. Further provided that the increase to
Consolidated Net Income as a result of net income paid to Holdings or any of its
Restricted Subsidiaries as described in clause (a) above shall not exceed 15% of
Consolidated Net Income (after giving effect to such addition) for such period.

“Continuing Directors” means the board of directors (or equivalent governing
body) of Holdings on the Closing Date and each other director (or equivalent) of
Holdings, if, in each case, such other Person’s nomination for election to the
board of directors (or equivalent governing body) of Holdings is approved by at
least 51% of the then Continuing Directors.

“Contracts” means all contracts, agreements, operating agreements, farm-out or
farm-in agreements, sharing agreements, mineral purchase agreements, contracts
for the purchase, exchange, transportation, processing or sale of Hydrocarbons,
rights-of-way, easements, surface leases, equipment leases, permits, franchises,
licenses, pooling or unitization agreements, and unit or pooling designations
and orders now or hereafter affecting any of the Oil and Gas Properties,
Operating Equipment, Fixture Operating Equipment, or Hydrocarbons now or
hereafter covered hereby, or which are useful or appropriate in drilling for,
producing, treating, handling, storing, transporting or marketing oil, gas or
other minerals produced from any of the Oil and Gas Properties, and all as such
contracts and agreements as they may be amended, restated, modified, substituted
or supplemented from time-to-time.

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding Voting Securities (including any options, warrants or similar rights
to purchase such Voting Securities) of such Person having ordinary voting power
which gives the direct or indirect holder of such Voting Securities the power to
elect a majority of the board of directors (or other applicable governing body)
of such Person.

“Convert,” “Converting,” “Conversion,” “Converted” and “Conversion” each refers
to a conversion of Advances of one Type into Advances of another Type pursuant
to Section 2.02(b).

 

7



--------------------------------------------------------------------------------

“Credit Facility” means any oil and gas reserve-based revolving credit facility
which (a) provides for advances of revolving loans only, without separate
tranches of Indebtedness for borrowed money (other than swing line advances or
letters of credit issued thereunder), and does not permit or provide for any
non-pro rata repayments of the outstanding principal amount of Indebtedness with
proceeds of Collateral (other than repayments of swing line advances and the
cash collateralization of letters of credit thereunder), (b) the majority of the
commitments under which at all times prior to the occurrence of an “event of
default” thereunder (as such terms are defined therein) are held by Commercial
Lenders, and (c) does not provide for any make-whole, prepayment premium or
similar payments, in each case, as amended, modified, supplemented or restated,
replaced, refunded or refinanced in whole from time to time, (provided that,
unless an “event of default” thereunder has occurred, after giving effect to
such restatement, replacement, refund or refinancing, the majority of the
commitments continue to be held by Commercial Lenders), including by or pursuant
to any agreement or instrument that extends the maturity of any Indebtedness
thereunder, or increases the amount of available borrowings thereunder.

“Current Ratio” means, as of any date of determination, the ratio of
(a) consolidated current assets of Holdings (including the unused amount of the
Commitments, unless a Default exists, but excluding non-cash assets under ASC
815 and excluding Cash Collateral) to (b) consolidated current liabilities of
Holdings (excluding (i) non-cash obligations under ASC 815, (ii) current
maturities in respect of the Obligations, and (iii) non-cash liabilities
recorded in connection with stock-based or similar incentive based compensation
awards or arrangements).

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.08(a) or (b), and (b) in the case of any other
Obligation, 2.00% plus the non-default rate applicable to Reference Rate
Advances as provided in Section 2.08(a).

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund its Pro Rata Share of any Advance required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund an Advance

 

8



--------------------------------------------------------------------------------

hereunder and states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, or assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) upon delivery of written notice of such
determination to the Borrower and each Lender.

“Deposit Account” shall have the meaning given to the term in the Uniform
Commercial Code (or any successor statute), as adopted and in force in the State
of New York or, when the laws of any other state govern the method or manner of
the perfection or enforcement of any Lien in any of the Collateral, the Uniform
Commercial Code (or any successor statute) of such other state.

“Disposition,” “Dispose” or “Disposed” means any sale, lease, transfer,
assignment, farm-out, conveyance, release, abandonment, or other disposition of
any Property (including the grant or transfer of any working interest,
overriding royalty interest, production payments, net profits interest, royalty
interest, or mineral fee interest), including any Casualty Event and the
issuance of Equity Interests in any of the Restricted Subsidiaries or the sale
of Equity Interests in any of Holdings’ Subsidiaries other than statutory or
directors qualifying shares.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Advances
and all other Obligations that are

 

9



--------------------------------------------------------------------------------

accrued and payable and the termination of the Commitments), (b) are redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests) (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Advances
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provide for the scheduled payment of
dividends in cash or other Property or (d) are or become convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Maturity Date; provided that if such Equity Interests is
issued pursuant to a plan for the benefit of Holdings or its Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by Holding or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Disqualified Lenders” means (i) those Persons identified by the Borrower (or
one of its Affiliates) to the Administrative Agent in writing on or prior to
July 29, 2017 (and such Persons’ Affiliates clearly identifiable as such solely
on the basis of their names), (ii) competitors (and such competitors’ sponsors
and Affiliates identified in writing or clearly identifiable as such solely on
the basis of their names, other than a sponsor or Affiliate that is a Bona Fide
Debt Fund) of the Borrower separately identified by the Borrower to the
Administrative Agent in writing from time to time and (iii) any Affiliate of any
competitor described in clause (ii) that is identified by the Borrower to the
Administrative Agent in writing from time to time or reasonably identifiable
solely by name as an Affiliate of such Person, other than an Affiliate of such
Person that is a Bona Fide Debt Fund; provided that no updates to the
Disqualified Lender list shall be deemed to retroactively disqualify any parties
that have previously acquired an assignment or participation in respect of the
Advances from continuing to hold or vote such previously acquired assignments
and participations on the terms set forth herein for Lenders that are not
Disqualified Lenders. Any supplement to the list of Disqualified Lenders
pursuant to clause (ii) or (iii) above shall be made by the Borrower to the
Administrative Agent in writing (including by email) and such supplement shall
take effect the same Business Day such notice is received by the Administrative
Agent. The list of Disqualified Lenders shall be made available to any Lender
upon request to the Administrative Agent.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means each Subsidiary of the Borrower that is organized
under the laws of the United States or any state thereof, or the District of
Columbia.

“EBITDAX” means, for any period, without duplication, the amount equal to:

(a)    Consolidated Net Income for such period; plus

(b)    the sum of the following, to the extent deducted in determining
Consolidated Net Income for such period, (i) Interest Expense, (ii) income and
franchise Taxes, (iii) depreciation, amortization, depletion, exploration
expenses, and other non-cash charges and non-cash losses for such period,
including any provision for the reduction in the carrying value of assets
recorded

 

10



--------------------------------------------------------------------------------

in accordance with GAAP and non-cash charges resulting from the requirements of
ASC 410, 718 and 815 (except, in any event, to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), and including
losses from Dispositions (other than Dispositions of Hydrocarbons in the
ordinary course of business), and (iv) unusual and non-recurring losses
reasonably acceptable to the Administrative Agent; minus

(c)    all non-cash gains and non-cash items which were included in determining
such Consolidated Net Income (including non-cash income resulting from the
requirements of ASC 410, 718 and 815); minus

(d)    unusual and non-recurring gains which were included in determining such
Consolidated Net Income;

provided that, such EBITDAX shall be determined on a Pro Forma Basis.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is (currently or hereafter), or within the prior
seven (7) years was, maintained or contributed to by any Loan Party or any
current or former ERISA Affiliate.

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.

“Engineering Report Volumes” means, as of any date of determination, the
anticipated volume of production of oil, gas or natural gas reserves, as
applicable, from the Oil and Gas Properties of the Loan Parties as reflected in
the Engineering Report most recently delivered pursuant to Section 5.06(d) prior
to such date of determination.

“Environment” or “Environmental” means ambient air, indoor air, surface water
and groundwater (including potable water, navigable water and wetlands), the
land surface or subsurface strata, natural resources, the workplace or as
otherwise defined in any Environmental Law.

 

11



--------------------------------------------------------------------------------

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, orders, claims, liens, notices of
noncompliance or violation, investigations or proceedings arising as a result of
any actual or alleged violation of or liability under any Environmental Law or
relating to any Permit issued, or any approval given, under any such
Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Materials or alleged
injury or threat of injury to public health, safety or the Environment.

“Environmental Law” means any Legal Requirement relating to (a) the protection
of human health and safety from environmental hazards or exposure to Hazardous
Materials, (b) the protection, conservation, management or use of the
Environment, natural resources and wildlife, (c) the protection or use of
surface water and groundwater, (d) the management, manufacture, processing,
possession, distribution, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material, or (e) the prevention of
pollution and includes, without limitation, the following federal statutes and
the regulations promulgated thereunder: CERCLA, the Clean Air Act, 42 U.S.C. §
7401 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Emergency Planning
and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. §
300f et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.,
the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., the
Endangered Species Act, 16 U.S.C. § 1531 et seq., and any state or local laws
and regulations similar thereto, as each of the foregoing has been amended.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization required by or from a Governmental Authority under
Environmental Law.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Issuance” means any issuance by Holdings of shares of its Equity
Interests (other than Disqualified Stock and other than to any Subsidiary of
Holdings).

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) who
together with any Loan Party or any of its Restricted Subsidiaries is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

 

12



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

“Eurodollar Base Rate” means the rate per annum (rounded upward to the nearest
whole multiple of 1/100th of 1.00%) equal to the interest rate per annum set
forth on the Reuters Screen LIBOR01 or LIBOR02 page (or any replacement page) as
the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other authority that takes over the administration of
such rate), for deposits in Dollars at 11:00 a.m. (London, England time) two
Business Days before the first day of the applicable Interest Period, as the
rate for Dollar deposits with a maturity comparable to such Interest Period;
provided that, if such quotation is not available for any reason, the Eurodollar
Base Rate shall then be the rate determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
Advances being made, continued or Converted by the Lenders and with a term
equivalent to such Interest Period would be offered by the London branch of a
Lender chosen by the Administrative Agent to major banks in the London or other
offshore inter-bank market for Dollars at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period; provided further that, if the Eurodollar Base Rate determined pursuant
to the foregoing provisions would otherwise be less than 1.00% per annum, then
“Eurodollar Base Rate” shall be deemed to be 1.00% per annum.

“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
(which determination shall be conclusive in the absence of manifest error)
pursuant to the following formula:

 

  Eurodollar Rate   =  

                      Eurodollar Base Rate             

1.00 – Eurodollar Rate Reserve Percentage

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.08(b).

“Eurodollar Rate Reserve Percentage” means, as of any day, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities. The Eurodollar Rate for each
outstanding Advance shall be adjusted automatically as of the effective date of
any change in the Eurodollar Rate Reserve Percentage.

“Event of Default” has the meaning specified in Section 7.01.

 

13



--------------------------------------------------------------------------------

“Exchange Offer” means a registered offer to exchange outstanding senior
unsecured notes for new senior unsecured notes (the “exchange notes”) having
terms substantially identical in all material respects to such outstanding
senior unsecured notes (except that the exchange notes shall not contain any
transfer restrictions).

“Excluded Funds” means cash and cash equivalents held in any of the following
accounts: (a) accounts designated solely for payroll or employee benefits,
(b) Cash Collateral Accounts, (c) trust accounts held exclusively for the
payment of taxes of the Borrower or any Guarantor, and (d) suspense or trust
accounts held exclusively for royalty and working interest payments owing to
third parties.

“Excluded Perfection Collateral” shall mean collectively (a) cash and cash
equivalents constituting Excluded Funds, (b) commercial tort claims where the
amount of damages expected to be claimed is less than $250,000 in the aggregate,
(c) letter of credit rights to the extent a security interest therein cannot be
perfected by the filing of a financing statement under the UCC and the amount
thereof is less than $250,000 in the aggregate, (d) Certificated Equipment and
(e) any other Property with respect to which either (i) the First Lien Agent or
(ii) the Administrative Agent has determined, in its reasonable discretion that
the cost of perfecting a security interest in such Property outweighs the
benefit of the Lien afforded thereby and, in the case of (i), such Property
shall only constitute Excluded Perfection Collateral hereunder to the extent a
Lien on such Property is not perfected under the First Lien Documents.

“Excluded Properties” means the “Excluded Collateral,” as defined in the
Security Agreement, which includes (a) Excluded Trademark Collateral, as defined
therein, (b) Excluded Contracts, as defined therein, and (c) Excluded PMSI
Collateral, as defined therein.

“Excluded Subsidiary” means any Restricted Subsidiary that is not required to
become a Guarantor pursuant to Section 5.08(a).

“Excluded Tax Collateral” means voting equity interests constituting more than
65% of the total outstanding voting equity interests of a controlled foreign
corporation” within the meaning of Section 957 of the Code (a “CFC”) or a
Foreign Holding Company and any property or assets of any CFC (whether held
directly or indirectly).

“Excluded Tax Subsidiary” means (i) a CFC, (ii) a Foreign Holding Company and
(iii) any subsidiary of any CFC.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Recipient with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Recipient

 

14



--------------------------------------------------------------------------------

acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.14) or (ii) such Recipient
changes its lending office, except in each case to the extent that, pursuant to
Section 2.13, amounts with respect to such Taxes were payable either to such
Recipient’s assignor immediately before such Recipient became a party hereto or
to such Recipient immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.13(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official administrative practices adopted pursuant to any
intergovernmental agreement entered into in connection with Sections 1471
through 1474 of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted median of the rates on overnight federal funds transactions with
members of the Federal Reserve System reported by depository institutions on
such day for individual transactions, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent (in its
individual capacity) on such day on such transactions as determined by the
Administrative Agent, and (c) in any event, the Federal Funds Rate shall not be
less than zero.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letters” means, collectively, (a) that certain fee letter dated July 29,
2017 among the Administrative Agent and the Borrower and (b) that certain fee
letter dated September 29, 2017 among the Administrative Agent, the Borrower and
the Lenders party hereto on the Closing Date.

“FERC” has the meaning set forth in Section 4.23(e) hereof.

“First Lien Agent” means Wells Fargo Bank, National Association or such other
Person serving in the capacity as the administrative agent under the First Lien
Credit Agreement, or their respective successors or assigns, to the extent
permitted under the First Lien Credit Agreement and the Intercreditor Agreement.

“First Lien Credit Agreement” means the credit agreement dated as of
September 12, 2016 among the Borrower, Holdings, the First Lien Lenders, and the
First Lien Agent, as amended by the Revolver Amendment and as otherwise in
effect on the Closing Date, and as

 

15



--------------------------------------------------------------------------------

further amended, restated, refinanced, supplemented, or otherwise modified but
only to the extent permitted under the terms of the Intercreditor Agreement;
provided that, for the avoidance of doubt, the First Lien Credit Agreement shall
at all times constitute a Credit Facility, and the Indebtedness incurred
thereunder shall at all times constitute First Lien Debt.

“First Lien Debt” means Indebtedness incurred in accordance with Section 6.02(b)
and secured pursuant to Section 6.01(p).

“First Lien Lenders” means the lenders party to the First Lien Credit Agreement
from time to time.

“First Lien Loan Documents” means the definitive documentation (including any
promissory notes, security documents, and each other agreement, instrument,
certificate, or document) in respect of any First Lien Debt (including, for the
avoidance of doubt, the First Lien Credit Agreement) executed by Holdings, the
Borrower, any of its Restricted Subsidiaries, or any of their respective
officers at any time in connection with such First Lien Debt.

“Fixture Operating Equipment” means any of the items described in the first
sentence of the definition of “Operating Equipment,” which, as a result of being
incorporated into realty or structures or improvements located therein or
thereon, with the intent that they remain there permanently, constitute fixtures
under the laws of the state in which such equipment is located.

“Flood Insurance Regulations” has the meaning set forth in Section 9.21 hereof.

“Foreign Holding Company” means any entity substantially all of the assets of
which consist directly or indirectly of equity interests (or equity interests
and debt interests) in one or more CFCs.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

16



--------------------------------------------------------------------------------

“Governmental Unit” has the meaning set forth in Section 101(27) of the
Bankruptcy Code.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

“Guarantor” means (a) Holdings, (b) each Restricted Subsidiary of Holdings
(other than Excluded Subsidiaries) and (c) each Restricted Subsidiary of
Holdings that voluntarily executes a Guaranty, provided that, notwithstanding
anything in the Loan Documents, Guarantor shall in no event include any Excluded
Tax Subsidiary.

“Guaranty” means a guaranty agreement substantially the form of the attached
Exhibit B and executed by a Guarantor.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the Environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or Release of which requires a Permit under
any Environmental Law or other Governmental Approval, (e) which are deemed by a
Governmental Authority to constitute a nuisance which pose a health or safety
hazard to Persons or neighboring properties, or (f) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap

 

17



--------------------------------------------------------------------------------

transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that, a
“Hedge Contract” shall not include any “Master Agreement” or other agreement
that provides solely for the sale by any Loan Party or any Restricted Subsidiary
of physical Hydrocarbons in exchange for cash in the ordinary course of its
business.

“Hedge Event” means any novation, assignment, unwinding, termination, expiration
or amendment of a Hedge Contract.

“Hedge Termination Value” means, in respect of any one or more Hedge Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Contracts, (a) for any date on or after the
date such Hedge Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Contracts (which may include a Lender or any
Affiliate of a Lender).

“Holdings” has the meaning set forth in the introductory paragraph hereof.

“Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower which
individually has less than $5,000,000, and in the aggregate with all other
Immaterial Subsidiaries has less than $20,000,000, of assets and quarterly
revenues, in each case, based on the most recently quarterly financial
statements available to the Borrower.

 

18



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;

(c)    the Attributable Indebtedness of such Person and all outstanding payment
obligations with respect to such Person’s Capital Lease Obligations and
Synthetic Leases (regardless of whether accounted for as indebtedness under
GAAP);

(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, and banker’s
acceptances issued for the account of any such Person;

(g)    all obligations of any such Person in respect of Disqualified Equity
Interests;

(h)    all obligations of such Person under any Hedge Contract;

(i)    all Guarantees of any such Person with respect to any of the foregoing;

(j)    the outstanding attributed principal amount under any asset
securitization program; and

(k)    obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business,
including obligations of such Person owing in connection with any Advance
Payment Contract.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such

 

19



--------------------------------------------------------------------------------

Indebtedness is expressly made non-recourse to such Person. The Indebtedness of
any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.02(a) hereof.

“Independent Engineer” means (a) Netherland, Sewell & Associates, Inc., (b)
Ryder Scott Company, L.P., (c) DeGolyer and MacNaughton or (d) any other
independent petroleum engineering firm selected by the Borrower and reasonably
acceptable to the Majority Lenders.

“Independent Engineering Report” means any “Independent Engineering Report” as
defined in and delivered to the First Lien Agent under the First Lien Credit
Agreement or, if no such report is delivered thereunder, then a report, in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders, prepared by an Independent Engineer with respect to the Proven
Reserves owned by any Loan Party or any Restricted Subsidiary (or to be acquired
by any Loan Party or any Restricted Subsidiary, as applicable), which report
shall (a) specify the location, quantity, and type of the estimated Proven
Reserves attributable to such Oil and Gas Properties, (b) contain a projection
of the rate of production of such Oil and Gas Properties, (c) contain an
estimate of the Present Value, (d) contain an attendant reserve database capable
of producing a match of the reserves, and (e) contain such other information as
is customarily obtained from and provided in such reports.

“Initial Acquisition” means the acquisition on or after the Closing Date by
Holdings, directly or through one or more of its Restricted Subsidiaries, from
the Seller of the Lavaca Assets pursuant to the Purchase Agreement.

“Intercreditor Agreement” means an Intercreditor Agreement in form and substance
satisfactory to the Administrative Agent and the Lenders, among the
Administrative Agent, the First Lien Agent, and the Loan Parties.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) EBITDAX to (b) Interest Expense.

“Interest Expense” means, for the Borrower and its consolidated Restricted
Subsidiaries for any period, total interest expense incurred in connection with
any Indebtedness for such period, whether paid or accrued, including (a) all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, imputed interest under Capital
Leases and Synthetic Leases, and net costs under Interest Hedge Agreements, all
as determined in conformity with GAAP, and (b) all interests, dividends,
distributions, or other payments made in respect of preferred Equity Interests.

 

20



--------------------------------------------------------------------------------

“Interest Hedge Agreement” means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Indebtedness of the Borrower.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02. The duration of each
such Interest Period shall be one, three or six months, in each case as the
Borrower may, upon notice received by the Administrative Agent not later than
12:00 p.m. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

(a)    the Borrower may not select any Interest Period which ends after the
Maturity Date;

(b)    Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;

(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(d)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

“Internal Engineering Report” means any “Internal Engineering Report” as defined
in and delivered to the First Lien Agent under the First Lien Credit Agreement
or, if no such report is delivered thereunder, then a report that is in form and
substance reasonably satisfactory to the Administrative Agent and each Lender,
prepared by the Borrower and certified by a Responsible Officer of the Borrower,
addressed to the Administrative Agent and the Lenders with respect to the Oil
and Gas Properties owned by any Loan Party or any Restricted Subsidiary (or to
be acquired by any Loan Party or any Restricted Subsidiary, as applicable) which
are or are to be included in the Borrowing Base, which report shall (a) specify
the location, quantity, and type of the estimated Proven Reserves attributable
to such Oil and Gas Properties, (b) contain a projection of the rate of
production of such Oil and Gas Properties, (c) contain an estimate of the net
operating revenues to be derived from the production and sale of Hydrocarbons
from such Proven Reserves based on product prices and cost escalation
assumptions specified by the Administrative Agent in good faith, (d) contain an
attendant reserve database capable of

 

21



--------------------------------------------------------------------------------

producing a match of the reserves, and (e) contain such other information as is
customarily obtained from and provided in such reports or is otherwise
reasonably requested by the Administrative Agent or any Lender.

“Investment” means, as to any Person, any direct or indirect purchase,
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee (by guaranty or other
arrangement) or assumption of Indebtedness of, or purchase or other acquisition
of any other Indebtedness or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of substantially all or a portion of the business or assets of
another Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment but giving
effect to any cash repayments of loans or cash return of Investments.

“Lavaca Assets” means those Oil and Gas Properties more specifically described
in the Purchase Agreement.

“Lead Arranger” means Jefferies Finance, LLC, in its capacity as lead arranger.

“Lease Operating Statement” means a statement, in form and substance reasonably
satisfactory to the Administrative Agent, prepared by the Borrower with respect
to the Oil and Gas Properties owned by any Loan Party or any Restricted
Subsidiary (or to be acquired by any Loan Party or any Restricted Subsidiary, as
applicable), which statement shall contain production, revenue, and expense data
for the time period covered by such statement and such other information
reasonably requested by the Administrative Agent or any Lender.

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
Permit issued by, any Governmental Authority, including, but not limited to,
Regulations T, U, and X, which is applicable to such Person.

“Lender” means a party hereto that (a) is a lender listed on the signature pages
of this Agreement on the date hereof or (b) is an Eligible Assignee that became
a lender under this Agreement pursuant to Section 2.14 or 9.07.

“Lender Parties” means Lenders, the Lead Arranger, the Administrative Agent and
the Collateral Agent.

 

22



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Ratio” means, as of any date of determination, the ratio of
(a) Holdings’ consolidated Indebtedness (other than (i) Indebtedness under
surety bonds, performance bonds, and other similar bonds and (ii) Indebtedness
under Hedge Contracts) on such date to (b) consolidated EBITDAX for the four
fiscal quarters most recently ended.

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, Synthetic Lease, Capital Lease, or other title retention agreement).

“Liquid Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States maturing within 120
days from the date of any acquisition thereof;

(b)    (i) negotiable or nonnegotiable certificates of deposit, time deposits,
or other similar banking arrangements maturing within 120 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other bank or trust company so long as such
certificate of deposit is pledged to secure the Borrower’s or any Restricted
Subsidiaries’ ordinary course of business bonding requirements, or any other
bank or trust company which has primary capital of not less than $500,000,000,
if at the time of deposit or purchase, such bank debt securities are rated not
less than “AA” (or the then equivalent) by the rating service of Standard &
Poor’s Ratings Group or of Moody’s Investors Service, Inc., and (ii) commercial
paper issued by (A) any Lender (or any Affiliate of any Lender) or (B) any other
Person if at the time of purchase such commercial paper is rated not less than
“A-1” (or the then equivalent) by the rating service of Standard & Poor’s
Ratings Group or not less than “P-1” (or the then equivalent) by the rating
service of Moody’s Investors Service, Inc., or upon the discontinuance of both
of such services, such other nationally recognized rating service or services,
as the case may be, as shall be selected by the Borrower with the consent of the
Majority Lenders;

(c)    deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above; and

(d)    repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.

 

23



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Instruments, the Fee Letters, the Intercreditor Agreement, and each other
agreement, instrument, or document executed by the Borrower, any Guarantor, or
any of the Borrower’s or a Guarantor’s Subsidiaries or any of their officers at
any time in connection with this Agreement. For the avoidance of doubt, “Loan
Documents” does not include Hedge Contracts.

“Loan Party” means the Borrower and each Guarantor.

“Majority Lenders” means Lenders holding more than 50% of the aggregate unpaid
principal amount of the Advances; provided that, (a) if no Advances are then
outstanding, “Majority Lenders” shall mean Lenders having more than 50% of the
aggregate Commitments at such time; (b) the Commitments of, and the portion of
the Advances held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Lenders unless all of the Lenders
are Defaulting Lenders; and (c) at any time there are fewer than five Lenders
but more than one Lender at least two, non-Affiliated Lenders, each holding not
less than $5,000,000 aggregate unpaid principal amount of the Advances (or if no
Advances are then outstanding, not less than $5,000,000 in the aggregate
Commitments), will be required to constitute Majority Lenders.

“Make-Whole Amount” means, with respect to any Advances repaid or prepaid under
Sections 2.04(a) or 2.04(b)(ii), and if applicable, upon any acceleration of the
Obligations pursuant to Sections 7.02 or assignment of Advances of any Lender
under Section 2.14, whether voluntary or mandatory, on any prepayment,
repayment, acceleration or assignment date, the greater of: (a) 1.0% of the
principal amount of the Advances repaid, prepaid, accelerated or assigned; and
(b) the excess of: (i) the Present Value at such repayment, prepayment or
assignment date of (A) the Applicable Premium on such Advances on the first
anniversary of the Closing Date plus (B) the aggregate interest that would have
accrued on such Advances from the date of such repayment, prepayment or
assignment (assuming that the rate for Eurodollar Rate Advances prevailing at
the time of the notice of repayment, prepayment or assignment applies throughout
such period) through the first anniversary of the Closing Date (excluding
accrued but unpaid interest to the date of such repayment, prepayment or
assignment), such Present Value to be computed using a discount rate equal to
the Treasury Rate plus 50 basis points discounted to the repayment, prepayment
or assignment date on a semi-annual basis (assuming a 360 day year consisting of
twelve 30 day months), over (ii) the principal amount of such Advances.

“Material Adverse Change” means any material adverse change in, or material
adverse effect on, (a) the business, property, operations, or condition
(financial or otherwise) of the Borrower and the Guarantors taken as a whole,
(b) the ability of the Borrower and Guarantors, taken as a whole, to perform any
of their obligations under this Agreement and the other Loan Document to which
any of them is a party, (c) the validity or enforceability of any of this
Agreement and the other Loan Documents or (d) the rights or remedies of or
benefits available to the Agent, any other agent or the Lenders under this
Agreement and the other Loan Documents.

 

24



--------------------------------------------------------------------------------

“Material Debt” has the meaning set forth in Section 5.08(a) hereof.

“Maturity Date” means September 29, 2022.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Party in substantially the form of the attached Exhibit C-1 or Exhibit
C-2, as applicable, or such other form as may be reasonably requested by the
Administrative Agent, together with any assumptions or assignments of the
obligations thereunder by any Loan Party.

“Mortgage Requirement” means a requirement that the Loan Parties shall have
granted to the Collateral Agent (for its benefit and the benefit of the Secured
Parties) an Acceptable Security Interest in Oil and Gas Properties of the Loan
Parties constituting at least (a) 95% of the Present Value of the Borrower’s and
its Restricted Subsidiaries’ Proven Reserves and the Oil and Gas Properties
relating thereto, and (b) at least 95% of the Present Value of the Borrower’s
and its Restricted Subsidiaries’ other Oil and Gas Properties, in each case, as
evaluated in the information delivered pursuant to Section 3.01(d) or the most
recently delivered Engineering Report; provided that, to the extent the First
Lien Lenders agree to a minimum mortgage requirement that is less than the
foregoing, the “Mortgage Requirement” hereunder shall be automatically reduced
to such lower requirement; provided further that in no event shall the “Mortgage
Requirement” hereunder be less than (i) at least 80% of the Present Value of the
Borrower’s and its Restricted Subsidiaries’ Proven Reserves and the Oil and Gas
Properties relating thereto, and (ii) at least 80% of the Present Value of the
Borrower’s and its Restricted Subsidiaries’ other Oil and Gas Properties, in
each case, as evaluated in the most recently delivered Engineering Report.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means, with respect to any Disposition (other than
Dispositions constituting Investments permitted pursuant to Section 6.06(f) in
an aggregate amount not to exceed $75,000,000) or Casualty Event, all cash and
Liquid Investments received (directly or indirectly) by any Loan Party or any
Subsidiary from such Disposition after payment of all reasonable out of pocket
fees and expenses actually incurred by such Loan Party or such Subsidiary
directly in connection with such Disposition minus (a) taxes paid or payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), minus (b) if applicable, the
principal amount of any Indebtedness that is secured (other than a Lien that
ranks pari passu with or subordinated to the Liens securing the Obligations) by
such asset (if any) and that is required to be repaid in connection with such
Disposition or Casualty Event thereof (other than the Advances), and minus
(c) any amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustments
associated with such Disposition

 

25



--------------------------------------------------------------------------------

(other than any taxes deducted pursuant to clause (a) above) (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Disposition or Casualty Event occurring on the date of such
reduction); provided that so long as no Event of Default has occurred and is
continuing, the Borrower may reinvest any portion of such proceeds in assets
useful for its business (which shall include any Investment permitted by this
Agreement) within 12 months of such receipt and such portion of such proceeds
shall not constitute Net Cash Proceeds except to the extent not, within 12
months of such receipt, so reinvested or contractually committed to be so
reinvested (it being understood that if any portion of such proceeds are not so
used within such 12-month period but within such 12-month period are
contractually committed to be used, then upon the termination of such contract
or if such Net Cash Proceeds are not so used within 18 months of initial
receipt, such remaining portion shall constitute Net Cash Proceeds as of the
date of such termination or expiry without giving effect to this proviso); it
being further understood that such proceeds shall constitute Net Cash Proceeds
notwithstanding any investment notice if an Event of Default has occurred and is
continuing at the time of a proposed reinvestment, unless such proposed
reinvestment is made pursuant to a binding commitment entered into at a time
when no such Event of Default was continuing; provided, further, that (x) the
proceeds realized in any single transaction (or series of related transactions)
shall not constitute Net Cash Proceeds unless the amount of such proceeds
exceeds $20,000,000 and (y) only the aggregate amount of proceeds (excluding,
for the avoidance of doubt, proceeds described in the preceding clause (x)) in
excess of $30,000,000 in any fiscal year shall constitute Net Cash Proceeds. For
purposes of calculating the amount of Net Cash Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Subsidiary shall be
disregarded.

“Non-Consenting Lender” means any Lender that does not consent to a proposed
agreement, amendment, waiver, consent or release with respect to this Agreement
or any other Loan Document that (i) requires the consent of each Lender and
(ii) has been approved by the Majority Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means Indebtedness:

(a)    as to which none of Holdings, the Borrower nor any of the Restricted
Subsidiaries (i) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness), (ii) is directly or
indirectly liable as a guarantor or otherwise, or (iii) constitutes the lender,
other than, in each case, (x) pledges of Equity Interests in any Unrestricted
Subsidiary or (y) Investments permitted under Section 6.06; and

(b)    no default with respect to which (including any rights that the holders
of the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of Holdings, the Borrower or any of the Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its stated
maturity.

 

26



--------------------------------------------------------------------------------

“Notes” means a promissory note of the Borrower payable to any Lender in the
amount of such Lender’s Commitment, in substantially the form of the attached
Exhibit D, evidencing indebtedness of the Borrower to such Lender resulting from
Advances owing to such Lender.

“Notice of Borrowing” means a notice of borrowing substantially in the form of
the attached Exhibit E signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation substantially in the form of the attached Exhibit F signed by a
Responsible Officer of the Borrower.

“O&G Definitions” means the definitions for oil and gas reserves promulgated by
the Society of Petroleum Evaluation Engineers (or any generally recognized
successor) as in effect at the time in question.

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, premiums (including any Applicable
Premium) and other amounts payable by the Borrower, any Guarantor or any of
their respective Restricted Subsidiaries to the Administrative Agent, the
Collateral Agent, or the Lenders under the Loan Documents, including any
postpetition interest in the event of a bankruptcy, to the extent such interest
is enforceable by applicable Legal Requirement.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.

“Operating Equipment” means all surface or subsurface machinery, equipment,
facilities, supplies or other Property of whatsoever kind or nature now or
hereafter located on any of the Property affected by the Oil and Gas Properties
which are useful for the production, treatment, storage or transportation of
Hydrocarbons, including all oil wells, gas wells, water wells, injection wells,
casing, tubing, rods, pumping units and engines, christmas trees, derricks,
separators, gun barrels, flow lines, pipelines, tanks, gas systems (for
gathering, treating and compression), water systems (for treating, disposal and
injection), supplies, derricks, wells, power plants, poles, cables, wires,
meters, processing plants, compressors, dehydration units, lines, transformers,
starters and controllers, machine shops, tools, storage yards and equipment
stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks, shipping facilities and all
additions, substitutes and replacements for, and accessories and attachments to,
any of the foregoing. Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.

 

27



--------------------------------------------------------------------------------

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Unit or arbitrator of applicable jurisdiction.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance, Commitment or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
required by the Borrower pursuant to Section 2.14).

“Participant” has the meaning set forth in Section 9.07(d) hereof.

“Participant Register” has the meaning set forth in Section 9.07(d) hereof.

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“PDP Reserves” means, as of any date of determination, oil and gas mineral
interests that, in accordance with the O&G Definitions, are classified as
“proved developed and producing” in the most recently delivered Independent
Engineering Report.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Sections 412 and 430
of the Code or Section 302 of ERISA.

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

 

28



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:

(a)    no less than five (5) Business Days prior to the proposed closing date of
such Acquisition (or such shorter period of time as the Administrative Agent may
agree to in its sole discretion), the Borrower shall have delivered written
notice of such Acquisition to the Administrative Agent, which notice shall
include the proposed closing date of such Acquisition;

(b)    such Acquisition is not hostile;

(c)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 6.11;

(d)    if such Acquisition is a merger or consolidation, the Borrower or a
Guarantor shall be the surviving Person and no Change in Control shall have been
effected thereby;

(e)    if an increase in the Borrowing Base is to be effected in connection with
such Acquisition on the date of such Acquisition, the Borrower shall have
delivered to the Administrative Agent all documents required to be delivered
pursuant to, and in accordance with, Section 5.08 concurrent with the delivery
of analogous documents to the First Lien Agent notwithstanding the time frames
required under Section 5.08;

(f)    no later than five (5) Business Days prior to the proposed closing date
of such Acquisition (or such shorter period of time as the Administrative Agent
may agree to in its sole discretion), the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer certifying for the
most recent fiscal quarter end preceding such Acquisition for which financial
statements are available demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that on a Pro Forma Basis calculated
in a manner acceptable to the Administrative Agent (as of the date of the
Acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) (i) the Interest Coverage Ratio is not less than 3.00 to
1.00, (ii) the Current Ratio is not less than 1.00 to 1.00, and (iii) the
Leverage Ratio shall be at least 0.25 below the then applicable ratio set forth
in Section 6.17(a) of the First Lien Credit Agreement;

(g)    no later than one (1) Business Day (or such shorter period as the
Administrative Agent may agree to in its sole discretion) prior to the proposed
closing date of such Acquisition, the Borrower, to the extent reasonably
requested by the Administrative Agent, shall have delivered to the
Administrative Agent copies of substantially final Permitted Acquisition
Documents;

(h)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith;

(i)    after giving effect to the Acquisition (including any increase to the
Borrowing Base resulting therefrom), Availability shall be no less than 15% of
the then effective Borrowing Base; and

(j)    the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other Acquisition (or will be satisfied within
the time periods otherwise required above).

 

29



--------------------------------------------------------------------------------

“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other primary agreement
evidencing such Acquisition, including, without limitation, all legal opinions
and any material amendment, modification or supplement to any of the foregoing.

“Permitted Asset Swap” means the Disposition of Oil and Gas Properties made by a
Loan Party or any Restricted Subsidiary in exchange for other Oil and Gas
Properties so long as each of the following conditions are met: (a) such
exchange is made with a Person (the “transferee”) that is not an Affiliate of
any Loan Party or any Restricted Subsidiary, (b) if the Oil and Gas Properties
being Disposed of are Collateral, then the Oil and Gas Properties received shall
also be pledged as Collateral pursuant to Mortgages, (c) no Proven Reserves are
attributable to the Disposed Oil and Gas Properties, and (d) the fair market
value of the Disposed Oil and Gas Properties are substantially equivalent to the
fair market value of the received Oil and Gas Properties (in any case, as
reasonably determined by the board of directors or the equivalent governing body
of the Borrower, or its designee, and, if requested by the Administrative Agent,
the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower certifying to that effect).

“Permitted Liens” means the Liens permitted under Section 6.01; provided that
(1) Liens described in clauses (d) and (g) of Section 6.01 shall remain
“Permitted Liens” only for so long as no action to enforce such Lien has been
commenced or such Liens are being diligently contested in good faith by
appropriate proceedings and adequate reserves have been made in accordance with
GAAP, and (2) no intention to subordinate the priority of the Lien granted in
favor of the Administrative Agent and the Secured Parties is to be hereby
implied or expressed by the permitted existence of any Permitted Liens.

“Permitted Prior Liens” means the Permitted Liens permitted under paragraphs
(b) through (i), (l), (m), (o), (p) and (q) of Section 6.01.

“Permitted Refinancing Debt” means unsecured Indebtedness of any of the Loan
Parties (for purposes of this definition, “new Debt”) incurred in exchange for
(other than pursuant to an Exchange Offer), or proceeds of which are used to
extend, refinance, renew, replace, defease, discharge, refund or otherwise
retire for value, in whole or in part, any other Indebtedness of any of the Loan
Parties (the “Refinanced Debt”); provided that (a) such new Debt is in an
aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay all accrued (including, for
the purposes of defeasance, future accrued) and unpaid interest on the
Refinanced Debt and any fees and expenses, including premiums, related to such
exchange or refinancing; (b) such new Debt has a stated final maturity no
earlier than the sooner to occur of (i) the date that is 91 days after

 

30



--------------------------------------------------------------------------------

the Maturity Date (as in effect on the date of incurrence of such new Debt) and
(ii) the stated final maturity date of the Refinanced Debt; (c) such new Debt
has an average life at the time such new Debt is incurred that is no shorter
than the shorter of (i) the period beginning on the date of incurrence of such
new Debt and ending on the date that is 91 days after the Maturity Date (as in
effect on the date of incurrence of such new Debt) and (ii) the average life of
the Refinanced Debt at the time such new Debt is incurred; (d) the covenants of
such new Debt, when taken as a whole, are not materially more onerous to the
Loan Parties than those imposed by the Refinanced Debt, as determined in good
faith by a Responsible Officer; (e) if the Refinanced Debt was subordinated in
right of payment to the Obligations or the guarantees under the Guaranty, such
new Debt (and any guarantees thereof) is subordinated in right of payment to the
Obligations (or, if applicable, the guarantees under the Guaranty) to at least
the same extent as the Refinanced Debt; and (f) the primary obligations with
respect to such new Debt may not be incurred by any Loan Party other than a Loan
Party that was an obligor on the Refinanced Debt.

“Permitted Tax Distributions” means Restricted Payments in the form of cash made
by (i) the Borrower to Holdings in an amount equal to the net income Tax
liabilities of Holdings, attributable solely to the earnings of the Borrower and
its Restricted Subsidiaries and earnings of any of Borrower’s Unrestricted
Subsidiaries (to the extent Borrower has received cash in respect of the net
income Tax liabilities of Holdings attributable to the earnings of such
Unrestricted Subsidiaries directly or indirectly from such Unrestricted
Subsidiaries) for such Tax years in which the Borrower is a pass-through entity
owned by Holdings or a member of a consolidated or similar group with Holdings
for Tax purposes (calculated for the avoidance of doubt after taking into
account any net operating loss carryovers and similar tax attributes available
to Holdings from any source); provided that, in no event shall such amount
exceed the amount actually required to be paid by Holdings in income tax
attributable to such earnings and (ii) any Subsidiary of Borrower directly or
indirectly to Borrower in order to enable Borrower to make the distribution
described in clause (i).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

“Platform” has the meaning set forth in Section 9.09(c)(i) hereof.

“Present Value” means, as of any date of determination, the discounted net
present value, on a pre-income tax basis, of projected future cash flows from
the production of the Loan Parties’ Proven Reserves which is:

(a)    calculated in accordance with the SEC guidelines but using Strip Prices
for crude oil (WTI Cushing), for natural gas liquids (Mont Belvieu) and natural
gas (Henry Hub);

(b)    discounted using an annual discount rate of 10%;

(c)    as set forth in the mostly recently delivered Independent Engineering
Report;

 

31



--------------------------------------------------------------------------------

(d)    adjusted to give effect to the Hedging Agreements permitted by this
Agreement as in effect on the date of such determination; and

(e)    in all cases, adjusted to give pro forma effect to all acquisitions,
extensions, discoveries and other additions and upward revisions of estimates of
Proven Reserves, and all estimated Proven Reserves produced or disposed of, or
downward revisions of estimates of Proven Reserves, in each case, since the date
of the mostly recently delivered Independent Engineering Report.

“Pro Forma Basis” means, with respect to any Person, for any events described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDAX,
effect shall be given to any Disposition, acquisition, Investment, merger,
amalgamation, consolidation, any Restricted Payment, any designation of any
Subsidiary as an Unrestricted Subsidiary or a Restricted Subsidiary, and any
other adjustments set forth in the definition of “EBITDAX” (the foregoing,
together with any transactions related thereto or in connection therewith, the
“relevant transactions”), in each case, that occurred during the Reference
Period or thereafter and through and including the date upon which the
applicable Restricted Payment or the incurrence of the applicable Indebtedness
or Liens is consummated, (ii) in making any determination on a Pro Forma Basis,
(A) all Indebtedness (including Indebtedness issued, incurred or assumed as a
result of, or to finance, any relevant transactions and for which the financial
effect is being calculated, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes and not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period or thereafter (through and including the date upon which the
applicable Restricted Payment or the incurrence of the applicable Indebtedness
or Liens is consummated) shall be deemed to have been issued, incurred, assumed
or permanently repaid at the beginning of such period and (B) Interest Expense
of such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (A), bearing floating
interest rates shall be computed on a Pro Forma Basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods and (iii) any designation of a
Subsidiary as an Unrestricted Subsidiary or Restricted Subsidiary shall be given
effect as of the first day of the relevant Reference Period.

“Pro Rata Share” means, with respect to any Lender, the ratio (expressed as a
percentage) of the outstanding Advances owing to such Lender to the aggregate
outstanding Advances owing to all such Lenders.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

32



--------------------------------------------------------------------------------

“Proven Reserves” means oil and gas mineral interests that, in accordance with
the O&G Definitions, are classified as “Proven Reserves” in the most recently
delivered Independent Engineering Report.

“Purchase Agreement” means that certain Purchase Agreement dated as of July 29,
2017 between the Seller and Penn Virginia Oil & Gas, L.P.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Quarterly Reporting Package” has the meaning set forth in Section 5.06(b).

“Realty Collateral” has the meaning set forth in the Mortgages.

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

“Reference Period” has the meaning set forth in the definition of “Pro Forma
Basis”.

“Reference Rate” means the rate published by The Wall Street Journal (or any
successor publication), from time to time as the “U.S. prime lending rate”.

“Reference Rate Advance” means an Advance which bears interest as provided in
Section 2.08(a).

“Register” has the meaning set forth in Section 9.07(c) hereof.

“Regulation U” mean Regulation U of the Federal Reserve Board, as the same is
from time to time in effect, and all official rulings and interpretations
thereunder or thereof.

“Regulations T, U, and X” mean Regulations T, U, and X of the Federal Reserve
Board, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” or “Released” means any depositing, spilling, leaking, seepage,
pumping, pouring, placing, emitting, discarding, abandoning, emptying,
discharging, dispersing, injecting, escaping, leaching, dumping, disposing,
emanating, or migrating of any Hazardous Material in, into, onto or through the
Environment.

“Resignation Effective Date” has the meaning set forth in Section 8.06(a)
hereof.

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

33



--------------------------------------------------------------------------------

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, a manager or the Responsible Officer of such Person’s
managing member or manager, and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.

“Restricted Payment” means, with respect to any Person, any direct or indirect
dividend or distribution (whether in cash, securities or other Property) or any
direct or indirect payment of any kind or character (whether in cash, securities
or other Property) on account of any Equity Interest of such Person, including
in consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person; provided that the term “Restricted Payment” shall not include any
dividend or distribution payable solely in common Equity Interests of such
Person or warrants, options or other rights to purchase such common Equity
Interests.

“Restricted Subsidiary” means any Subsidiary of Holdings that is not an
Unrestricted Subsidiary.

“Returns” has the meaning set forth in Section 4.10(b).

“Revolver Amendment” means an amendment to the First Lien Credit Agreement which
permits inter alia the incurrence of the Indebtedness hereunder and the terms
thereof, and the granting of the liens on the Collateral with the priority
contemplated in the Loan Documents, in each case, in a manner reasonably
acceptable to the Administrative Agent.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” means the Administrative Agent, the Collateral Agent and the
Lenders.

 

34



--------------------------------------------------------------------------------

“Security Agreement” means the Pledge and Security Agreement, in substantially
the form of the attached Exhibit G, executed by the Borrower, any of its
Restricted Subsidiaries, or any of the Guarantors, and if applicable, the
Collateral Agent.

“Security Instruments” means, collectively, (a) the Mortgages, (b) the Security
Agreement, (c) the Account Control Agreements, (d) each other agreement,
instrument or document executed at any time in connection with the documents and
agreements listed in (a) through (c) above, and (e) each other agreement,
instrument or document executed at any time in connection with securing the
Obligations.

“Seller” means Devon Energy Production Company, L.P., an Oklahoma limited
partnership.

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis as of the date of any determination, that on such date
(a) the fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their liabilities,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Borrower and its Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts as such debts become absolute and matured, (c) the
Borrower and its Subsidiaries on a consolidated basis, are able to pay their
debts and liabilities, contingent or otherwise, as such liabilities mature in
the ordinary course of business, and (d) the Borrower and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital. In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount which, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Representations” means those representations and warranties of the
Borrower and the Guarantors in Sections 4.01, 4.02, 4.04, 4.09, 4.19, 4.22 and
4.29.

“Strip Prices” means, as of any date of determination, the forward month prices
as of the last Business Day of the fiscal year or fiscal quarter of Holdings
immediately preceding such date of determination for the most comparable
hydrocarbon commodity applicable to such future production month for a five-year
period (or such shorter period if forward month prices are not quoted for a
reasonably comparable hydrocarbon commodity for the full five year period), with
such price held flat for each subsequent year based on the average forward month
price for each of the twelve months in such fifth year, as such prices are
(a) quoted on the NYMEX (or its successor) as of the date of determination and
(b) adjusted, in good faith by the Borrower, for any basis differential as of
the date of determination, without future escalation; provided that with respect
to estimated future production for which prices are defined, within the meaning
of SEC guidelines, by contractual arrangements excluding escalations based upon
future conditions, then such contract prices shall be applied to future
production subject to such arrangements.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with

 

35



--------------------------------------------------------------------------------

GAAP as of such date, as well as any Person, a majority of whose outstanding
Voting Securities (other than directors’ qualifying shares) shall at any time be
owned by such parent or one or more Subsidiaries of such parent. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Tax Group” has the meaning set forth in Section 4.10(a).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means the occurrence of any of the following: (a) a
“reportable event” described in Section 4043 of ERISA with respect to a Pension
Plan for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the failure with respect to any Pension Plan to make the “minimum
required contribution” (as defined in Section 430 of the Code or Section 303 of
ERISA), or (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, or (d) the withdrawal of any Loan
Party or any ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (e) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041 of ERISA, or (f) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Pension Plan by the PBGC, or (g) the occurrence of any event or
condition which might constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (h) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (i) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA, or (j) the partial or complete withdrawal of
any Loan Party or any ERISA Affiliate from a Multiemployer Plan, or (k) the
receipt by any Loan Party or any of its ERISA Affiliates from a Multiemployer
Plan of any notice concerning the imposition of withdrawal liability or a
determination that a Multiemployer Plan is, or is expected to be, “insolvent”
(within the meaning of Section 4245 of ERISA) or in “reorganization” (within the
meaning of Section 4241 of ERISA), or (l) any event or condition which results
in the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (m) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate.

“Trade Date” has the meaning set forth in Section 9.07(b)(i) hereof.

 

36



--------------------------------------------------------------------------------

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
Deposit Accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

“Treasury Rate” means, as of any prepayment date, the yield to maturity as of
such prepayment date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the prepayment date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the prepayment date to the first anniversary of
the Closing Date.

“Type” has the meaning set forth in Section 1.04.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.13(f)(ii)(B) hereof.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such attachment, perfection or priority and for purposes of definitions related
to such provisions.

“Unrestricted Subsidiary” means any Subsidiary of Holdings that is designated by
the Board of Directors of Holdings as an Unrestricted Subsidiary pursuant to a
resolution of such Board of Directors, but only to the extent that such
Subsidiary:

(a)    has no Indebtedness other than Non-Recourse Debt;

(b)     except as permitted by Section 6.08, is not party to any agreement,
contract, arrangement or understanding with Holdings, the Borrower or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Holdings, the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of Holdings;

(c)    is a Person with respect to which none of Holdings, the Borrower nor any
of the Restricted Subsidiaries has any direct or indirect obligation (i) to
subscribe for additional Equity Interests or (ii) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results; and

 

37



--------------------------------------------------------------------------------

(d)     has not guaranteed or otherwise directly or indirectly provided credit
support for or otherwise become restricted pursuant to the terms of any
Indebtedness of Holdings, the Borrower or any of the Restricted Subsidiaries.

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers (or
the individuals performing similar functions) of such limited liability company.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Zero Balance Account” means a zero balance account of a Loan Party maintained
with any commercial bank; provided that, (a) such account must have the zero
balance function active at all times, (b) no Loan Party may have the ability to
disable the zero balance function on such account, and (c) such account may not
contain a balance of more than $0 for more than twenty four hours (for the
avoidance of doubt, (i) zero balance accounts shall be considered Deposit
Accounts and (ii) should any Deposit Account fail to meet any of the
requirements in the foregoing proviso, then such Deposit Account shall cease to
be a Zero Balance Account at such time and shall be subject to the applicable
requirements of Section 6.23).

Section 1.02    Computation of Time Periods. In this Agreement, with respect to
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.

Section 1.03    Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof) be
prepared, in accordance with GAAP applied on a basis consistent with those used
in the preparation of the latest financial statements furnished to the Lenders
hereunder. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with those used in the
preparation of the annual or quarterly financial statements furnished to the
Lenders pursuant to Section 5.06 hereof most recently delivered prior to or
concurrently with such calculations. If at any time any change in GAAP would
affect the

 

38



--------------------------------------------------------------------------------

computation of any financial ratio or requirement set forth herein, and either
the Borrower or the Majority Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Majority Lenders); provided that, until
so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. In
addition, all calculations and defined accounting terms used herein shall,
unless expressly provided otherwise, when referring to any Person, refer to such
Person on a consolidated basis and mean such Person and its consolidated
subsidiaries. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, for purposes of calculations made pursuant to the terms of
this Agreement or any other Loan Document, GAAP will be deemed to treat leases
that would have been classified as operating leases under generally accepted
accounting principles in the United States of America as in effect on
December 31, 2016 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2016, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter.

Section 1.04    Types of Advances. Advances are distinguished by “Type.” The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Reference Rate Advance as determined in accordance
with Section 2.02.

Section 1.05    UCC Terms. Terms defined in the UCC in effect on the date hereof
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

Section 1.06    Rounding. Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.07    Guarantees. Unless otherwise specified, the amount of any
Guarantee shall be the lesser of the principal amount of the obligations
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee.

Section 1.08    Miscellaneous. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement,

 

39



--------------------------------------------------------------------------------

instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Titles and
captions of Articles, Sections and subsections in, and the table of contents of,
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.

ARTICLE II

TERM LOAN

Section 2.01    Commitment for Advances.

(a)    Advances. Each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make a single Advance to the Borrower on the Closing
Date in an amount for each Lender equal to such Lender’s Commitment. Any
Advances repaid may not be reborrowed.

(b)    Evidence of Indebtedness. The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and the Lenders shall be
conclusive absent manifest error of the amount of the Advances made by such
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) the
applicable Notes which shall evidence such Lender’s Advances to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to such
Notes and endorse thereon the date, Type (if applicable), amount, and maturity
of its Advances and payments with respect thereto. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Notwithstanding anything to the contrary herein, in the event of a
conflict between this Section 2.01(b), on the one hand, and the Register or
Participant Register provisions of Sections 9.07(c) or (d), on the other hand,
such provisions of Sections 9.07(c) or (d), as applicable, shall govern.

 

40



--------------------------------------------------------------------------------

Section 2.02    Method of Borrowing.

(a)    Notice. The Borrowing on the Closing Date shall be made pursuant to a
Notice of Borrowing given by Borrower to Administrative Agent not later than (i)
12:00 p.m. (New York City time) on the second Business Day before the date of
the proposed Borrowing, in the case of a Eurodollar Rate Advance or (ii) 11:00
a.m. (New York City time) on the Business Day of the proposed Borrowing, in the
case of a Reference Rate Advance, which shall give to each Lender prompt notice
of such proposed Borrowing, by facsimile or by electronic mail. The Notice of
Borrowing shall be by facsimile or by electronic mail (with a PDF file of the
executed Notice of Borrowing attached), specifying (i) the requested date of
such Borrowing (which shall be a Business Day), (ii) the requested Type of
Advances comprising such Borrowing, (iii) the aggregate amount of such
Borrowing, and (iv) if such Borrowing is to be comprised of Eurodollar Rate
Advances, the requested Interest Period for each such Advance; provided that,
all Borrowings to be made on the Closing Date shall consist only of Reference
Rate Advance (which may, subject to the terms of this Agreement, be thereafter
Converted into Eurodollar Rate Advances) unless a breakfunding agreement
reasonably satisfactory to the Administrative Agent has been executed by the
Borrower concurrent with the delivery of such Notice of Borrowing. In the case
of a proposed Borrowing comprised of Eurodollar Rate Advances, the
Administrative Agent shall promptly notify each Lender of the applicable
interest rate under Section 2.08(b). Each Lender shall, before 1:00 p.m. (New
York City time) on the date of such Borrowing, make available for the account of
its applicable Lending Office to the Administrative Agent at its address
referred to in Section 9.09, or such other location as the Administrative Agent
may specify by notice to the Lenders, in same day funds, such Lender’s pro rata
share of such Borrowing. After the Administrative Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent or as otherwise directed by the Borrower
with written notice to the Administrative Agent.

(b)    Conversions and Continuations. In order to elect to Convert or continue
an Advance under this paragraph, the Borrower shall deliver an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent’s office no later than 11:00 a.m. (New York City time) (i)
on the Business Day of the proposed Conversion date in the case of a Conversion
to a Reference Rate Advance and (ii) at least three Business Days in advance of
the proposed Conversion or continuation date in the case of a Conversion to, or
a continuation of, a Eurodollar Rate Advance. Each such Notice of Conversion or
Continuation shall be in writing or by facsimile or by electronic mail (with a
PDF file of the executed Notice of Conversion or Continuation attached),
specifying (i) the requested Conversion or continuation date (which shall be a
Business Day), (ii) the amount and Type of the Advance to be Converted or
continued, (iii) whether a Conversion or continuation is requested and, if a
Conversion, into what Type of Advance, and (iv) in the case of a Conversion to,
or a continuation of, a Eurodollar Rate Advance, the requested Interest Period.
Promptly after receipt of a Notice of Conversion or Continuation under this
paragraph, the Administrative Agent shall provide each Lender with a copy
thereof and, in the case of a Conversion to or a continuation of a Eurodollar
Rate Advance, notify each Lender of the applicable interest rate under
Section 2.08(b). The portion of Advances comprising part of the same Borrowing
that are Converted to Advances of another Type shall constitute a new Borrowing.

 

41



--------------------------------------------------------------------------------

(c)    Certain Limitations. Notwithstanding anything to the contrary contained
in paragraphs (a) and (b) above:

(i)    at no time shall there be more than eight Interest Periods applicable to
outstanding Eurodollar Rate Advances;

(ii)    if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of any Legal Requirement after the date hereof, or
any change in or in the interpretation of any Legal Requirement as in effect on
the date hereof, makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Lending Office to perform its obligations under this Agreement to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances, the
right of the Borrower to select Eurodollar Rate Advances from such Lender shall
be suspended until such Lender shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist, and the Advance made by
such Lender in respect of such Borrowing, Conversion, or continuation shall be a
Reference Rate Advance;

(iii)    if the Administrative Agent is unable to determine the Eurodollar Rate
for Eurodollar Rate Advances comprising any requested Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

(iv)    if the Majority Lenders shall, at least one Business Day before the date
of any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Rate Advances, as the case may be, for such Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

(v)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders and such Advances shall be made available to the
Borrower on the date of such Borrowing as Eurodollar Rate Advances with an
Interest Period of one month or, if an existing Advance, Convert into Reference
Rate Advances; and

 

42



--------------------------------------------------------------------------------

(vi)    no Borrowing may be made as, continued as or Converted into, Eurodollar
Rate Advances at any time that a Default has occurred and is continuing.

(d)    Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation
or Conversion delivered by the Borrower hereunder shall be irrevocable and
binding on the Borrower.

(e)    Funding by Lenders; Administrative Agent Reliance. Unless the
Administrative Agent shall have received notice from a Lender, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder,
that such Lender will not make such payment, the Administrative Agent may assume
that such Lender has timely made such payment and the Administrative Agent may
(and in the case of the Borrowing on the Closing Date, shall), in reliance upon
such assumption, make available a corresponding amount to the Person entitled
thereto. If and to the extent that such Lender shall not have so made such
payment available to the Administrative Agent, such Lender agrees to immediately
repay to the Administrative Agent on demand such corresponding amount, together
with interest on such amount, for each day from the date such amount is made
available to the applicable Person until the date such amount is repaid to the
Administrative Agent, at the lesser of (i) the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) the Maximum Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount and
interest as provided above, such corresponding amount so repaid shall constitute
such Lender’s payment required hereunder for purposes of this Agreement even
though not made on the day required hereunder.

(f)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the lesser of (i) the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) the Maximum Rate.

Section 2.03    Termination of the Commitments. The Commitments shall terminate
on the Closing Date (after giving effect to the Borrowing occurring on such
date).

Section 2.04    Prepayment of Advances.

(a)    Optional. The Borrower shall have no right to optionally prepay any
principal amount of any Advance except as provided in this Section 2.04(a) and
all notices given pursuant to this Section 2.04(a) shall be irrevocable and
binding upon the Borrower (provided that any such notice as to the repayment in
full of all outstanding Advances may state that such

 

43



--------------------------------------------------------------------------------

notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied). Each payment of any Advance pursuant to this
Section 2.04(a) shall be made in a manner such that all Advances comprising part
of the same Borrowing are paid in whole or ratably in part other than Advances
owing to a Defaulting Lender as provided in Section 2.15. The Borrower may, to
the extent permitted under the First Lien Credit Agreement and the Intercreditor
Agreement, prepay the Advances, after giving by 12:00 p.m. (New York City time),
(i) in the case of Eurodollar Rate Advances, at least three Business Days’ or
(ii) in the case of Reference Rate Advances, same Business Day irrevocable prior
written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of such prepayment. If any such notice is given, the
Borrower shall prepay the Advances in whole or ratably in part in an aggregate
principal amount equal to the amount specified in such notice, together with
accrued and unpaid interest to the date of such prepayment on the principal
amount prepaid, any Applicable Premium, and amounts if any, required to be paid
pursuant to Section 2.10; provided, however, that each partial prepayment with
respect to: (A) any amounts prepaid in respect of Eurodollar Rate Advances shall
be applied to Eurodollar Rate Advances comprising part of the same Borrowing;
(B) any prepayments made in respect of Reference Rate Advances shall be made in
a minimum amount of $1,000,000 and in integral multiples of $500,000 in excess
thereof, and (C) any prepayments made in respect of any Borrowing comprised of
Eurodollar Rate Advances shall be made in an aggregate principal amount of at
least $2,000,000 and in integral multiples of $500,000 in excess thereof.

(b)    Mandatory Offers to Prepay Loans.

(i)    If any Loan Party receives Net Cash Proceeds from any Disposition or any
Casualty Event (other than Dispositions permitted by Sections 6.04(c)(i) through
(iv), (vi) and (vii)), to the extent it is not required (whether as a condition
to making the Asset Sale Prepayment or otherwise) to apply an amount equal to
such Net Cash Proceeds to prepay or cash collateralize obligations under the
First Lien Credit Agreement, the Borrower shall, within 20 days from the date of
receipt of such Net Cash Proceeds (the “Asset Sale Proceeds Prepayment Date”)
(subject to Section 2.04(b)(iii)), prepay (or cause to be prepaid) (an “Asset
Sale Prepayment”) the aggregate outstanding principal amount of Advances plus
the accrued but unpaid interest thereon to the Asset Sale Proceeds Prepayment
Date plus the Applicable Premium, if any, that may be paid with an amount equal
to 100% of such Net Cash Proceeds.

(ii)    On or prior to the date which is 30 days after the occurrence of a
Change in Control, the Borrower shall offer to prepay (or cause to be offered to
be prepaid) (a “Change in Control Offer”) all (and not less than all) of the
Advances outstanding hereunder. The Change in Control Offer shall (i) describe
the facts and circumstances of such Change in Control in reasonable detail,
(ii) make reference to this Section 2.04(b)(ii) and state that, unless such
Lender makes a declaration of its intent to have its Advances prepaid as
provided below, the principal amount of such Advances shall not be prepaid,
(iii) specify the date (the “Change in Control Response Date”) by which such
Lender must respond to such Change in Control Offer pursuant to this
Section 2.04(b)(ii) in order

 

44



--------------------------------------------------------------------------------

to have its Advances prepaid (which shall not be earlier than ten days after
delivery of the Change in Control Offer). The Administrative Agent will promptly
notify each Lender of the contents of the Borrower’s Change in Control Offer,
and of the amount of such Lender’s Pro Rata Share of the prepayment. All
Advances of each Lender shall be prepaid, together with accrued interest thereon
and the Applicable Premium, if any, within 30 days after the delivery of the
Change in Control Offer (the “Change in Control Payment Date”), if such Lender
delivers to the Borrower no later than the Change in Control Response Date a
notice (a “Change in Control Declaration”) to prepay such Lender’s Advances. The
Borrower shall prepay (or cause to be prepaid) in full on the Change in Control
Payment Date all Loans for which a Change in Control Declaration has been
issued, together with accrued interest and the Applicable Premium thereon. In
the event that a Change in Control Offer is given and any Lender fails to
provide a Change in Control Declaration within the time period set forth above,
the Advances of such Lender shall not be prepaid.

(iii)    The Borrower shall notify the Administrative Agent in writing of any
prepayment pursuant to clause (i) of this Section 2.04(b) at least 15 days prior
to the Asset Sale Proceeds Prepayment Date (or such shorter time as the
Administrative Agent may agree). Each such notice shall specify the Asset Sale
Proceeds Prepayment Date and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Lender of the contents of the Borrower’s prepayment notice, and of the amount of
such Lender’s Pro Rata Share of the prepayment. Each Lender will have the right
to refuse any prepayment pursuant to Section 2.04(b)(i) by giving written notice
of such refusal to the Administrative Agent within ten days after such Lender’s
receipt of notice from the Administrative Agent of such notice of prepayment
(such refused amounts, the “Declined Proceeds”). The Borrower shall make all
such prepayments (other than Declined Proceeds) on the Asset Sale Proceeds
Prepayment Date. The Borrower may retain such Declined Proceeds and apply them
in a manner not prohibited by this Agreement.

(iv)    Each prepayment pursuant to this Section 2.04(b) shall be accompanied by
accrued and unpaid interest on the amount prepaid to the date of such prepayment
and the Applicable Premium, if any, and amounts required to be paid pursuant to
Section 2.10. Each prepayment under this Section 2.04(b) shall be applied to the
Advances as determined by the Administrative Agent and agreed to by the Lenders
in their sole discretion.

Section 2.05    Payment of Applicable Premium. With respect to each repayment or
prepayment of Advances under Sections 2.04(a) and 2.04(b)(ii), and if
applicable, upon any acceleration of any of the Obligations pursuant to Sections
7.02 (whether or not such acceleration is upon demand or automatic, as a result
of any event of default or a voluntary or involuntary bankruptcy or insolvency
proceeding, or for any other reason), in the event the obligations are satisfied
or released by foreclosure (whether by power of judicial proceeding), deed in
lieu of foreclosure, or by any other means, or assignment of Advances of any
Lender under Section 2.14, whether voluntary or mandatory, the Borrower shall be
required to pay to the Administrative Agent for the ratable benefit of the
Lenders with respect to each such Lender’s

 

45



--------------------------------------------------------------------------------

Pro Rata Share of the amount of the Advances repaid, prepaid or assigned, in
each case, concurrently with such repayment, prepayment or assignment the
following amount (the “Applicable Premium”):

(a)    in connection with any of the foregoing (other than a prepayment in
accordance with a Change in Control Offer) made (i) prior to the first
anniversary of the Closing Date, a cash amount equal to the Make-Whole Amount,
(ii) on or after the first anniversary of the Closing Date but prior to the
second anniversary of the Closing Date, a cash amount equal to the product of
100% of the principal amount of Advances being prepaid multiplied by 2.0%, (iii)
on or after the second anniversary of the Closing Date but prior to the third
anniversary of the Closing Date, a cash amount equal to the product of 100% of
the principal amount of Advances being prepaid multiplied by 1.0%; and (iv) on
or after the third anniversary of the Closing Date, $0; and

(b)    with respect to any prepayment in accordance with a Change in Control
Offer made (i) prior to the second anniversary of the Closing Date, a cash
amount equal to the product of 100% of the principal amount of Advances being
prepaid multiplied by 2.0%, (ii) on or after the second anniversary of the
Closing Date but prior to the third anniversary of the Closing Date, a cash
amount equal to the product of 100% of the principal amount of Advances being
prepaid multiplied by 1.0%; and (iii) after the third anniversary of the Closing
Date, $0.

Section 2.06    Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued and unpaid interest
thereon, on the Maturity Date or such earlier date pursuant to Section 7.02.

Section 2.07    Fees. The Borrower agrees to pay to Jefferies Finance LLC the
fees provided for in the Fee Letters.

Section 2.08    Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

(a)    Reference Rate Advances. Each Reference Rate Advance shall bear interest
at the Adjusted Reference Rate in effect from time to time plus the Applicable
Margin for Reference Rate Advances in effect from time to time. The Borrower
shall pay to Administrative Agent for the ratable account of each Lender all
accrued but unpaid interest on such Lender’s Reference Rate Advances, quarterly
in arrears, on each March 31st, June 30th, September 30th, and December 31st
commencing on December 31, 2017, on the date such Reference Rate Advance shall
be paid in full.

(b)    Eurodollar Rate Advances. Each Eurodollar Rate Advance shall bear
interest during its Interest Period equal to at all times the Eurodollar Rate
for such Interest Period plus the Applicable Margin for Eurodollar Rate Advances
for such period. The Borrower shall pay to the Administrative Agent for the
ratable account of each Lender all accrued but unpaid interest on each of such
Lender’s Eurodollar Rate Advances on the last day of the Interest Period
therefor (and in the case of a Eurodollar Rate Advance with an Interest Period
of

 

46



--------------------------------------------------------------------------------

more than three months’ duration, on each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period), on the date any Eurodollar Rate Advance is
repaid.

(c)    Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default under Section 7.01(a),
Section 7.01(c) (but only as to a breach of Section 5.06(i)), or
Section 7.01(e), all overdue Obligations shall bear interest, after as well as
before judgment, at the Default Rate and (ii) upon the occurrence and during the
continuance of any Event of Default (other than an Event of Default addressed in
the foregoing clause (i)), upon the request of the Majority Lenders, all overdue
Obligations shall bear interest, after as well as before judgment, at the
Default Rate. Interest accrued pursuant to this Section 2.08(c) and all interest
accrued but unpaid on or after the Maturity Date shall be due and payable on
demand (and if no such demand is made, then due and payable on the otherwise due
dates provided herein or if no such due dates are provided herein on the last
day of each calendar quarter). Interest shall continue to accrue on the
Obligations after the filing by or against any Loan Party of any petition
seeking any relief in bankruptcy or under any Debtor Relief Law.

Section 2.09    Illegality. If any Lender in its good faith judgment shall
notify the Borrower that, after the date hereof, the introduction of or any
change in or in the interpretation of any Legal Requirement makes it unlawful,
or that any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender or its applicable Lending Office to perform its
obligations under this Agreement to make, maintain, or fund any Eurodollar Rate
Advances of such Lender then outstanding hereunder, (a) the Borrower shall, no
later than 12:00 p.m. (New York City, time) (i) if not prohibited by law, on the
last day of the Interest Period for each outstanding Eurodollar Rate Advance or
(ii) if required by such notice, on the second Business Day following its
receipt of such notice, prepay all of the Eurodollar Rate Advances of such
Lender then outstanding, together with accrued but unpaid interest on the
principal amount prepaid to the date of such prepayment and amounts, if any,
required to be paid pursuant to Section 2.10 as a result of such prepayment
being made on such date, (b) such Lender shall simultaneously make a Reference
Rate Advance to the Borrower on such date in an amount equal to the aggregate
principal amount of the Eurodollar Rate Advances prepaid to such Lender, and
(c) the right of the Borrower to select Eurodollar Rate Advances from such
Lender for any subsequent Borrowing shall be suspended until such Lender shall
notify the Borrower that the circumstances causing such suspension no longer
exist. Each Lender agrees to use commercially reasonable efforts (consistent
with its internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

Section 2.10    Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, Conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for

 

47



--------------------------------------------------------------------------------

herein) of any Advance other than a Reference Rate Advance on a day other than
the last day of the Interest Period for such Advance (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); provided that,
the Borrower shall not be required to compensate such Lender for any such loss,
cost or expense incurred by it as a result of any prepayment made by the
Borrower pursuant to Section 2.04(c).

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or Convert any Advance
other than a Reference Rate Advance on the date or in the amount notified by the
Borrower; or

(c)    any assignment of an Eurodollar Rate Advance on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.14;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.10, the
requesting Lender shall be deemed to have funded the Eurodollar Rate Advances
made by it at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the offshore
interbank market for Dollars for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Advance was in fact so funded.

Section 2.11    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (or its applicable Lending Office) (except any reserve requirement
included in the Eurodollar Rate Reserve Percentage);

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender (or its applicable Lending Office) on the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Advances made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its applicable Lending Office) or such other Recipient of making,
Converting to, continuing or

 

48



--------------------------------------------------------------------------------

maintaining any loan or of maintaining its obligation to make or accept and
purchase any such loan, or to reduce the amount of any sum received or
receivable by such Lender (or its applicable Lending Office) or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or such other Recipient, the Borrower will pay to
such Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)    Capital/Liquidity Requirements. If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of financial institutions generally, including such
Lender’s holding company or any corporation controlling such Lender, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Advances
made by such Lender to a level below that which such Lender, the corporation
controlling such Lender, or such Lender’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s policies,
the policies of the corporation controlling such Lender, and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time within ten Business Days after written demand by such Lender the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender, the corporation controlling such Lender, or such
Lender’s holding company for any such reduction suffered.

(c)    Certificate. Any Lender claiming compensation under this Section 2.11
shall furnish to the Borrower and the Administrative Agent a statement setting
forth the additional amount or amounts necessary to compensate such Lender as
specified in paragraphs (a) and (b) of this Section 2.11 hereunder which shall
be determined by such Lender in good faith and which shall be conclusive in the
absence of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.11 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.11 for any
increased costs incurred or reductions suffered more than 270 days prior to the
date that such Lender notifies the Borrower and the Administrative Agent of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 2.12    Payments and Computations.

(a)    Payments. Subject to Section 2.13, all payments of principal, interest,
and other amounts to be made by the Borrower under this Agreement and other Loan
Documents shall be made to the Administrative Agent in Dollars and in
immediately available funds, without setoff, deduction, or counterclaim.

 

49



--------------------------------------------------------------------------------

(b)    Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 12:00 p.m. (New York City time) on
the day when due in Dollars to the Administrative Agent at the location referred
to in the Notes (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds and, as to payments of
principal, accompanied by a notice of optional payment from the Borrower, with
appropriate insertions and executed by a Responsible Officer of the Borrower.
The Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent or a specific Lender
pursuant to Sections 2.09, 2.10, 2.11, 2.13, 2.14, and 9.02 and such other
provisions herein which expressly provide for payments to a specific Lender, but
after taking into account payments effected pursuant to Section 7.04) in
accordance with each Lender’s applicable pro rata share to the Lenders for the
account of their respective applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon receipt of other amounts due
solely to the Administrative Agent or a specific Lender, the Administrative
Agent shall distribute such amounts to the appropriate party to be applied in
accordance with the terms of this Agreement.

(c)    Non-Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

(d)    Computations. Computations of interest shall be made by the
Administrative Agent on the basis of, (a) with respect to Eurodollar Rate
Advances and Reference Rate Advances based on the Federal Funds Rate and the
Eurodollar Rate, a year of 360 days and (b) with respect to Reference Rate
Advances based on the Reference Rate, a year of 365/366 days, and (c) with
respect to of all other interest and fees, on the basis of a year of 360 days,
in each case, for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable. Each determination by the Administrative Agent of an amount of
interest or fees shall be conclusive and binding for all purposes, absent
manifest error.

(e)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other Obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued but unpaid interest thereon or other such
Obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative

 

50



--------------------------------------------------------------------------------

Agent of such fact, and (b) take an assignment of, or purchase participations
in, (in any event, for cash at face value) the Advances and such other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued but unpaid interest on their respective Advances and other amounts owing
them; provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including any payments in connection with
Section 2.04(b) or the application of funds arising from the existence of a
Defaulting Lender), or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Advances to any
assignee or participant, other than to Holdings, the Borrower or any Subsidiary,
or any Affiliate of any of the foregoing (as to which the provisions of this
paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirement, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 2.13    Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Legal
Requirement. If any applicable Legal Requirement (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal Requirement
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding of Indemnified Taxes has been made (including such deductions and
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b)    Payment of Other Taxes by Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable Legal
Requirement, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

51



--------------------------------------------------------------------------------

(c)    Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.13,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Legal Requirement or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

52



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.13(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (i) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Loan Document,
executed copies of IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E (or IRS
Form W-8BEN, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (ii) executed copies of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or IRS Form W-8BEN,
as applicable); or (iv) to the extent a Foreign Lender is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E (or IRS Form W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is

 

53



--------------------------------------------------------------------------------

a partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Legal
Requirement as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Legal Requirement to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Legal Requirement and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable Legal Requirement (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

For purposes of this Section 2.13(f), the Administrative Agent shall be treated
as a Lender and required to deliver documentation to Borrower as if it were a
Lender.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.13 (including by
the payment of additional amounts pursuant to this Section 2.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to

 

54



--------------------------------------------------------------------------------

the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)    Survival. Each party’s obligations under this Section 2.13 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.14    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.11 or 2.13, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)    Replacement Lender. If any Lender requests compensation under
Section 2.11 or notifies the Borrower of its inability to make, maintain, or
fund any Eurodollar Rate Advances pursuant to Section 2.09, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.13 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.14(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort (and in the case of a Defaulting Lender, the
Administrative Agent may) upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required

 

55



--------------------------------------------------------------------------------

by, Section 9.07), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.11 or Section 2.13) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i)    as to assignments required by the Borrower, the Borrower shall have paid
to the Administrative Agent the assignment fee (if any) specified in
Section 9.07, unless such fee has been waived by the Administrative Agent;

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances, accrued but unpaid interest
thereon, accrued but unpaid fees and all other amounts payable to it hereunder
and under the other Loan Documents (including any amounts under Section 2.10 and
with respect to any Non-Consenting Lender, any Applicable Premium) from the
assignee (to the extent of such outstanding principal and accrued but unpaid
interest and fees) or the Borrower (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or such Lender’s inability to make, maintain or
fund Eurodollar Rate Advances pursuant to Section 2.09 or payments required to
be made pursuant to Section 2.14, such assignment will result in a reduction in
such compensation or payments thereafter;

(iv)    such assignment does not conflict with any applicable Legal Requirement;
and

(v)    with respect to a Non-Consenting Lender, the proposed amendment,
modification, waiver, consent or release with respect to this Agreement or any
other Loan Document has been approved by the Majority Lenders and such
agreement, amendment, waiver, consent or release can be effected as a result of
such assignment (and, if applicable, one or more other assignments) contemplated
by this Section.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. Solely for purposes of effecting any
assignment involving a Defaulting Lender or Non-Consenting Lender under this
Section 2.14 and to the extent permitted under applicable Legal Requirements,
each Lender hereby designates and appoints the Administrative Agent as true and
lawful agent and attorney-in-fact, with full power and authority, for and on
behalf of and in the name of such Lender to execute, acknowledge and deliver the
Assignment and Acceptance required hereunder if such Lender is a Defaulting
Lender or Non-Consenting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same.

 

56



--------------------------------------------------------------------------------

Section 2.15    Defaulting Lender.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Legal Requirement:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Advance hereunder in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a Deposit
Account and released pro rata in order to satisfy such Defaulting Lender’s
current or potential future funding obligations with respect to Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Advances in
respect of which such Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Advances of all
Non-Defaulting Lenders on the applicable pro rata basis prior to being applied
to the payment of any Advances of such Defaulting Lender until such time as all
Advances are held by the Lenders pro rata in accordance with the applicable
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.15 shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any

 

57



--------------------------------------------------------------------------------

conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Advances to be held pro rata by the Lenders in accordance with the Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Notwithstanding the above, the
Borrower’s and the Administrative Agent’s right to replace a Defaulting Lender
pursuant to this Agreement shall be in addition to, and not in lieu of, all
other rights and remedies available to the Borrower or the Administrative Agent
against such Defaulting Lender under this Agreement, at law, in equity or by
statute.

ARTICLE III

CONDITIONS

Section 3.01     Conditions to Closing and Advance. The effectiveness of this
Agreement and the obligation of each Lender to make its Advance hereunder is
subject to the occurrence of the following conditions precedent:

(a)    Documentation. The Administrative Agent and the Collateral Agent shall
have received the following duly executed by all the parties thereto, in form
and substance reasonably satisfactory to the Administrative Agent, the
Collateral Agent and the Lenders, and, where applicable, in sufficient copies
for each Lender:

(i)    counterparts of this Agreement, a Note payable to each Lender in the
amount of its Commitment, if requested by such Lender, the Guaranty, the
Security Agreement, the Intercreditor Agreement, and, subject to Section 5.17,
each of the other Loan Documents, including all attached exhibits and schedules;

(ii)    a favorable opinion of the Loan Parties’ counsel dated as of the date of
this Agreement covering matters as the Administrative Agent may reasonably
request;

(iii)    copies, certified as of the date of this Agreement by a Responsible
Officer of each Loan Party of (A) the resolutions of the Board of Directors (or
other applicable governing body) of such Loan Party approving the Loan Documents
to which it is a party, (B) the partnership agreement, articles or certificate
of incorporation, or certificate of formation (as applicable) and the limited
liability company agreement, operating agreement, partnership agreement or
bylaws (as applicable) of such Loan Party, and (C) all other documents
evidencing other necessary corporate action and necessary and material
Governmental Approvals, if any, with respect to the Initial Acquisition, the
Loan Documents to which such Loan Party is a party and the other transactions
contemplated hereby;

 

58



--------------------------------------------------------------------------------

(iv)    certificates of a Responsible Officer of each Loan Party certifying the
names and true signatures of the officers of such Loan Party authorized to sign
this Agreement and the other Loan Documents to which such Loan Party is a party;

(v)    appropriate UCC-1 Financing Statements covering the Collateral for filing
with the appropriate authorities and any other documents, agreements or
instruments necessary to create an Acceptable Security Interest in such
Collateral;

(vi)    certificates evidencing the Equity Interests, if any, required in
connection with the Security Agreement and powers executed in blank for each
such certificate;

(vii)    insurance certificates in compliance with Section 5.02 and otherwise
reasonably satisfactory to the Administrative Agent;

(viii)    certificates of good standing for each Loan Party in each state in
which each such Person is organized, which certificate shall be (A) dated a date
not sooner than 30 days prior to the date of this Agreement and (B) otherwise
effective on the Closing Date;

(ix)    a solvency certificate dated as of the date of this Agreement from the
Chief Financial Officer or Treasurer of the Borrower in substantially the form
attached as Exhibit I;

(x)    a certificate executed by a Responsible Officer of the Borrower
certifying as to the matters set forth in Sections 3.01(e), (f), (h), (i) and
(k) below; and

(xi)    a funds flow memorandum in form and substance reasonably acceptable to
the Administrative Agent.

(b)    Payment of Fees. On the date of this Agreement, the Borrower shall have
paid the fees required by Section 2.07 and all costs and expenses payable
pursuant to Section 9.01(a) to the extent invoices for such fees, costs, and
expenses have been presented to the Borrower at least one Business Day prior to
the Closing Date (it being understood that this Section 3.01(b) may be satisfied
concurrently with the initial funding of Advances under this Agreement).

(c)    Financial Information. The Lenders shall have received (it being agreed
that availability of the following financial information on the SEC website
shall constitute the Lenders’ receipt) (i) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of
Holdings and its subsidiaries for the last three full fiscal years ended at
least 90 days prior to the Closing Date, (ii) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Holdings and its subsidiaries for each subsequent interim quarterly period ended
at least 45 days prior to the Closing Date, and (iii) a detailed business plan
or projections of Borrower and its subsidiaries for the years 2017 through 2022
and for the eight quarters beginning with the fourth quarter of 2017, in each
case in form and substance reasonably satisfactory to the Arranger.

 

59



--------------------------------------------------------------------------------

(d)    Title. The Administrative Agent (i) shall have received information
confirming the title and lien status, in the judgment of the Administrative
Agent, of not less than 90% of the total value of the Oil and Gas Properties of
Holdings, the Borrower and its Restricted Subsidiaries (including the Lavaca
Assets), (ii) shall have received full and complete copies of any environmental
assessments of the Oil and Gas Properties of Holdings, the Borrower and its
Restricted Subsidiaries (including the Lavaca Assets), (iii) shall have received
the most recent independent Engineering Report with respect to the Proven
Reserves of Holdings, the Borrower and its Restricted Subsidiaries, (iv) shall
have received reserve and production data with respect to the Oil and Gas
Properties of Holdings, the Borrower and its Restricted Subsidiaries (including
the Lavaca Assets) and (v) in the case of each of clauses (i) through (iv)
above, shall be reasonably satisfied as to the matters and conclusions disclosed
therein; provided that, the Data Room Presentation, Lavaca County – Eagle Ford
Acquisition Opportunity, dated Summer 2017 and the Engineering Report dated
July 18, 2017 as of July 1, 2017, each delivered to the Administrative Agent
prior to the date of the Commitment Letter satisfied the requirements of
Section 3.01(d)(iii) and (iv).

(e)    Initial Acquisition. Prior to or substantially concurrently with the
Closing Date, the Initial Acquisition shall have been consummated, or shall be
consummated substantially concurrently with the Advances hereunder, in
accordance with the terms of the Purchase Agreement without giving effect to any
amendments, consents or waivers by the Borrower that amend, modify or waive any
terms of the Purchase Agreement, nor shall the Borrower have given a consent
thereunder, in any case, in a manner adverse to the Lenders (in their capacities
as such) without the consent of the Lead Arranger and the Required Lenders.

(f)    Material Adverse Effect. Between 12:01 a.m. (Central time) on March 1,
2017 and July 29, 2017, there has not been any occurrence of any of the events
described in Section 7.21 of the Purchase Agreement which would result in a
failure to satisfy the condition set forth in Section 10.1 of the Purchase
Agreement.

(g)    USA Patriot Act. The Administrative Agent and the Lenders shall have
received (at least five (5) Business Days prior to Closing Date to the extent
requested at least ten (10) Business Days prior to the Closing Date, unless the
facts related thereto were not disclosed to the Administrative Agent prior to
such 10th Business Day), and be reasonably satisfied in form and substance with,
all documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including, but not restricted to, the Patriot Act.

(h)    No Other Debt. After giving effect to the Initial Acquisition, this
Agreement and the other transactions contemplated hereby, the Borrower shall not
have outstanding any Indebtedness or preferred stock (or direct or indirect
guarantee or other credit support in respect thereof), other than Indebtedness
under (a) this Agreement, (b) the First Lien Credit Agreement (and letters of
credit issued thereunder) as amended by the Revolver Amendment, and (c) other
Indebtedness permitted under this Agreement.

 

60



--------------------------------------------------------------------------------

(i)    Revolver Amendment. The Administrative Agent shall have received a duly
executed copy of the Revolver Amendment which shall be effective on or prior to
the Closing Date.

(j)    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing duly executed by the Borrower.

(k)    Representations and Warranties. The Specified Representations shall be
true and correct in all material respects (unless already qualified by
materiality or Material Adverse Change in the text thereof, in which case, such
representations and warranties shall be true and correct in all respects) on and
as of the Closing Date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case it shall
have been true and correct in all material respects (unless already qualified by
materiality or Material Adverse Change in the text thereof, in which case, such
representations and warranties shall be true and correct in all respects) as of
such earlier date. The representations and warranties made by the Seller in the
Purchase Agreement that are material to the interests of the Lenders shall be
true and correct in all material respects on the Closing Date (provided that
such representations and warranties shall be deemed modified as necessary to
reflect the prior consummation of the Initial Acquisition), but only to the
extent that Holdings (or its applicable Affiliate) would have had the right
(taking into account any applicable cure provisions) to terminate its
obligations under the Purchase Agreement, or decline to consummate the Initial
Acquisition, as a result of a breach of such representations and warranties.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants as follows:

Section 4.01    Existence; Subsidiaries. Holdings is a corporation duly
organized, validly existing and in good standing under the laws of Virginia and
the Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, or in any case, after the Closing Date in
such other jurisdiction as is permitted under this Agreement. Each Loan Party is
in good standing and qualified to do business in each other jurisdiction where
its ownership or lease of Property or conduct of its business requires such
qualification except where such failure to comply could not reasonably be
expected to result in a Material Adverse Change. As of the date hereof, the
Borrower has no Subsidiaries other than those identified in Schedule 4.01 and
Holdings has no Subsidiaries other than the Borrower and the Subsidiaries of the
Borrower.

Section 4.02    Power; No Conflicts. The execution and delivery by each Loan
Party and each Restricted Subsidiary thereof of the Loan Documents to which each
such Person is a party, in accordance with their respective terms and the
Advances hereunder do not and will not, by the passage of time, the giving of
notice or otherwise, (a) violate any Legal Requirement relating to any Loan
Party or any Restricted Subsidiary thereof, (b) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of any Loan Party or any Restricted Subsidiary
thereof, (c) conflict

 

61



--------------------------------------------------------------------------------

with, result in a breach of or constitute a default under any material
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, or (d) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Permitted Liens. The performance by each Loan Party and
each Restricted Subsidiary thereof of the Loan Documents to which each such
Person is a party, in accordance with their respective terms and the
transactions contemplated hereby or thereby (other than the Advances) do not and
will not, by the passage of time, the giving of notice or otherwise, (a) violate
any Legal Requirement relating to any Loan Party or any Restricted Subsidiary
thereof except where such violation could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change, (b) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Loan Party or any
Restricted Subsidiary thereof, (c) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person except where such conflict, breach
or default could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change, or (d) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Permitted Liens.

Section 4.03    Authorization and Approvals. No consent, order, authorization,
or approval or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required for the due execution,
delivery, and performance by any Loan Party that is a party to this Agreement,
the Notes, or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, except for (a) the filing of UCC-1 Financing
Statements and Mortgages in the appropriate state and county filing offices,
(b) those consents and approvals that have been obtained or made on or prior to
the date hereof and that are in full force and effect, and (c) such consents,
orders, authorizations, approvals, notices or filings required in connection
with the operation of the business of the Loan Parties the failure to obtain of
which could not reasonably be expected to be adverse in any material respect to
any Secured Party or to result in a material liability of any Loan Party. At the
time of the Advances, provided that the filings above have been duly
consummated, no authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority will be required for such Advance or
the use of the proceeds of such Advance.

Section 4.04    Enforceable Obligations. This Agreement, the Notes, and the
other Loan Documents to which any Loan Party is a party have been duly executed
and delivered by such Loan Parties. Each Loan Document is the legal, valid, and
binding obligation of the Borrower and each Guarantor which is a party to it
enforceable against the Borrower and each such Guarantor in accordance with its
terms, except as such enforceability may be limited by any applicable Debtor
Relief Laws.

 

62



--------------------------------------------------------------------------------

Section 4.05    Financial Condition and Financial Statements.

(a)    The Borrower has delivered to the Administrative Agent and the Lenders
financial information delivered pursuant to Section 3.01. All financial
statements delivered pursuant to Section 3.01 or Section 5.06 are (or will be
when delivered) complete and correct in all material respects and fairly present
in all material respects on a consolidated basis the assets, liabilities and
financial position of Holdings and its Restricted Subsidiaries as at such dates,
and the results of the operations and changes of financial position for the
periods then ended (other than customary year-end adjustments for unaudited
financial statements and the absence of footnotes from unaudited financial
statements), in each case, in accordance with GAAP. All such financial
statements, including the related schedules and notes thereto, have been (or
will have been when delivered) prepared in accordance with GAAP. Such financial
statements show (or will show when delivered) all material indebtedness and
other material liabilities, direct or contingent, of Holdings and its Restricted
Subsidiaries as of the date thereof, including material liabilities for taxes,
material commitments, and Indebtedness, in each case, to the extent required to
be disclosed under GAAP. All pro forma financial statements and projections
delivered pursuant to Section 3.01 or Section 5.06 were (or will be when
delivered) prepared in good faith on the basis of the assumptions stated
therein, which assumptions are believed to be reasonable in light of then
existing conditions except that such financial projections and pro forma
statements shall be subject to normal year end closing and audit adjustments (it
being recognized by the Lenders that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections).

(b)    Since December 31, 2016, no event or circumstance that has had or could
reasonably be expected to cause a Material Adverse Change has occurred.

Section 4.06    True and Complete Disclosure. All factual information (excluding
estimates, projections, other projected financial information, forward looking
statements and information of a general economic or industry nature) heretofore
or contemporaneously furnished by or on behalf of Holdings and its Restricted
Subsidiaries in writing to any Lender or the Administrative Agent for purposes
of or in connection with this Agreement, any other Loan Document or any
transaction contemplated hereby or thereby is, and all other such factual
information (excluding estimates, projections, other projected financial
information, forward looking statements and information of a general economic or
industry nature) hereafter furnished by or on behalf of Holdings and its
Restricted Subsidiaries in writing to the Administrative Agent or any of the
Lenders was or shall be, when taken as a whole and as modified or supplemented
by other information so furnished, true and accurate in all material respects on
the date as of which such information was or is dated or certified and did not
or does not contain, when taken as a whole, any untrue statement of a material
fact or omit, when taken as a whole, to state any material fact necessary to
make the statements contained therein not misleading in any material respect at
such time. All projections, estimates, and pro forma financial information
furnished by any Loan Party were prepared in good faith on the basis of the
assumptions believed in good faith to be reasonable at the time made, which
assumptions are believed to be reasonable in light of then existing conditions
except that such financial projections and statements shall be subject to normal
year end closing and audit adjustments (it being recognized by the Lenders that
projections are not to be viewed as facts or a guarantee of future performance,
are subject to significant uncertainties and contingencies, many of which are
beyond the Loan Parties’ control and that the actual results during the period
or periods covered by such projections may vary from such projections and such
variations may be material).

 

63



--------------------------------------------------------------------------------

Section 4.07    Litigation; Compliance with Laws.

(a)    There is no pending or, to the knowledge of any Loan Party, threatened in
writing action or proceeding affecting any Loan Party or Restricted Subsidiary
before any court, Governmental Authority or arbitrator which could reasonably be
expected to cause a Material Adverse Change other than as set forth in Schedule
4.07 or which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any Note, or any other Loan Document. As of
the Closing Date, there is no pending or, to the knowledge of any Loan Party,
threatened in writing action or proceeding instituted against any Loan Party or
any Restricted Subsidiary which seeks to adjudicate any Loan Party or any
Restricted Subsidiary as bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, or composition
of it or its debts under any Debtor Relief Law, or seeking the entry of an order
for relief or the appointment of a receiver, trustee or other similar official
for it or for any substantial part of its Property.

(b)    Each Loan Party and each Restricted Subsidiary have complied in all
respects with all statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except where such
failure to comply could not reasonably be expected to result in a Material
Adverse Change.

Section 4.08    Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 5.09. No Loan Party nor any
Restricted Subsidiary thereof is engaged principally or as one of its activities
in the business of extending credit for the purpose of “purchasing” or
“carrying” any “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U). No part of the proceeds of the Advances will be
used for purchasing or carrying directly or indirectly margin stock or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X or for any other purpose which would constitute this
transaction a “purpose credit” within the meaning of Regulation U. Following the
application of the proceeds of the Advances, not more than twenty-five percent
(25%) of the value of the assets (either of the Borrower only or of Holdings and
its Restricted Subsidiaries on a consolidated basis) will be “margin stock”. No
Loan Party nor any Restricted Subsidiary thereof (a) is engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U) or (b) will use any proceeds for the
purpose of purchasing or carrying any margin stock or for any other purpose
which would constitute this transaction a “purpose credit”.

Section 4.09    Investment Company Act. No Loan Party nor any Restricted
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940) and no Loan Party nor any Restricted Subsidiary thereof is,
or after giving effect to the Advances will be, subject to any other applicable
Legal Requirement which limits its ability to incur or consummate the
transactions contemplated hereby to the extent such limitations are applicable.

 

64



--------------------------------------------------------------------------------

Section 4.10    Taxes.

(a)    Reports and Payments. All federal and state income Returns and all other
material Returns (as defined below in clause (b) of this Section) required to be
filed by or on behalf of any Loan Party have been duly filed on a timely basis
or appropriate extensions have been obtained and such Returns are and will be
true, complete and correct in all material respects; and all federal and state
income Taxes and other material Taxes required to be paid by a Loan Party that
are payable with respect to the periods covered by such Returns or on subsequent
assessments with respect thereto or otherwise have been paid in full on a timely
basis, except in each case to the extent of Taxes that are being diligently
contested in good faith and reserves have been made in accordance with GAAP. The
reserves for accrued Taxes reflected in the financial statements delivered to
the Lenders under this Agreement are adequate in the aggregate for the payment
of all material unpaid Taxes of the Loan Parties, whether or not disputed, for
the period ended as of the date thereof and for any period prior thereto.

(b)    Returns Definition. “Returns” in this Section 4.10 shall mean any U.S.
federal, state, or local return, declaration of estimated Tax, or information
statement relating to, filed, or required to be filed with a Government
Authority in connection with, any Taxes, including any information return or
report with respect to backup withholding.

Section 4.11    ERISA and Employee Matters. All Employee Benefit Plans are in
compliance in all material respects with all applicable provisions of ERISA and
the Code. No Termination Event has occurred or is reasonably expected to occur
that could reasonably be expected to result in a Material Adverse Change. There
has been no excise tax imposed under Section 4971 of the Code against any Loan
Party that could reasonably be expected to result in liability to any Loan Party
or any Restricted Subsidiary thereof in excess of $5,000,000. Based upon GAAP
existing as of the date of this Agreement and current factual circumstances, the
Loan Parties have no reason to believe that the annual cost during the term of
this Agreement to the Loan Parties for post-retirement benefits to be provided
to the current and former employees of any Loan Party under Employee Benefit
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA)
could, in the aggregate, reasonably be expected to cause a Material Adverse
Change. As of the Closing Date and the date hereof, no Loan Party nor any
Restricted Subsidiary thereof is party to any collective bargaining agreement,
nor has any labor union been recognized as the representative of its employees.
The Borrower knows of no pending or threatened in writing strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Restricted Subsidiaries.

Section 4.12    Condition and Maintenance of Property; Casualties. Each Loan
Party and each Restricted Subsidiary has good and indefeasible title to all of
its other material Properties, free and clear of all Liens except for Permitted
Liens. The material Properties used or to be used in the continuing operations
of each Loan Party and each Restricted Subsidiary are in good repair, working
order and condition, normal wear and tear excepted. Neither the business nor the
material Properties of each Loan Party and each Restricted Subsidiary, taken as

 

65



--------------------------------------------------------------------------------

a whole, has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy (except to the extent
such event is covered by insurance sufficient to ensure that upon application of
the proceeds thereof, neither the business nor the material Properties of each
Loan Party and each Restricted Subsidiary, taken as a whole, could reasonably be
expected to be materially and adversely affected) which effect could reasonably
be expected to cause a Material Adverse Change.

Section 4.13    Compliance with Agreements; No Defaults.

(a)    No Loan Party or Restricted Subsidiary thereof is in default in any
material respect under or with respect to any contract, agreement, lease, or
other instrument to which a Loan Party or Restricted Subsidiary thereof is a
party which is continuing and which, if not cured, could reasonably be expected
to result in a Material Adverse Change.

(b)    No Default has occurred and is continuing.

Section 4.14    Environmental Condition.

(a)    Permits, Etc. Each Loan Party and each Restricted Subsidiary (i) have
obtained all Environmental Permits necessary for the ownership and operation of
their respective Properties and the conduct of their respective businesses;
(ii) have at all times been and are in compliance with all terms and conditions
of such Permits and with all other requirements of applicable Environmental
Laws; (iii) have not received notice of any violation or alleged violation of
any Environmental Law or Permit; and (iv) are not subject to any actual, pending
or to the Borrower’s knowledge, threatened in writing Environmental Claim,
except, in each case above, that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

(b)    Certain Liabilities. None of the present or previously owned or operated
Property of any Loan Party or of any of its current or former Restricted
Subsidiaries, wherever located, (i) has been placed on the National Priorities
List, the Comprehensive Environmental Response Compensation Liability
Information System list, or their state or local analogs, or to any Loan Party’s
knowledge, have been otherwise investigated, designated, listed, or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other Response activity under any Environmental Laws which,
individually or in the aggregate, has resulted in or could reasonably be
expected to result in a Material Adverse Change; (ii) is subject to a Lien,
arising under or in connection with any Environmental Laws, that attaches to any
revenues or to any Property owned, leased or operated by the Borrower or any of
the Guarantors or Restricted Subsidiaries, wherever located, which could,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Change; or (iii) has been the site of any Release of Hazardous Materials
from present or past operations which has caused at the site or at any
third-party site any condition that, individually or in the aggregate, has
resulted in or could reasonably be expected to result in the need for Response
that would cause a Material Adverse Change.

 

66



--------------------------------------------------------------------------------

(c)    Certain Actions. Without limiting the foregoing, (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project undertaken by any Loan Party or any Restricted Subsidiary on any of
their presently or formerly owned, leased or operated Property, except as could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change, and (ii) there are no facts, circumstances, conditions
or occurrences with respect to any Property owned, leased or operated by any
Loan Party or any Restricted Subsidiary that could reasonably be expected to
form the basis of an Environmental Claim under Environmental Laws that could
reasonably be expected to result in a Material Adverse Change.

Section 4.15     Permits, Licenses, Etc. Each Loan Party and Restricted
Subsidiary thereof possess all authorizations, Permits, licenses, patents,
patent rights or licenses, trademarks, trademark rights, trade names rights and
copyrights which are material to the conduct of their business. Each Loan Party
and Restricted Subsidiary thereof manages and operates its business in all
material respects in accordance with all applicable material Legal Requirements
and good industry practices.

Section 4.16    Gas Imbalances, Prepayments. Except as disclosed in writing to
the Administrative Agent in connection with the most recently delivered
Engineering Report, no Loan Party or Restricted Subsidiary thereof (a) is
obligated in any material respect by virtue of any prepayment made under any
contract containing a “take-or-pay” or “prepayment” provision or under any
similar agreement to deliver Hydrocarbons produced from or allocated to any Loan
Party’s Oil and Gas Properties at some future date without receiving full
payment therefor at the time of delivery or (b) has produced gas, in any
material amount, subject to balancing rights of third parties or subject to
balancing duties under Legal Requirements.

Section 4.17    Marketing of Production. Except as disclosed in writing to the
Administrative Agent in connection with the most recently delivered Engineering
Report (with respect to all of which contracts the Holdings and the Borrower
represent that they or the Restricted Subsidiaries are receiving a price for all
production sold thereunder that is computed substantially in accordance with the
terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist that are not cancelable on 60 days- notice or less without
penalty or detriment for the sale of production from Holdings, the Borrower’s or
the Restricted Subsidiaries’ Hydrocarbons (including, without limitation, calls
on or other rights to purchase, production, whether or not the same are
currently being exercised) and that (a) pertain to the sale of production at a
fixed price and (b) have a maturity or expiry date of longer than six (6) months
from the date hereof.

Section 4.18    Restriction on Liens. None of the Property of any Loan Party or
Restricted Subsidiary thereof is subject to any Lien other than Permitted Liens.
No Loan Party or Restricted Subsidiary thereof is a party to any agreement or
arrangement (other than this Agreement, the Security Instruments and the First
Lien Loan Documents), or subject to any order, judgment, writ or decree, that
either restricts or purports to restrict its ability to grant Liens to secure
the Obligations against their respective Properties.

 

67



--------------------------------------------------------------------------------

Section 4.19    Solvency. Before and after giving effect to the Advances, the
Loan Parties, on a consolidated basis, are Solvent.

Section 4.20    Hedging Agreements. Schedule 4.20 sets forth, as of the date
hereof, a true and complete list of all Interest Hedge Agreements, Hydrocarbon
Hedge Agreements, and Hedge Contracts of the Loan Parties and Restricted
Subsidiaries, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied), and the counterparty to each such agreement.

Section 4.21    Insurance. Holdings has, and has caused all of the Restricted
Subsidiaries to have insurance as required under Section 5.02.

Section 4.22    Anti-Corruption Laws; Sanctions; Patriot Act. None of (a) the
Loan Parties, any Restricted Subsidiary or any of their respective directors,
officers, employees or affiliates, or (b) to the knowledge of the Borrower, any
agent or representative of the Borrower or any Restricted Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, (i) is a Sanctioned Person or currently the subject or
target of any Sanctions or (ii) has taken any action, directly or indirectly,
that would result in a violation by such Persons of any Anti-Corruption Laws.
Holdings, the Borrower and each Restricted Subsidiary is compliance with
Section 5.06(q).

Section 4.23    Oil and Gas Properties.

(a)    Title. Each Loan Party has good and defensible title to all of its Oil
and Gas Properties evaluated in the most recently delivered Engineering Report
(other than any thereof Disposed of in a Disposition permitted by this
Agreement) free and clear of all Liens except for Permitted Liens and any title
deficiencies which are being addressed pursuant to Section 5.11(b). There are no
“back-in” or “reversionary” interests held by third parties which could reduce
the interests of a Loan Party in the Oil and Gas Properties except as set forth
on Schedule 4.23 hereto. No operating or other agreement to which any Loan Party
is a party or by which any Loan Party is bound affecting any part of the
Collateral requires such Loan Party to bear any of the costs relating to the
Collateral greater than the leasehold interest of such Loan Party in such
portion of the Collateral, except in the event such Loan Party is obligated
under an operating agreement to assume a portion of a defaulting party’s share
of costs. Each Mortgage is and will remain a valid and enforceable lien on the
Collateral subject only to the Permitted Liens. Each Loan Party will preserve
its interest in and title to the Collateral subject to Permitted Liens, and
subject to the transactions that are otherwise permitted under this Agreement.

(b)    Status of Leases, Term Mineral Interests and Contracts. All of the leases
and term mineral interests in the Oil and Gas Properties evaluated in the most
recently delivered Engineering Report (other than any thereof Disposed of in a
Disposition permitted by this

 

68



--------------------------------------------------------------------------------

Agreement and noted to the Administrative Agent at or prior to delivery of such
Engineering Report) are valid, subsisting and in full force and effect, and no
Loan Party has knowledge that a default exists under any of the terms or
provisions, express or implied, of any of such leases or interests or under any
agreement to which the same are subject. All of the material Contracts to which
any Loan Party is a party that relate to the Oil and Gas Properties are in full
force and effect and constitute legal, valid and binding obligations of such
Loan Party. No Loan Party or, to the knowledge of any Loan Party, any other
party to any such Contract (i) is in breach of or default, or with the lapse of
time or the giving of notice, or both, would be in breach or default, with
respect to any obligations thereunder, whether express or implied, or (ii) has
given or threatened in writing to give notice of any default under or inquiry
into any possible default under, or action to alter, terminate, rescind or
procure a judicial reformation of, any lease in the Oil and Gas Properties or
any Contract except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change.

(c)    Production Burdens and Expenses and Revenues. Except for each Loan
Party’s interests in certain Oil and Gas Properties, and except as set forth on
Schedule 4.23, which such Loan Party represents do not constitute a material
portion (with 2% or more being deemed material) of the value of the Collateral
and all other Properties of such Loan Party securing the Obligations, all of the
proceeds from the sale of Hydrocarbons produced from Realty Collateral are being
properly and timely paid to such Loan Party by the purchasers or other remitters
of production proceeds without suspense.

(d)    Pricing. The prices being received by each Loan Party for the production
of Hydrocarbons do not violate, in any material respect, any material Contract
or any law or regulation. Except as otherwise permitted herein, where
applicable, all of the wells located on the Oil and Gas Properties and
production of Hydrocarbons therefrom have been properly classified in all
material respects under appropriate governmental regulations.

(e)    Gas Regulatory Matters. All applicable Loan Parties have filed with the
appropriate state and federal agencies all necessary rate and collection filings
and all necessary applications for well determinations under the Natural Gas Act
of 1938, as amended, the Natural Gas Policy Act of 1978, as amended, and the
rules and regulations of the Federal Energy Regulatory Commission (the “FERC”)
thereunder, and each such application has been approved by or is pending before
the appropriate state or federal agency.

(f)    Drilling Obligations. Except as otherwise permitted hereunder, there are
no obligations under any Oil and Gas Property or Contract which require the
drilling of additional wells or operations to earn or to continue to hold any of
the Oil and Gas Properties covered in the most recently delivered Engineering
Report in force and effect, except those under customary continuous operations
provisions that may be found in one or more of the oil and gas and/or oil, gas
and mineral leases.

(g)    Refund Obligations. No Loan Party has collected any proceeds from the
sale of Hydrocarbons produced from the Oil and Gas Properties covered in the
most recently delivered Engineering Report which are subject to any material
refund obligations other than as previously disclosed in writing to the
Administrative Agent at or prior to the delivery of such Engineering Report.

 

69



--------------------------------------------------------------------------------

Section 4.24    Line of Business; Foreign Operations.

(a)    The Loan Parties have not conducted and are not conducting any business
other than businesses relating to the acquisition, exploration, development,
financing, ownership, operation, production, maintenance, storage,
transportation, gathering, processing and marketing of Hydrocarbons and the Oil
and Gas Properties and related activities.

(b)    No Loan Party owns, and has not acquired or made any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties located outside of the geographical boundaries of the
United States (but not the offshore federal waters of the United States).

Section 4.25    Fiscal Year. The fiscal year of Holdings and its Restricted
Subsidiaries is January 1 through December 31.

Section 4.26     Location of Business and Offices. Each Loan Party’s principal
place of business and chief executive office is located at its address specified
on Schedule 4.26 or at such other location as it may have, by proper written
notice hereunder, advised the Administrative Agent.

Section 4.27    Intellectual Property. Each Loan Party and each Restricted
Subsidiary either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, maps,
interpretations and other technical information used in their business as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to result in a Material
Adverse Change.

Section 4.28    Senior Debt Status. The Obligations of each Loan Party and each
Restricted Subsidiary thereof under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all subordinated Indebtedness and all senior unsecured Indebtedness
of each such Person and is designated as “senior indebtedness” under all
instruments and documents, now or in the future, relating to all subordinated
Indebtedness and all senior unsecured Indebtedness of such Person.

Section 4.29    Security Instruments. The provisions of the Security Instruments
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties an Acceptable Security Interest on all right, title and interest
of the respective Loan Parties in the Collateral described therein and, upon the
filing of UCC financing statements and Mortgages in the applicable offices
contemplated by the Security Instruments or the taking of such other actions as
are specified in such Security Instruments, such Acceptable Security Interest
will be perfected.

 

70



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Note or any amount (other than contingent indemnity obligations
for which no claim has been made) under any Loan Document shall remain unpaid,
each Loan Party agrees, unless the Majority Lenders shall otherwise consent in
writing, to comply with the following covenants.

Section 5.01    Compliance with Laws, Etc. Each of Holdings and the Borrower
shall, and shall cause each of its Restricted Subsidiaries to comply, in all
respects with all applicable Legal Requirements except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change. Without limiting the generality and
coverage of the foregoing, each Loan Party shall comply, and shall cause each of
its Restricted Subsidiaries to comply with all Environmental Laws and all laws,
regulations, or directives with respect to equal employment opportunity and
employee safety in all jurisdictions in which any Loan Party or any Restricted
Subsidiary thereof does business except where failure to so comply could not
reasonably be expected to individually result in liability in excess of
$1,000,000 and could not reasonably be expected to result in the aggregate in a
Material Adverse Change. Without limitation of the foregoing, each Loan Party
shall, and shall cause each of its Restricted Subsidiaries to, (a) maintain and
possess all authorizations, Permits, licenses, trademarks, trade names, rights
and copyrights which are necessary or advisable to the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change, and (b) obtain,
as soon as practicable, all consents or approvals required from any states of
the United States (or other Governmental Authorities) necessary to grant the
Administrative Agent an Acceptable Security Interest in the Loan Parties’ Oil
and Gas Properties evaluated in the most recently delivered Engineering Report,
to the extent required by Section 5.08.

Section 5.02    Maintenance of Insurance.

(a)    Each of Holdings and the Borrower shall, and shall cause each of its
Restricted Subsidiaries to, procure and maintain or shall cause to be procured
and maintained continuously in effect policies of insurance issued by companies,
associations or organizations reasonably satisfactory to the Administrative
Agent and in at least such amounts and covering such casualties, risks, perils,
liabilities and other hazards that are usually insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of Holdings, the Borrower and the Restricted Subsidiaries and
otherwise reasonably required by the Administrative Agent.

(b)    All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent each time such a policy of insurance is made effective,
renewed, amended, novated, or otherwise modified. All policies of insurance
shall either have attached thereto a “lender’s loss payable endorsement” for the
benefit of the Administrative Agent, as loss payee in form reasonably
satisfactory to the Administrative Agent or shall name the Administrative Agent
as an additional insured, as applicable. All policies or certificates of
insurance shall set forth the

 

71



--------------------------------------------------------------------------------

coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage. All such policies shall contain a provision that
notwithstanding any contrary agreements between the Loan Parties, their
respective Restricted Subsidiaries, and the applicable insurance company, such
policies will not be canceled without at least 30 days’ prior written notice to
the Administrative Agent (or at least 10 days’ for non-payment of premium). In
the event that, notwithstanding the “lender’s loss payable endorsement”
requirement of this Section 5.02, the proceeds of any insurance policy described
above are paid to any Loan Party or a Restricted Subsidiary when an Event of
Default has occurred and is continuing, the Borrower shall deliver such proceeds
to the First Lien Agent or the Administrative Agent immediately upon receipt.
Waiver of subrogation shall apply in favor of the Administrative Agent in
connection with any general liability insurance policy of any Loan Party.

Section 5.03    Preservation of Corporate Existence, Etc. Each of Holdings and
the Borrower shall preserve and maintain, and, except as otherwise permitted
herein, cause each of its Restricted Subsidiaries to preserve and maintain, its
corporate, partnership, or limited liability company existence, rights,
franchises, and privileges, as applicable, in the jurisdiction of its
organization. Each of Holdings and the Borrower shall qualify and remain
qualified, and cause each such Restricted Subsidiary to qualify and remain
qualified, as a foreign corporation, partnership, or limited liability company,
as applicable, in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
Properties except where the failure to be so qualified could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change.

Section 5.04    Payment of Taxes, Etc. Each of Holdings and the Borrower shall
pay and discharge, and cause each of its Restricted Subsidiaries to pay and
discharge, before the same shall become delinquent, (a) all material Taxes,
assessments, and governmental charges or levies imposed upon it or upon its
income, profits, activities or Property, prior to the date on which penalties
attach thereto and (b) all lawful claims that are material which, if unpaid,
might by Legal Requirement become a Lien upon its Property; provided, however,
that no Loan Party and no such Restricted Subsidiary shall be required to pay or
discharge any such Tax, assessment, charge, levy, or claim which is being
diligently contested in good faith and by appropriate proceedings, and with
respect to which adequate reserves in conformity with GAAP have been provided.

Section 5.05    Visitation Rights; Periodic Meetings. At any reasonable time and
from time to time, upon reasonable prior notice, each of Holdings and the
Borrower shall, and shall cause its Restricted Subsidiaries to, permit (a) the
Administrative Agent and any Lender or any of their respective agents, advisors,
or other representatives thereof, acting together, to examine and make copies of
and abstracts from the records and books of account of, and visit and inspect at
their reasonable discretion the Properties of, each Loan Party and any such
Restricted Subsidiary, and (b) the Administrative Agent and any Lender or any of
their respective agents, advisors or other representatives thereof, acting
together, to discuss the affairs, finances and accounts of each Loan Party and
any such Restricted Subsidiary with any of their respective officers or
directors; provided that, unless an Event of Default has occurred and is
continuing, (i) the Borrower shall bear the cost of only one such inspection per
year and (ii) no Loan Party shall be obligated to reimburse the expenses of any
Lender in connection with such

 

72



--------------------------------------------------------------------------------

inspections that is not the Administrative Agent. Without limiting the
generality of the foregoing, in connection with each annual financial statement
required to be delivered under Section 5.06(a) below, the Borrower shall make
its officers available for a telephonic (or, with the Borrower’s consent, an
in-person) meeting with the Administrative Agent and the Lenders held at
reasonable times and upon reasonable prior notice, to discuss such financial
statements and Engineering Reports, drilling activities and such other
information regarding the Loan Parties, its Restricted Subsidiaries and their
respective Properties. Notwithstanding the foregoing, no Loan Party shall be
required to disclose to the Administrative Agent or any Lender, or any agents,
advisors or other representatives thereof, any written material, (x) the
disclosure of which would cause a breach of any confidentiality provision in the
written agreement governing such material applicable to such Person, (y) which
is the subject of attorney-client privilege or attorney’s work product privilege
asserted by the applicable Person to prevent the loss of such privilege in
connection with such information, or (z) which is a non-financial trade secret
or other proprietary information.

Section 5.06    Reporting Requirements. The Borrower shall furnish to the
Administrative Agent and each Lender:

(a)    Annual Financials. (i) As soon as available and in any event not later
than 120 days (or such earlier date that Holdings or any Loan Party is required
to publicly file a Form 10-K) after the end of each fiscal year of Holdings and
its consolidated Restricted Subsidiaries, commencing with fiscal year ending
December 31, 2017, a copy of the annual audit report for such year for Holdings
and its consolidated Restricted Subsidiaries, including therein Holding’s and
its consolidated Restricted Subsidiaries’ consolidated balance sheet as of the
end of such fiscal year and Holding’s and its consolidated Restricted
Subsidiaries’ consolidated statement of income, cash flows, and retained
earnings, in each case certified by an Acceptable Accountant, (ii) as soon as
available and in any event no later than seven (7) days after the delivery in
clause (a)(i) (for the avoidance of doubt, such seven (7) day period to be
within the aforementioned 120 day period), any management letters delivered by
such accountants to Holdings or any Restricted Subsidiary in connection with
such audit or otherwise (the deliverables described in the foregoing clause
(a)(ii) and clauses (c) and (g) below, the “Annual Reporting Package”);

(b)    Quarterly Financials. (i) As soon as available and in any event not later
than 60 days (or such earlier date that Holdings or any Loan Party is required
to publicly file a Form 10-Q) after the end of each fiscal quarter of each
fiscal year of Holdings and its consolidated Restricted Subsidiaries,
(i) commencing with the fiscal quarter ending September 30, 2017, the unaudited
consolidated balance sheet and the statements of income, cash flows, and
retained earnings of Holdings and its consolidated Restricted Subsidiaries for
the period commencing at the end of the previous year and ending with the end of
such fiscal quarter, all in reasonable detail and (ii) as soon as available and
in any event no later than seven (7) days after the delivery in clause (b)(i)
(for the avoidance of doubt, such seven (7) day period to be within the
aforementioned 60 day period), a certificate with respect to such consolidated
statements (subject to year-end audit adjustments) by a Responsible Officer of
Holdings stating that such financial statements delivered under clause (b)(i)
have been prepared in accordance with GAAP (the deliverables described in the
foregoing clause (b)(i) and clauses (c), (f), and (g) below, the “Quarterly
Reporting Package”);

 

73



--------------------------------------------------------------------------------

(c)    Intercompany Indebtedness; Claims. At the time it furnishes each set of
financial statements under Sections 5.06(a) or (b) above, a certificate executed
by a Responsible Officer of Holdings and the Borrower certifying as to the
aggregate amount of all outstanding intercompany Indebtedness permitted pursuant
to Section 6.02 as of the end of the respective fiscal year or fiscal quarter
and setting forth in reasonable detail payor and the recipient with respect
thereto and whether a subordination agreement from such payor has been provided
to the Administrative Agent (which subordination agreement shall remain in full
force and effect as of the date of such certificate).

(d)    Oil and Gas Engineering Reports.

(i)    As soon as available but in any event on or before March 1, 2018, and
March 1st of each year thereafter, an Independent Engineering Report dated
effective as of the immediately preceding January 1st;

(ii)    As soon as available but in any event on or before September 1, 2018,
and September 1st of each year thereafter, an Internal Engineering Report or an
Independent Engineering Report dated effective as of the immediately preceding
July 1st;

(iii)    With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (A) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct, (B) except as set forth on an exhibit to the certificate,
on a net basis there are no gas imbalances, take or pay or other prepayments
with respect to its Oil and Gas Properties evaluated in such Engineering Report
which would require the Borrower or any Guarantor to deliver Hydrocarbons
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (C) none of its Oil and Gas
Properties have been sold since the date of the last Borrowing Base
determination under the First Lien Credit Agreement except as set forth on an
exhibit to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Majority
Lenders, (D) attached to the certificate is a list of its Oil and Gas Properties
added to and deleted from the immediately prior Engineering Report and a list
showing any change in working interest or net revenue interest in its Oil and
Gas Properties occurring and the reason for such change, (E) attached to the
certificate is a list of all Persons disbursing proceeds to the Borrower or to
any Guarantor, as applicable, from its Oil and Gas Properties, and (F) except as
set forth on a schedule attached to the certificate, the Mortgage Requirement
has been satisfied with respect to the Oil and Gas Properties evaluated by such
Engineering Report.

(e)    Hedging Reports. As soon as available and in any event within 60 days
after the end of each fiscal quarter, commencing with the quarter ending
September 30, 2017, a report certified by a Responsible Officer of the Borrower
in form reasonably satisfactory to the Administrative Agent prepared by the
Borrower (i) covering each of the Oil and Gas Properties

 

74



--------------------------------------------------------------------------------

of the Borrower and the Guarantors and detailing on a quarterly basis, any sales
of the Borrower’s or any Guarantors’ Oil and Gas Properties during each such
quarter (other than sales of Hydrocarbons in the ordinary course of business),
(ii) setting forth a true and complete list of all Hedge Contracts of the
Borrower and the Guarantors and detailing the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement; provided that, such required listing shall,
in no event, be construed as permitting such credit supports which are not
permitted under the terms of this Agreement, and (iii) setting forth a detailed
description and calculation of the Engineering Report Volumes for the Hedge
Contracts then in effect.

(f)    Lease Operating Statements. Concurrently with each delivery of financial
statements under Section 5.06(a) and Section 5.06(b), a Lease Operating
Statement for such calendar quarter.

(g)    Annual Budget. Concurrently with each delivery of financial statements
under Section 5.06(b) for the last fiscal quarter in any fiscal year, a copy of
Holdings’, the Borrower’s and its Restricted Subsidiaries’ consolidated annual
budget for the forthcoming fiscal year, including the Borrower’s consolidated
cash flow budget and operating budget, certified as such by the Chief Executive
Officer of Holdings.

(h)    Defaults; Borrowing Base Deficiency. As soon as possible and in any event
within three Business Days after (i) the occurrence of any Default, or (ii) any
Borrowing Base Deficiency under the First Lien Credit Agreement, in each case
known to any officer of each Loan Party or any of its Restricted Subsidiaries
which is continuing on the date of such statement, a statement of a Responsible
Officer of such Loan Party setting forth the details of such Default or
Borrowing Base Deficiency, as applicable, and the actions which any Loan Party
or any such Restricted Subsidiary has taken and proposes to take with respect
thereto;

(i)    Termination Events. As soon as possible and in any event, within 10 days
after any Loan Party obtains knowledge thereof (or such later date acceptable to
the Administrative Agent in its sole discretion), copies of: (i) any unfavorable
determination letter from the IRS regarding the qualification of an Employee
Benefit Plan under Section 401(a) of the Code (along with a copy thereof), (ii)
all notices received by any Loan Party or any ERISA Affiliate of the PBGC’s
intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, (iii) all notices received by any Loan Party or any
ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA, (iv) any
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA, and (v) a written notice signed
by a Responsible Officer describing the occurrence of any Termination Event or
of any material “prohibited transaction,” as described in Section 406 of ERISA
or in Section 4975 of the Code, in connection with any Pension Plan or any trust
created thereunder, and specifying what action Holdings, the Borrower or such
other ERISA Affiliate is taking or proposes to take with respect thereto, and,
when known, any action taken or proposed by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto;

 

75



--------------------------------------------------------------------------------

(j)    Environmental Notices. Promptly upon, and in any event no later than 10
days after (or such longer period as the Administrative Agent may agree in its
sole discretion), the receipt thereof, or the acquisition of knowledge thereof,
by any Loan Party, a copy of any form of request, claim, complaint, order,
notice, summons or citation received from any Governmental Authority or any
other Person, concerning (i) violations or alleged violations of Environmental
Laws, which seeks to impose liability therefore in excess of $1,000,000 or which
could otherwise reasonably be expected to cause a Material Adverse Change,
(ii) any action or omission on the part of any of the Loan Parties or any of
their former Restricted Subsidiaries in connection with Hazardous Materials
which could reasonably result in the imposition of liability in excess of
$1,000,000 or that could otherwise reasonably be expected to cause a Material
Adverse Change or requiring that action be taken to respond to or clean up a
Release of Hazardous Materials into the Environment and such action or clean-up
could reasonably be expected to exceed $1,000,000 or could reasonably be
expected to cause a Material Adverse Change, including without limitation any
information request related to, or notice of, potential responsibility under
CERCLA, or (iii) the filing of a Lien in connection with obligations arising
under Environmental Laws upon, against or in connection with the Loan Parties,
any of their respective Restricted Subsidiaries, or any of their respective
former Restricted Subsidiaries, or any of their leased or owned Property,
wherever located, the value of which Lien could reasonably be expected to exceed
$1,000,000;

(k)    Other Governmental Notices. Promptly and in any event within 10 days
after receipt thereof by any Loan Party or Restricted Subsidiary thereof (or by
such later date as the Administrative Agent may agree to in its sole
discretion), a copy of any notice, summons, citation, or proceeding seeking to
modify in any material respect, revoke, or suspend any material contract,
license, permit or agreement with any Governmental Authority;

(l)    Material Changes. Prompt written notice and in any event within 10 days
of any condition or event of which any Loan Party or any Restricted Subsidiary
thereof has knowledge, which condition or event has resulted or could reasonably
be expected to result in a Material Adverse Change;

(m)    Disputes, Etc. Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes pending, or to the knowledge of any Loan Party threatened in writing,
or affecting any Loan Party or Restricted Subsidiary which, if adversely
determined, could result in a liability to any Loan Party or Restricted
Subsidiary in an amount in excess of $5,000,000 or that could otherwise result
in a cost, expense or loss to the Loan Parties or any of their respective
Restricted Subsidiaries in excess of $5,000,000, or any material labor
controversy of which any Loan Party or Restricted Subsidiary has knowledge
resulting in or reasonably considered to be likely to result in a strike against
any Loan Party or Restricted Subsidiary thereof and (ii) any claim, judgment,
Lien or other encumbrance (other than a Permitted Lien) affecting any Property
of any Loan Party or Restricted Subsidiary thereof if the value of the claim,
judgment, Lien, or other encumbrance affecting such Property shall exceed
$5,000,000;

 

76



--------------------------------------------------------------------------------

(n)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Loan Party or Restricted Subsidiary
thereof by independent accountants in connection with any annual, interim or
special audit made by them of the books of any Loan Party or Restricted
Subsidiary thereof, and a copy of any response by any Loan Party or Restricted
Subsidiary, or the board of directors (or other applicable governing body) of
any Loan Party or Restricted Subsidiary, to such letter or report;

(o)    Notices Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any material written statement, report or notice furnished to
any lender, agent or trustee by any Loan Party or Restricted Subsidiary pursuant
to the terms of any First Lien Loan Document or any other indenture, loan or
credit or other similar agreement, with respect to Indebtedness in excess of
$5,000,000 (other than this Agreement) and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 5.06 or
not otherwise publicly filed;

(p)    Material Amendments, Etc. No later than five Business Days after the
effectiveness thereof, copies of any material amendment, supplement, waiver or
other modification in respect of any material First Lien Loan Document; provided
that, the availability of the foregoing on the SEC’s EDGAR service (or successor
thereto or similar service of any other national securities exchange) shall be
deemed to satisfy the Loan Parties’ delivery obligations pursuant to this clause
(p);

(q)    USA Patriot Act. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act;

(r)    Responsible Officers. Promptly thereafter, but only to the extent
Holdings is not otherwise required to disclose such information in a filing with
the SEC, written notices to the Administrative Agent of the departure or
employment of any chief executive officer, chief financial officers, treasurer,
president or other executive officer of the Borrower or of Holdings;

(s)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by Holdings or any Loan Party with the SEC,
or with any national securities exchange, or distributed by such Loan Party to
its shareholders generally, as the case may be; and

(t)    Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of any Loan
Party or Restricted Subsidiary thereof, as the Administrative Agent may from
time to time reasonably request. Materials required to be delivered pursuant to
Section 5.06(a)(i) or (b)(i) (to the extent any such materials are included in
materials otherwise filed with the SEC) shall be deemed to have been delivered
hereunder upon such filing with the SEC on the date of such filing; provided
that, the Borrower shall deliver electronic copies of such materials to the
Administrative Agent concurrently with the delivery of the applicable Annual
Reporting Package and Quarterly Reporting Package with respect thereto. In any
event, the Administrative Agent shall have no obligation

 

77



--------------------------------------------------------------------------------

to request the delivery or to maintain copies of the materials referred to
above, and shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such materials.

Section 5.07     Maintenance of Property. Each of Holdings and the Borrower
shall, and shall cause each of its Restricted Subsidiaries to, maintain their
owned, leased or operated material Property in good condition and repair, normal
wear and tear excepted. Each of Holdings and the Borrower shall abstain, and
cause each of its Restricted Subsidiaries to abstain from, knowingly or
willfully permitting the commission of waste or other injury, destruction, or
loss of natural resources, or the occurrence of pollution, contamination, or any
other condition in, on or about the owned, leased or operated Property involving
the Environment that could reasonably be expected to result in Response
activities and that could reasonably be expected to cause a Material Adverse
Change.

Section 5.08    Collateral Matters; Guaranties.

(a)    Each existing Restricted Subsidiary, and each Restricted Subsidiary
acquired, organized or otherwise created after the date hereof, that
(i) guarantees any Indebtedness of the Borrower or any other Loan Party under
any Credit Facility, (ii) is a Domestic Subsidiary and is obligated with respect
to any Indebtedness under any Credit Facility or (iii) which is otherwise not an
Immaterial Subsidiary, shall, subject to Section 5.08(d), within 30 days after
the date such Restricted Subsidiary guarantees any Indebtedness under any Credit
Facility, becomes obligated with respect to Indebtedness under any Credit
Facility or otherwise ceases to be an Immaterial Subsidiary, (1) become a
Guarantor by executing a Guaranty or a supplement to an existing Guaranty and
deliver the same to the Administrative Agent, (2) execute and deliver to the
Collateral Agent such Security Instruments or amendments to Security Instruments
as necessary to grant to the Collateral Agent, for the benefit of the Secured
Parties, an Acceptable Security Interest in the Property (other than Excluded
Property and real Property not constituting Oil and Gas Property) of such new
Subsidiary, including the execution and delivery by all necessary third parties
of any Account Control Agreements and Mortgages, the filing of UCC financing
statements in such jurisdictions as may be required by the Security Agreement or
by law, the filing of any Mortgages in appropriate filing offices and the making
of any other filings required by law or as may be requested by the Collateral
Agent, and if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions (but excluding title opinions) relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agent.

(b)    At all times the Borrower shall, and shall cause each other Loan Party,
to maintain an Acceptable Security Interest sufficient to satisfy the Mortgage
Requirement.

(c)    With respect to any Oil and Gas Property or other Property acquired
(including any interest acquired as the result of the formation of any pool or
unit) after the Closing Date by any Loan Party as to which the Collateral Agent,
for the benefit of the Secured Parties, does not have an Acceptable Security
Interest (other than any real Property not constituting an Oil and Gas Property
subject to Section 5.08(d)), promptly, and in any event within 60 days,
(i) execute

 

78



--------------------------------------------------------------------------------

and deliver to the Collateral Agent such Security Instruments or amendments to
Security Instruments and take all actions, including without limitation, the
filing of any financing statements or Mortgages, as the Collateral Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, an Acceptable Security Interest in such Property, and (ii) if
such Property includes Oil and Gas Properties having any Proven Reserves,
deliver to the Collateral Agent legal opinions (but excluding title opinions)
relating to the matters described in clause (i) immediately preceding as the
Collateral Agent may reasonably request, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Collateral Agent;
provided that unless a Property is acquired for a purchase price or other
consideration in excess of $10,000,000, the Borrower shall not be required to
take the actions specified in this Section 5.08(c) prior to the end of the
fiscal quarter in which the acquisition occurs, or if earlier, the date at which
the cumulative amount of purchase price or other consideration for all Property
acquired in such quarter equals or exceeds $10,000,000, at which time all
Property theretofore acquired and not previously made subject to a Lien in favor
of the Collateral Agent shall be made so subject.

(d)    Notwithstanding anything to the contrary herein or in any Loan Document,
(i) if any Security Instruments or Guaranties are required under this
Section 5.08 to be delivered to the Administrative Agent, the Collateral Agent
or any Lenders and the Loan Parties are also required to provide analogous
guaranties to the First Lien Agent or grant or perfect a Lien on the same
Property under any First Lien Document that is the subject of such Security
Instrument, and the First Lien Agent provides a longer period of time to the
Loan Parties for the delivery of such analogous guaranty or analogous security
instrument, then the Loan Parties shall have such extended period of time, not
to exceed 90 days, to deliver the analogous Guaranties and Security Instruments
hereunder and (ii) in no event shall (x) an Excluded Tax Subsidiary become a
Guarantor or otherwise guarantee any Advance or other Obligation or (y) any
Excluded Tax Collateral constitute Collateral or otherwise secure any Advance or
other Obligation.

Section 5.09    Use of Proceeds. Each of Holdings and the Borrower shall, and
cause each of its Restricted Subsidiaries to use the proceeds of the Advances
(a) to directly or indirectly consummate the Initial Acquisition, (b) to pay the
fees, costs and expenses incurred in connection with this Agreement, the Initial
Acquisition, the Revolver Amendment and the other transactions contemplated
hereby, and (c) to provide ongoing working capital and for other general
corporate purposes of the Borrower and its Restricted Subsidiaries.

Section 5.10     Title Evidence and Opinions. Each of Holdings and the Borrower
shall, and cause each of its Restricted Subsidiaries to from time to time upon
the reasonable request of the Administrative Agent, take such actions and
execute and deliver such documents and instruments as the Administrative Agent
shall reasonably require to ensure that the Administrative Agent shall, at all
times, have received satisfactory title evidence, which title evidence shall be
in form and substance acceptable to the Administrative Agent in its reasonable
discretion and shall include information regarding the before payout and after
payout ownership interests held by the Loan Parties, for all wells located on
the Oil and Gas Properties, covering at least 90% of the Present Value of the
Proven Reserves of the Loan Parties evaluated in the most recently delivered
Engineering Report as determined by the Administrative Agent.

 

79



--------------------------------------------------------------------------------

Section 5.11    Further Assurances; Cure of Title Defects.

(a)    Each of Holdings and the Borrower shall, and shall cause each Restricted
Subsidiary to, cure promptly any defects in the creation and issuance of the
Notes and the execution and delivery of the Security Instruments and this
Agreement. Each Loan Party hereby authorizes the Administrative Agent to file
any financing statements without the signature of the Borrower or such
Guarantor, as applicable, to the extent permitted by applicable Legal
Requirement in order to perfect or maintain the perfection of any security
interest granted under any of the Loan Documents. Each of Holdings and the
Borrower at its expense will, and will cause each of its Restricted Subsidiaries
to, promptly execute and deliver to the Administrative Agent upon its reasonable
request all such other documents, agreements and instruments to comply with or
accomplish the covenants and agreements of the Loan Parties, as the case may be,
in the Security Instruments and this Agreement, or to further evidence and more
fully describe the collateral intended as security for the Obligations, or to
correct any omissions in the Security Instruments, or to state more fully the
security obligations set out herein or in any of the Security Instruments, or to
perfect, protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Administrative Agent to exercise and enforce its rights and remedies
with respect to any Collateral.

(b)    Within 60 days after (i) a request by the Administrative Agent or the
Majority Lenders to cure title defects or exceptions which are not Permitted
Liens raised by such information with respect to the Oil and Gas Properties
included in the Borrowing Base or (ii) a notice by the Administrative Agent that
any Loan Party has failed to comply with Section 5.10 above, Holdings and the
Borrower shall cause such Loan Party to (i) cure such title defects or
exceptions which are not Permitted Liens or substitute acceptable Oil and Gas
Properties with no title defects or exceptions except for Permitted Liens
covering Collateral of an equivalent value and (ii) deliver to the
Administrative Agent satisfactory evidence of such cure or as to any substitute
Oil and Gas Properties satisfactory title evidence (including supplemental or
new title opinions meeting the foregoing requirements) in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
the Loan Parties’ ownership of such Oil and Gas Properties and the
Administrative Agent’s Liens and security interests therein as are required to
maintain compliance with Section 5.10.

Section 5.12    Operation and Maintenance of Oil and Gas Properties.

(a)    Further Assurances Related to Mortgages. Each of Holdings and the
Borrower covenants, and cause each of its Restricted Subsidiaries to covenant
that each Loan Party shall execute and deliver such other and further
instruments, and shall do such other and further acts as in the reasonable
opinion of the Administrative Agent may be necessary or desirable to carry out
more effectively the purposes of the Mortgages, including without limiting the
generality of the foregoing, (i) prompt correction of any defect in the
execution or acknowledgment of such Mortgage, any written instrument comprising
part or all of the Obligations, or any other document used in connection
herewith; (ii) prompt correction of any defect (other than Permitted Liens)
which may hereafter be discovered in the title to the Collateral in accordance
with Section 5.11

 

80



--------------------------------------------------------------------------------

herein; (iii) subject to the provisions of each Mortgage, prompt execution and
delivery of all division or transfer orders or other instruments, which in the
Administrative Agent’s opinion are required to transfer to Collateral, for its
benefit and the ratable benefit of the other Secured Parties, the assigned
proceeds from the sale of Hydrocarbons from the Oil and Gas Properties; and
(iv) other than as permitted hereunder, prompt payment when due and owing of all
Taxes, assessments and governmental charges imposed on such Mortgage or upon the
interest of the Administrative Agent.

(b)    Preservation of Liens. Other than as permitted hereunder, each of
Holdings and the Borrower covenants, and cause each of its Restricted
Subsidiaries to covenant that each Loan Party shall maintain and preserve the
Lien and security interest created under each Mortgage to which such Loan Party
is a party as an Acceptable Security Interest.

(c)    Insurance. To the extent that insurance is carried by a third-party
operator on behalf of any Loan Party, upon reasonable request by Administrative
Agent, the each of Holdings and the Borrower shall, and shall cause each
Restricted Subsidiary to use its reasonable efforts to obtain and provide the
Administrative Agent with copies of certificates of insurance showing such Loan
Party as a named insured. Each such Loan Party hereby assigns to the
Administrative Agent for its benefit and the benefit of the other Secured
Parties any and all monies that may become payable under any such policies of
insurance by reason of damage, loss or destruction of any of the Collateral.

(d)    Leases; Development and Maintenance. Each of Holdings and the Borrower
shall, and shall cause its Restricted Subsidiaries to, (a) pay and discharge
promptly, or make reasonable and customary efforts to cause to be paid and
discharged promptly, all rentals, delay rentals, royalties, overriding
royalties, payments out of production and other indebtedness or obligations
accruing under, and perform or make reasonable and customary efforts to cause to
be performed each and every act, matter or thing required by each and all of,
the oil and gas leases and all other agreements and contracts constituting or
affecting the Oil and Gas Properties of the Loan Parties except to the extent
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change, (b) do all other things
reasonably necessary to keep unimpaired its rights thereunder and prevent any
forfeiture thereof or default thereunder, and operate or cause to be operated
such Properties as a prudent operator would in accordance with industry standard
practices and in compliance with all applicable proration and conservation Legal
Requirements and any other Legal Requirements of every Governmental Authority,
whether state, federal, municipal or other jurisdiction, from time to time
constituted to regulate the development and operations of oil and gas properties
and the production and sale of oil, gas and other Hydrocarbons therefrom, except
to the extent the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change, and (c) maintain
in all material respects (or make reasonable and customary efforts to cause to
be maintained in all material respects) the Leases, wells, units and acreage to
which the Oil and Gas Properties of the Loan Parties pertain in a prudent manner
consistent with industry standard practices.

Section 5.13    Anti-Corruption Laws; Sanctions. Each of Holdings and the
Borrower shall, and will cause each Restricted Subsidiary to maintain in effect
and enforce policies and procedures designed to ensure compliance by each Loan
Party and its respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

81



--------------------------------------------------------------------------------

Section 5.14    Environmental Matters. Each of Holdings and the Borrower shall,
and shall cause each Restricted Subsidiary to, establish and implement
commercially reasonable measures as may be reasonably necessary to assure that,
except as could not reasonably be expected to have a Material Adverse Change:
(a) all Property of Holdings, the Borrower and the Restricted Subsidiaries and
the operations conducted thereon and other activities of Holdings, the Borrower
and the Restricted Subsidiaries are in compliance with and do not violate the
requirements of any Environmental Laws, (b) all oil, oil and gas production or
exploration wastes, Hazardous Materials or solid wastes generated in connection
with their operations are disposed of or otherwise handled in compliance with
Environmental Laws, (c) no Hazardous Materials will be Released on, at or from
any of their owned or leased Property, other than permitted Releases and
Releases in a quantity which does not require reporting pursuant to Section 103
of CERCLA, and (d) no oil, oil and gas exploration and production wastes or
Hazardous Materials or solid wastes are Released on, at or from any such
Property so as to pose an imminent and substantial endangerment to public
health, safety or welfare or the Environment.

Section 5.15    ERISA Compliance. With respect to each Pension Plan, Holdings or
the Borrower shall, and shall cause each other ERISA Affiliate to, (a) satisfy
in full and in a timely manner, without incurring any material late payment or
underpayment charge or penalty and without giving rise to any Lien, all of the
contribution and funding requirements of Section 412 of the Code (determined
without regard to subsections (d), (e), (f) and (k) thereof) and of Section 302
of ERISA (determined without regard to sections 303, 304 and 306 of ERISA), and
(b) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any material late payment or underpayment charge or penalty, all premiums
required pursuant to sections 4006 and 4007 of ERISA.

Section 5.16    Designation of Restricted and Unrestricted Subsidiaries.

(a)     The Borrower may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary if:

(i)    the Borrower could make the Investment which is deemed to occur upon such
designation in accordance with Section 6.06 equal to the appropriate fair market
value of all outstanding Investments owned by Holdings, the Borrower and the
Restricted Subsidiaries in such Subsidiary at the time of such designation;

(ii)    such Restricted Subsidiary meets the definition of an “Unrestricted
Subsidiary”;

(iii)    the designation would not constitute or cause (with or without the
passage of time) a Default or Event of Default or no Default or Event of Default
would be in existence following such designation; and

 

82



--------------------------------------------------------------------------------

(iv)    the Borrower delivers to the Collateral Agent a certified copy of a
resolution of the Board of Directors of the Borrower giving effect to such
designation and a certificate of a Responsible Officer certifying that such
designation complied with the preceding conditions and was permitted by
Section 6.06.

If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate fair market value of all outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Investments under
Section 6.06, as determined by the Borrower.

If, at any time, any Unrestricted Subsidiary designated as such would fail to
meet the preceding requirements as an Unrestricted Subsidiary or any other
Unrestricted Subsidiary would fail to meet the definition of an “Unrestricted
Subsidiary,” then such Subsidiary will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary as of such
date and, if such Indebtedness is not permitted to be incurred as of such date
under Section 6.02, the Borrower or the applicable Restricted Subsidiary will be
in default of such covenant.

(b)    The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if:

(i)    the Borrower and the Restricted Subsidiaries could incur the Indebtedness
which is deemed to be incurred upon such designation under Section 6.02, equal
to the total Indebtedness of such Subsidiary calculated on a Pro Forma Basis as
if such designation had occurred on the first day of the four-quarter reference
period;

(ii)    the designation would not constitute or cause a Default or Event of
Default; and

(iii)    the Borrower delivers to the Collateral Agent a certified copy of a
resolution of the Board of Directors of Holdings giving effect to such
designation and a certificate of a Responsible Officer certifying that such
designation complied with the preceding conditions, including the incurrence of
Indebtedness under Section 6.02.

Section 5.17    Post-Closing Obligations. On or before the date that is 60 days
after the Closing Date (or such later date as may be agreed by the Collateral
Agent in its sole discretion), the Collateral Agent shall have received:

(a)     all appropriate evidence required by the Collateral Agent and the
Lenders in their sole discretion necessary to determine that the Mortgage
Requirement has been satisfied and that all actions or filings necessary to
protect, preserve, and validly perfect such Liens have been made, taken, or
obtained, as the case may be, and are in full force and effect;

 

83



--------------------------------------------------------------------------------

(b)    favorable local counsel opinions in such jurisdictions where Mortgages
need to be filed in order to comply with the requirements of Section 5.17(a)
covering matters as the Collateral Agent may reasonably request; and

(c)    Account Control Agreements to the extent required under Section 6.23.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Obligations (other than contingent indemnity obligations for
which no claim has been made) under any Loan Document shall remain unpaid, each
Loan Party agrees, unless the Majority Lenders otherwise consent in writing, to
comply with the following covenants.

Section 6.01    Liens, Etc. Holdings and the Borrower shall not create, assume,
incur, or suffer to exist, and shall not permit any of its Restricted
Subsidiaries to create, assume, incur, or suffer to exist, any Lien on or in
respect of any of its Property (including any right to receive income) whether
now owned or hereafter acquired, except that each Loan Party and Restricted
Subsidiary may create, incur, assume, or suffer to exist:

(a)    Liens granted pursuant to the Security Instruments and securing the
Obligations;

(b)    Liens on equipment, fixtures and other personal Property securing
Indebtedness permitted under Section 6.02(c); provided that (i) such Liens shall
be created substantially simultaneously with the acquisition, repair,
improvement or lease, as applicable, of the related Property, (ii) such Liens do
not at any time encumber any property other than the Property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed 100% of the original price for the purchase, repair improvement
or lease amount (as applicable) of such Property at the time of purchase,
repair, improvement or lease (as applicable) together with any financing for
interest thereon;

(c)    Liens for Taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed 90 days), if any, related thereto has not expired or (ii) which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP;

(d)    the claims of materialmen, mechanics, carriers, warehousemen, processors,
repairmen, suppliers, workers, or landlords for labor, materials, supplies,
rentals or other like claims incurred in the ordinary course of business, which
(i) are not overdue for a period of more than the longer of 90 days or the grace
period therefor, or if overdue for more than such period, no action has been
taken to enforce such Liens, (ii) to the extent overdue, such Liens are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP or (iii) do not, individually or in
the aggregate, materially impair the use thereof in the operation of the
business of Holdings or any of its Restricted Subsidiaries;

 

84



--------------------------------------------------------------------------------

(e)    royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Indebtedness and that are taken into account in computing the net
revenue interests and working interests of the Borrower or any of its Restricted
Subsidiaries warranted in the Security Instruments or in this Agreement;

(f)    deposits or pledges of cash or cash equivalents made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance and other types of social
security or similar legislation, old age pension or public liability
obligations, statutory obligations, regulatory obligations, surety and appeal
bonds (other than bonds related to judgments or litigation), government
contracts, performance and return of money bonds, and bids and other obligations
of a like nature incurred in the ordinary course of business, in each case, so
long as no foreclosure sale or similar proceeding has been commenced with
respect to any portion of the Collateral on account thereof;

(g)    Liens arising under operating agreements, unitization and pooling
agreements and orders, farmout agreements, gas balancing or deferred production
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, area and mutual interest agreements, marketing
agreements, processing agreements, net profit agreements, development
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements, in each case, (i) that are customary in the oil, gas and
mineral production business, and (ii) that are entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business; provided that, in
any event, (w) if such Liens could have the effect of reducing net revenue
interests or increasing working interests of the Borrower without a
corresponding increase in the net revenue interest in such Oil and Gas Property
or any of its Restricted Subsidiaries from such values set forth in the most
recently delivered Engineering Report, then the Borrower shall have provided to
the Administrative Agent written notice of such Liens within 30 days of the
incurrence of such Liens accompanied by a Responsible Officer’s certification
and calculation of the adjusted net revenue interests and working interests
after taking into account such Liens, (x) such Liens secure amounts that are not
overdue or are being diligently contested in good faith by appropriate
proceedings, if such reserve as may be required by GAAP shall have been made
therefor, (y) such Liens are limited to the assets that are the subject of such
agreements, and (z) such Liens shall not be in favor of any Person that is an
Affiliate of a Loan Party (other than any other Loan Party);

(h)    easements, servitudes, permits, conditions, covenants, exceptions,
rights-of-way, zoning restrictions, and other similar encumbrances, and minor
defects in the chain of title that are customarily accepted in the oil and gas
financing industry, none of which interfere with the ordinary conduct of the
business of the Borrower or any Restricted Subsidiary or materially detract from
the value or use of the Property to which they apply;

 

85



--------------------------------------------------------------------------------

(i)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to Operating Leases entered
into in the ordinary course of business of the Borrower and its Restricted
Subsidiaries;

(j)     (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4- 210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any Deposit Account of the Borrower or any Restricted Subsidiary
thereof;

(k)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Restricted Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Restricted Subsidiaries or (ii) secure any Indebtedness;

(l)    Liens securing judgments for the payment of money not constituting an
Event of Default;

(m)     Liens on cash earnest money deposited pursuant to the terms of an
agreement to acquire assets used in, or Persons engaged in, the oil and gas
business, as permitted by this Agreement;

(n)    licenses of intellectual property, none of which, in the aggregate,
interfere in any material respect with the business of the Borrower or its
Restricted Subsidiaries or materially detract from the value of the relevant
assets of the Borrower or its Restricted Subsidiaries;

(o)    Liens on cash or cash equivalents in favor of any commercial bank to
secure any and all obligations of any Loan Party, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor)
in connection with (i) commercial credit cards, (ii) stored value cards and
(iii) any other Treasury Management Arrangement (including, without limitation,
controlled disbursement, purchase card arrangements, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services);

(p)    Liens securing First Lien Debt to the extent not prohibited by the
Intercreditor Agreement;

(q)    Liens securing obligations under Hedge Contracts entered into in
compliance with Section 6.15;

(r)    Liens on Equity Interests in Unrestricted Subsidiaries and joint ventures
that are not Restricted Subsidiaries, and rights directly related to such Equity
Interests;

(s)    Liens securing Obligations under any intercompany Indebtedness
arrangements entered into in compliance with this Agreement; and

 

86



--------------------------------------------------------------------------------

(t)    (i) Liens not otherwise permitted under the preceding provisions of this
Section 6.01 encumbering Oil and Gas Properties and securing obligations in the
aggregate outstanding principal amount not to exceed $1,000,000, and (ii) Liens
not otherwise permitted under the preceding provisions of this Section 6.01
encumbering Properties (other than Oil and Gas Properties) and securing
obligations in the aggregate outstanding principal amount not to exceed
$10,000,000; provided that, in each case, such Liens are not incurred in
connection with any Indebtedness.

Section 6.02    Indebtedness, Guarantees, and Other Obligations. Holdings and
the Borrower shall not, and shall not permit any of their Restricted
Subsidiaries to, create, assume, suffer to exist, or in any manner become or be
liable in respect of, any Indebtedness except:

(a)    the Obligations;

(b)    Indebtedness (including any Treasury Management Arrangements secured by
the Collateral securing such Credit Facility) incurred by any Loan Party
pursuant to any Credit Facility; provided that immediately after giving effect
to such incurrence (and the application of proceeds therefrom) the aggregate
outstanding principal amount of all such Indebtedness (excluding the amount of
any Treasury Management Arrangements) incurred under this clause (b) and then
outstanding (with outstanding letters of credit being deemed to have a principal
amount equal to the stated amount thereof) does not exceed the greater of (i)
$250,000,000 and (ii) 75% of the Present Value of the Loan Parties’ PDP Reserves
as of such date of determination;

(c)    Capital Lease Obligations and Indebtedness incurred in connection with
purchase money indebtedness in an aggregate outstanding principal amount not to
exceed $10,000,000;

(d)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

(e)    unsecured Indebtedness of any Loan Party owing to any other Loan Party;
provided that such Indebtedness is subordinated in all respects to the
Obligations on terms set forth in the Guaranty;

(f)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(g)    Indebtedness under Hedge Contracts entered into in compliance with
Section 6.15;

(h)    endorsements of negotiable instruments for collection in the ordinary
course of business;

 

87



--------------------------------------------------------------------------------

(i)    Indebtedness incurred in the ordinary course of business in connection
with cash pooling arrangements, cash management, including any Treasury
Management Arrangement and other similar arrangements consisting of netting
arrangements and overdraft protections incurred in the ordinary course of
business and not in excess of $500,000 in the aggregate at any time outstanding;

(j)    unsecured Indebtedness incurred by any Loan Party; provided that the
Leverage Ratio for Holdings’ most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
on which such additional Indebtedness is incurred would not have been greater
than 3.0 to 1.0, determined on a Pro Forma Basis; provided further that such
Indebtedness does not require any payments of principal prior to the stated
maturity thereof (other than provisions with respect to asset sales and change
of control, in each case, customarily included for publicly traded high-yield
issuances of similarly situated issuers) and has a final maturity date no
earlier than 91 days after the Maturity Date in effect at the time of issuance
thereof;

(k)    unsecured Indebtedness not otherwise permitted under the preceding
provisions of this Section 6.02; provided that, the aggregate outstanding
principal amount of such unsecured Indebtedness shall not exceed $10,000,000;
and

(l)    any Guarantee by any Loan Party of any Indebtedness of any other Loan
Party so long as such underlying Indebtedness is otherwise permitted by this
Section 6.02 and the terms of such Guarantee would otherwise be permitted by
this Section 6.02 if such Guarantee were the primary obligation.

Section 6.03    Agreements Restricting Liens and Distributions. Holdings and the
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
create, incur, assume or permit to exist any contract, agreement or
understanding which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property, whether now owned or
hereafter acquired, to secure the Obligations or restricts any Loan Party from
paying dividends to any other Loan Party, or which requires the consent of or
notice to other Persons in connection therewith; provided, that the foregoing
shall not apply to: (a) restrictions in this Agreement, any other Loan Document
or in any First Lien Loan Document, (b) customary restrictions imposed on the
granting, conveying, creation or imposition of any Lien on any Property of the
Borrower or its Restricted Subsidiaries imposed by any contract, agreement or
understanding related to the Liens permitted under clause (b) and clause (r) of
Section 6.01 so long as such restriction only applies to the Property permitted
under such clauses to be encumbered by such Liens, (c) customary restrictions
and conditions with respect to the sale or disposition of Property or Equity
Interests permitted hereunder pending the consummation of such sale or
disposition, (d) customary restrictions imposed on the granting, conveying,
creation or imposition of any Lien found in any lease, license or similar
contract as they affect any Property or Lien subject to such lease, license or
contract, (e) customary prohibitions on assignment of rights contained in
software license agreements, (f) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest (other than any Oil and
Gas Property) of any Loan Party and (g) prohibitions or restrictions in joint
venture agreements or agreements entered into in connection with joint ventures
with respect

 

88



--------------------------------------------------------------------------------

to the transfer of, or the making of dividends or distributions with respect to,
Equity Interests in any joint venture, or with respect to the transfer of or
other encumbrance with respect to Property that is the subject of any joint
venture or agreements entered into in connection therewith.

Section 6.04    Merger or Consolidation; Asset Sales. Holdings and the Borrower
shall not, and shall not permit any of their Restricted Subsidiaries to:

(a)    dissolve; provided that (i) any Loan Party (other than Holdings and the
Borrower) may dissolve as long as assets thereof are transferred to or become
the Property of another Guarantor or Borrower and (ii) any Restricted Subsidiary
that is not a Guarantor may dissolve as long as the assets thereof are
transferred to or become the Property of a Guarantor (other than Holdings) or
the Borrower or another Restricted Subsidiary that is not a Guarantor;

(b)    merge or consolidate with or into any other Person; provided that (i) the
Borrower may merge or may be consolidated into any Guarantor (other than
Holdings) if the Borrower is the surviving entity, (ii) any Loan Party (other
than Holdings and the Borrower) may merge or may be consolidated into any other
Guarantor (other than Holdings), (iii) any Restricted Subsidiary that is not a
Guarantor may merge or may be consolidated into any Guarantor (other than
Holdings) or the Borrower or another Restricted Subsidiary that is not a
Guarantor and (iv) any Restricted Subsidiary may merge or may be consolidated
with any other Person as part of a Disposition permitted by Section 6.04(c); or

(c)    Dispose of any of its Property (including, without limitation, any
working interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest), other than:

(i)    the sale of Hydrocarbons or liquidation of Liquid Investments in the
ordinary course of business;

(ii)    the Disposition of equipment that is (A) obsolete or worn out and
Disposed of in the ordinary course of business, (B) no longer necessary for the
business of such Person or (C) contemporaneously replaced by equipment of at
least comparable value and use;

(iii)    the Disposition of Property between or among Loan Parties or between or
among Restricted Subsidiaries that are not Loan Parties;

(iv)    the Disposition of Oil and Gas Properties for which there are no
attributable Proven Reserves so long as (A) such Oil and Gas Property is not
Collateral and is not otherwise required pursuant to the terms of this Agreement
to be Collateral or (B) such Disposition is a Permitted Asset Swap; provided
that, the Oil and Gas Properties permitted to be Disposed of under this clause
(B) shall not exceed 500 acres in the aggregate between scheduled Borrowing Base
redeterminations;

 

89



--------------------------------------------------------------------------------

(v)    Casualty Events, Dispositions constituting Restricted Payments permitted
under Section 6.05 and Dispositions constituting Investments permitted under
Section 6.06;

(vi)    licenses of intellectual property, none of which, in the aggregate,
materially impair the operation of the business of any Loan Party;

(vii)    the abandonment of intellectual property that is no longer material to
the operation of the business of any Loan Party;

(viii)    so long as no Event of Default has occurred and is continuing or would
be caused thereby, the Disposition of Oil and Gas Properties (and the
Disposition of Equity Interests in any Restricted Subsidiary that owns such Oil
and Gas Properties) and the occurrence of any Hedge Event so long as:

(A)    as to any such Disposition, (1) the cash or cash equivalents received as
consideration therefor must be equal to 75% of the consideration received in
respect thereof, (2) the consideration received in respect of such Disposition
is equal to or greater than the fair market value of such Oil and Gas
Properties, interest therein or Restricted Subsidiary subject of such
Disposition (as reasonably determined by the chief financial officer or
equivalent officer of the Borrower for Dispositions for consideration of less
than $20,000,000 and as reasonably determined by the Board of Directors of the
Borrower for all other Dispositions and, if requested by the Administrative
Agent, the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower certifying to that effect), and (3) if any such Disposition is of a
Restricted Subsidiary owning Oil and Gas Properties, such Disposition includes
all the Equity Interests of such Restricted Subsidiary;

(B)    to the extent applicable, the Borrower shall have made (or caused to be
made) all mandatory prepayments required under the First Lien Credit Agreement
in connection therewith; and

(C)    the Borrower shall have complied with the requirements of Section 2.04 of
this Agreement.

Section 6.05    Restricted Payments. Holdings and the Borrower shall not, and
shall not permit any of their Restricted Subsidiaries to, make any Restricted
Payments other than:

(a)    Permitted Tax Distributions so long as no Event of Default under
Section 7.01(a), Section 7.01(c) (on account of a breach of Section 6.04) or
Section 7.01(e) has occurred and is continuing;

(b)    Restricted Payments to any other Loan Party subject to any subordination
terms thereof that may apply;

 

90



--------------------------------------------------------------------------------

(c)    Holdings may, so long as no Event of Default has occurred and is
continuing, purchase the Equity Interests of Holdings owned by future, present
or former officers, directors, employees or consultants of any Loan Party or
make payments to employees of any Loan Party upon termination of employment in
connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity-based incentives pursuant to management
incentive plans or other similar agreements or in connection with the death or
disability of such employees, in an aggregate amount not to exceed $5 million in
any calendar year (with unused amounts in any calendar year being carried over
to succeeding calendar years subject to a maximum of $7.5 million in any
calendar year); provided, that the cancellation of Indebtedness owed to
Holdings, the Borrower or any Restricted Subsidiary by any future, present or
former member of management, director, employee or consultant of Holdings, the
Borrower or Restricted Subsidiaries, and borrowed to finance such person’s
non-cash purchase of the Equity Interests of Holdings, which cancellation serves
as consideration for the repurchase from any such person of such Equity
Interests, will not be deemed to constitute a Restricted Payment for purposes of
this Section 6.05 or any other provision of this Agreement;

(d)    repurchases of Equity Interests in any Loan Party deemed to occur upon
exercise of stock options or warrants or similar rights if such Equity Interests
represents a portion of the exercise price of such options or warrants or
similar rights shall be permitted (as long as the Loan Parties make no payment
in connection therewith that is not otherwise permitted hereunder);

(e)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Equity Interests made by exchange (including any such exchange
pursuant to the exercise of a conversion right or privilege in connection with
which cash is paid in lieu of the issuance of fractional shares) for, or out of
the proceeds of the substantially concurrent sale of, Equity Interests of
Holdings or a substantially concurrent contribution to the equity of Holdings,
in each case, occurring after the date of this Agreement; and

(f)    Restricted Payments in an aggregate amount not to exceed the excess of
(i) $25,000,000 less (ii) any Investments made in accordance with
Section 6.06(j).

Section 6.06    Investments. Holdings and the Borrower shall not, and shall not
permit any of their Restricted Subsidiaries to, make or permit to exist any
Investments or purchase or commit to purchase any Equity Interests or other
securities or evidences of indebtedness of or interests in any Person or any Oil
and Gas Properties or activities related to Oil and Gas Properties, except:

(a)    Liquid Investments;

(b)    trade and customer accounts receivable arising in the ordinary course of
business;

(c)    Investments (i) in any Loan Party, (ii) in any Person which concurrently
with such Investment becomes a Loan Party and (iii) by any non-Loan Party
Restricted Subsidiary in any other Restricted Subsidiary;

 

91



--------------------------------------------------------------------------------

(d)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business; provided that, the
aggregate amount of such Investment shall not exceed $1,000,000;

(e)    Investments consisting of any deferred portion of the sales price
received by the Borrower or any Restricted Subsidiary or any other Investment
received as consideration in connection with any sale of assets permitted
hereunder;

(f)    Investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint ventures (other than Investments in any joint
venture involving a transfer or contribution of PDP Reserves of the Loan Parties
or any Restricted Subsidiaries to such joint venture) or area of mutual interest
agreements, gathering systems, pipelines or other similar arrangements which are
usual and customary in the oil and gas exploration and production business
located within the geographic boundaries of the United States of America (but
not the offshore federal waters of the United States);

(g)    Hedge Contracts to the extent permitted under Section 6.15;

(h)    Permitted Acquisitions;

(i)    the Initial Acquisition;

(j)    Investments not otherwise permitted under this Section 6.06 so long as
(i) the aggregate amount of the Investments permitted under this clause
(j) shall not exceed the excess of (y) $25,000,000 less (z) any Investments made
in accordance with Section 6.05(f) and (ii) no such Investment is used for a
Permitted Acquisition;

(k)    Investments in an amount not to exceed the net cash proceeds received
from Equity Issuances consummated after the Closing Date (For the avoidance of
doubt, it is understood that the Investments permitted under this clause
(k) shall not affect the Borrower’s ability to make Investments otherwise
permitted under any of clauses (a) through (j) above and (l) below.); and

(l)    Investments received in consideration of Dispositions of Property
permitted under Section 6.04.

Section 6.07    Acquisitions. Holdings and the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, make any Acquisition in a single
transaction or related series of transactions other than a Permitted
Acquisition.

Section 6.08    Affiliate Transactions. Holdings and the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, but not limited to, the purchase, sale, lease or exchange of
Property, the making of any Investment, the giving of any guaranty, the
assumption of any obligation or the rendering of any service) with any of their
Affiliates (each,

 

92



--------------------------------------------------------------------------------

an “Affiliate Transaction”), unless the Affiliate Transaction is on terms that
are no less favorable (taken as a whole) to Holdings, the Borrower or the
relevant Restricted Subsidiary than those that could have been obtained in a
comparable arm’s length transaction with a Person that is not such an Affiliate
or, if in the good faith judgment of the Board of Directors of the Borrower, no
comparable transaction is available with which to compare such Affiliate
Transaction, such Affiliate Transaction is otherwise fair to the Borrower or the
relevant Restricted Subsidiary from a financial point of view; provided,
however, the foregoing provisions of this Section 6.08 shall not apply to:

(a)    transactions solely among the Loan Parties or solely among Restricted
Subsidiaries that are not Loan Parties;

(b)    the performance of employment, equity award, equity option or equity
appreciation agreements, plans or other similar compensation or benefit plans or
arrangements (including vacation plans, health and insurance plans, deferred
compensation plans and retirement or savings plans) entered into by Holdings,
the Borrower or any Restricted Subsidiary in the ordinary course of its business
with its or for the benefit of is employees, officers and directors;

(c)    fees and compensation to, and indemnity provided on behalf of, officers,
directors, and employees of Holdings, the Borrower or any Restricted Subsidiary
in their capacity as such, to the extent such fees and compensation are
customary;

(d)    Restricted Payments permitted hereunder;

(e)    any issuance of Equity Interests (other than Disqualified Equity
Interests) to, or the receipt by the Borrower of any capital contribution from,
Holdings; and any transactions with Holdings, including Permitted Tax
Distributions, effected pursuant to the terms of the Loan Documents; and

(f)    transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an independent
accounting, appraisal or investment banking firm of national standing stating
that such transaction is fair to the Borrower or such Restricted Subsidiary from
a financial point of view or meets the requirements of the first paragraph of
this Section 6.08.

Section 6.09    Compliance with ERISA. To the extent it could reasonably be
expected to, individually or in the aggregate, result in liability to any Loan
Party in excess of $20,000,000, Holdings and the Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly,
(a) engage in any transaction in connection with which any Loan Party or any
ERISA Affiliate could be subjected to either a civil penalty assessed pursuant
to section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code; (b) terminate, or permit any ERISA Affiliate to
terminate, any Pension Plan in a manner, or take any other action with respect
to any Pension Plan, which could result in any liability to any Loan Party or
any ERISA Affiliate to the PBGC; (c) fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any Pension

 

93



--------------------------------------------------------------------------------

Plan, agreement relating thereto or applicable law, any Loan Party or any ERISA
Affiliate is required to pay as contributions thereto; (d) permit to exist, or
allow any ERISA Affiliate to permit to exist, any unpaid minimum required
contribution within the meaning of Section 302 of ERISA or Section 412 of the
Code, whether or not waived, with respect to any Pension Plan; or (e) incur, or
permit any ERISA Affiliate to incur, a liability to or on account of an Employee
Benefit Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

Section 6.10     Sale-and-Leaseback. Holdings and the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, sell or transfer to a
Person any Property, whether now owned or hereafter acquired, if at the time or
thereafter such Loan Party thereof shall lease as lessee such Property or any
part thereof or other Property which such Loan Party or Restricted Subsidiary
thereof intends to use for substantially the same purpose as the Property sold
or transferred.

Section 6.11    Change of Business; Foreign Operations or Subsidiaries. Holdings
and the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, (a) materially change the character of its business, taken as a
whole, as an independent oil and gas exploration and production company
(including the acquisition, exploration, development, financing, ownership,
operation, production, maintenance, storage, transportation, gathering,
processing and marketing of Hydrocarbons and the Oil and Gas Properties), (b)
operate any business in any jurisdiction other than the United States (but not
the offshore federal waters of the United States), or (c) create or acquire any
Subsidiary other than a Subsidiary organized under the laws of any jurisdiction
within the United States (including territories thereof).

Section 6.12    Name Change. Holdings and the Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, amend its name or change its
jurisdiction of incorporation, organization or formation without (a) providing
written notice to the Administrative Agent at least five (5) Business Days after
such change and (b) taking all actions reasonably required by the Administrative
Agent or the Collateral Agent to maintain an Acceptable Security Interest in all
of the Collateral.

Section 6.13    Use of Proceeds.

(a)    Holdings and the Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, permit the proceeds of any Advance to be used for
any purpose other than those permitted by Section 5.09. No Loan Party shall
engage in the business of extending credit for the purpose of “purchasing” or
“carrying” any “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U). Neither Holdings, the Borrower, nor any Person
acting on behalf of a Loan Party has taken or shall take, nor permit any of the
Restricted Subsidiaries to take any action which might cause any of the Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect, including
without limitation, the use of the proceeds of any Advance to purchase or carry
any margin stock in violation of Regulation T, U or X. Holdings shall not permit
more than 25% of the consolidated assets of Holdings and its Restricted
Subsidiaries to consist of “margin stock” (as each such term is defined or used,
directly or indirectly, in Regulation U).

 

94



--------------------------------------------------------------------------------

(b)    The Borrower shall not request any Advance, and Holdings shall not use,
and shall ensure that its Restricted Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, directly or indirectly,
the proceeds of any Advance (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 6.14    Gas Imbalances, Take-or-Pay or Other Prepayments. Holdings and
the Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, allow gas imbalances, take-or-pay or other prepayments with respect to the
Oil and Gas Properties of any Loan Party or any Restricted Subsidiary which
would require any Loan Party or any Restricted Subsidiary to deliver their
respective Hydrocarbons produced on a monthly basis from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor other than to the extent not exceeding two percent (2%) of the
aggregate monthly volumes of Hydrocarbons (on an Mcf equivalent basis)
anticipated to be produced from the Borrower’s and the Guarantors’ proved
developed producing reserves listed in the most recent Engineering Report.

Section 6.15    Hedging Limitations. Holdings and the Borrower shall not, and
shall not permit any of their Restricted Subsidiaries to, enter into any Hedge
Contract (or any trade or transaction thereunder) except for the Hedge Contracts
entered into in the ordinary course of business and not for speculative
purposes.

Section 6.16    Fiscal Year; Fiscal Quarter. Holdings and the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, change its
fiscal year or any of its fiscal quarters.

Section 6.17    Limitation on Operating Leases. Holdings and the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, create, incur,
assume or suffer to exist any obligations for the payment of rent or hire of
Property of any kind whatsoever (real or personal but excluding Capital Leases
and leases of Hydrocarbons), under Operating Leases which would cause the
aggregate amount of all payments made by the Loan Parties pursuant to all
Operating Leases, including any residual payments at the end of any lease, to
exceed $5,000,000 in any period of twelve consecutive calendar months during the
life of such leases.

Section 6.18    Prepayment of Certain Debt and Other Obligations; Amendment to
First Lien Debt.

(a)    Holdings and the Borrower shall not, and shall not permit any of their
Restricted Subsidiaries to, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner the principal
amount of any Indebtedness of the Borrower or any

 

95



--------------------------------------------------------------------------------

other Loan Party, or otherwise prepay any future accrual of interest on the
principal amount of any Indebtedness (other than in connection with the payment
of any make-whole amount or in connection with transactions otherwise permitted
hereunder), which is unsecured or contractually subordinated in lien priority or
subordinated with respect to payments to the Obligations, except:

(i)    prepayments in respect of any First Lien Debt;

(ii)    the prepayment of the Obligations in accordance with the terms of this
Agreement;

(iii)    any prepayment, redemption, purchase, defeasance or other satisfaction
as the result of the conversion of Indebtedness permitted hereunder into Equity
Interests of Holdings (other than Disqualified Equity Interests);

(iv)    cash payments made in settlement of the Loan Parties’ obligations under
any indenture pursuant to which any convertible notes are issued upon the
conversion or required repurchase of any such convertible notes thereunder;

(v)    any prepayment, redemption, purchase, defeasance or other satisfaction in
an amount equal to the Net Cash Proceeds of any Disposition of Property which is
not prohibited by Section 6.04 and not required to be applied to the repayment
of the Obligations hereunder;

(vi)    payments of principal (and accrued interest thereon) within one year of
the stated maturity thereof so long as the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer certifying that:
(i) for the most recent fiscal quarter end preceding such payment for which
financial statements are available demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower is in
compliance with the then applicable ratio set forth in Section 6.17(a) of the
First Lien Credit Agreement on a Pro Forma Basis calculated in a manner
acceptable to the Administrative Agent (as of the date of the payment and after
giving effect thereto and any Indebtedness incurred in connection therewith),
(ii) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such payment and any Indebtedness incurred in
connection therewith, and (iii) after giving effect to the payment, Availability
shall be no less than 20% of the then effective Borrowing Base;

(vii)    any intercompany Indebtedness between or among Loan Parties;

(viii)    the purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value of any unsecured or subordinated Indebtedness required
thereunder as a result of an asset sale or change of control (i) at a purchase
price not greater than 100% of the principal amount thereof, together with
accrued interest, in the case of an asset sale and (ii) at a purchase price not
greater than 101% of the principal amount thereof, together with accrued
interest, in the case of a change of control; provided that, prior to or
simultaneously with such purchase, repurchase, redemption, defeasance or

 

96



--------------------------------------------------------------------------------

other acquisition or retirement for value, the Borrower has made the Change in
Control Offer or Asset Sale Prepayment, as applicable, as provided in such
Section and has completed the repayment of all Advances for which Lenders have
elected to receive payment, and provided, further, if any such amount that the
Lenders elect not to receive as a prepayment may be used to purchase,
repurchase, redeem or otherwise acquire or retire any unsecured or
unsubordinated Indebtedness even if not required hereunder as a result of an
asset sale or change of control; and

(ix)    any prepayment, redemption, purchase, defeasance or other satisfaction
with the proceeds of Permitted Refinancing Debt.

(b)    Holdings and the Borrower shall not, and shall not permit any of their
Restricted Subsidiaries to, amend, restate, supplement or otherwise modify (or
obtain any consent to or waiver of noncompliance from the terms of) any First
Lien Loan Document in a manner prohibited by Section 7.01(a) of the
Intercreditor Agreement.

Section 6.19    Passive Holding Company. Notwithstanding anything herein to the
contrary, Holdings shall not:

(a)    hold any assets other than (i) the Equity Interests of the Borrower,
(ii) agreements relating to the issuance, sale, purchase, repurchase or
registration of securities of Holdings, (iii) minute books and other corporate
books and records of Holdings, (iv) assets in respect of Hedge Contracts entered
into in connection with, or as required under, this Agreement, and (v) other
miscellaneous non- material assets incidental to the ownership of the Equity
Interests of the Borrower or to the maintenance of the Borrower’s or Holdings’
corporate existence;

(b)    have any Indebtedness, obligations or other liabilities other than
(i) the liabilities under the Loan Documents and Hedge Contracts entered into in
connection with, or as required under, this Agreement, (ii) Tax liabilities
arising in the ordinary course of business, (iii) corporate, administrative and
operating expenses in the ordinary course of business and (iv) liabilities under
any contracts or agreements described in (a)(ii) above; or

(c)    engage in any activities or business other than (i) issuing shares of its
own Equity Interests (other than Disqualified Equity Interests), (ii) holding
the assets and incurring the liabilities described in this Section 6.19 and
activities incidental and related thereto or (iii) making payments, dividends,
distributions, issuances or other activities permitted pursuant to Section 6.05.

Section 6.20    Environmental Matters. Holdings and the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, cause or permit any of
its Property to be in violation of, or cause or permit a Release of Hazardous
Materials which will subject any such Property to any Response or remedial
obligations required under, any Environmental Laws where such violations or
Response or remedial obligations could (a) individually reasonably be expected
to result in an Environmental Claim against any Loan Party or any Restricted
Subsidiary of a Loan Party in excess of $1,000,000, or (b) in the aggregate
reasonably be expected to result in a Material Adverse Change.

 

97



--------------------------------------------------------------------------------

Section 6.21    Marketing Activities. Holdings and the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (a) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (b) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with the Oil and Gas
Properties of any Loan Party that such Loan Party has the right to market
pursuant to joint operating agreements, unitization agreements or other similar
contracts that are usual and customary in the oil and gas business and (c) other
contracts for the purchase and/or sale of Hydrocarbons of third parties (i) that
have generally offsetting provisions (i.e. corresponding pricing mechanics,
delivery dates and points and volumes) such that no “position” is taken and
(ii) for which appropriate credit support has been taken to alleviate the
material credit risks of the counterparty thereto.

Section 6.22    Sale or Discount of Receivables. Except for receivables obtained
by any Loan Party out of the ordinary course of business or the settlement of
joint interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction or any Investments permitted under Section 6.06(d), Holdings and the
Borrower shall not, and shall not permit any Restricted Subsidiary to, discount
or sell (with or without recourse) any of its notes receivable or accounts
receivable.

Section 6.23    Deposit Accounts; Securities Accounts. Subject to Section 5.17,
Holdings and the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries that is a Loan Party to, (a) maintain Deposit Accounts that are not
subject to Account Control Agreements, or (b) maintain securities accounts that
are not subject to Account Control Agreements; provided that, the requirements
of the foregoing Section 6.23(a) shall not apply to (i) Deposit Accounts holding
exclusively Excluded Funds, (ii) Deposit Accounts and securities accounts to the
extent, and only to the extent, constituting “Excluded Collateral” under
Section 2.1(b)(v) or Section 2.1(b)(vi) of the Security Agreement, (iii) petty
cash accounts with an amount not to exceed $250,000 in the aggregate, and
(iv) only as to the requirement regarding Account Control Agreements, the Zero
Balance Accounts; provided, however, in the event any Loan Party acquires any
Deposit Account or securities account pursuant to an Acquisition, (y) within 120
days after the date of such Acquisition (or such later date as either of the
First Lien Agent or the Collateral Agent may agree to in its sole discretion for
the delivery of deposit account control agreements in respect thereof) deliver
to the Collateral Agent an Account Control Agreement therefor and (z) for so
long as any such acquired Deposit Account or securities account is not subject
to an Account Control Agreement, no cash or securities shall be transferred to
such acquired Deposit Account or securities account. To the extent permitted
under the Intercreditor Agreement, Holdings and the Borrower, for itself and on
behalf of its Restricted Subsidiaries that are Loan Parties, hereby authorizes
the Collateral Agent to deliver notices to the depositary banks and securities
intermediaries pursuant to any Account Control Agreement under any one or more
of the following circumstances: (i) following the occurrence of and during the
continuation of an Event of Default, (ii) if the Collateral Agent reasonably
believes that a requested transfer by Holdings, the Borrower or any Restricted
Subsidiary, as applicable, is a

 

98



--------------------------------------------------------------------------------

request to transfer any funds from any account to any other account of Holdings,
the Borrower or any Restricted Subsidiary that is not permitted under this
Section 6.23, (iii) as otherwise agreed to in writing by Holdings, the Borrower
or any Restricted Subsidiary, as applicable, and (iv) as otherwise required by
applicable Legal Requirement.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.01    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

(a)    Payment. The Borrower shall (i) fail to pay when due any principal
payable hereunder or under the Notes or (ii) fail to pay, within 5 Business Days
of when due, any interest or other amounts (including fees, reimbursements, and
indemnifications) payable hereunder, under the Notes, or under any other Loan
Document;

(b)    Representation and Warranties. Any representation or warranty made or
deemed to be made by any Loan Party or any Restricted Subsidiary thereof (or any
of their respective officers) in this Agreement or in any other Loan Document
shall prove to have been incorrect in any material respect (unless already
qualified by materiality or Material Adverse Change in the text thereof, in
which case, such representations and warranties shall be true and correct in all
respects) when made or deemed to be made;

(c)    Covenant Breaches. Any Loan Party or any Restricted Subsidiary thereof
shall fail to (i) perform or observe any covenant contained in Section 5.02(a),
Section 5.03 (with respect to either Holdings’ or the Borrower’s existence),
Section 5.06(i), Section 5.09, or Article VI of this Agreement or (ii) fail to
perform or observe any other term or covenant set forth in this Agreement or in
any other Loan Document which is not covered by clause (i) above or any other
provision of this Section 7.01 if such failure shall remain unremedied for 30
days after the occurrence of such breach or failure;

(d)    Cross-Defaults. (i) Any Loan Party or any Restricted Subsidiary thereof
shall fail to pay any principal of or premium or interest on its Indebtedness
(other than any First Lien Debt) that is outstanding in a principal amount of at
least $20,000,000 individually or when aggregated with all such Indebtedness of
any Loan Party or any Restricted Subsidiary thereof so in default when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to Indebtedness (other
than any First Lien Debt) (including, without limitation, any event of default
or termination event under any Hedge Contract) that is outstanding in a
principal amount (or termination payment amount or similar amount) of at least
$20,000,000 individually or when aggregated with all such Indebtedness of any
Loan Party or any Restricted Subsidiary thereof so in default, and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness; or (iii) any

 

99



--------------------------------------------------------------------------------

such Indebtedness in a principal amount of at least $20,000,000 individually or
when aggregated with all such Indebtedness of any Loan Party or any Restricted
Subsidiary thereof shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; provided that, for purposes of this subsection 7.01(d),
the “principal amount” of the obligations in respect of any Hedge Contract at
any time shall be Hedge Termination Value thereof;

(e)    Insolvency. Any Loan Party or Restricted Subsidiary thereof shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any Restricted Subsidiary thereof seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against any
such Loan Party or any such Restricted Subsidiary thereof either such proceeding
shall remain undismissed for a period of 60 days or any of the actions sought in
such proceeding shall occur; or any such Loan Party or any such Restricted
Subsidiary thereof shall take any corporate, limited liability company, or
partnership, as applicable, action to authorize any of the actions set forth
above in this paragraph (e);

(f)    Judgments. Any judgment or order for the payment of money in excess of
$20,000,000 shall be rendered against any Loan Party or any Restricted
Subsidiary thereof and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;

(g)    Termination Events. The occurrence of any of the following events:
(i) any Loan Party or any Restricted Subsidiary thereof fails to make full
payment when due of all amounts which, under the provisions of any Pension Plan
or Sections 412 or 430 of the Code, any Loan Party is required to pay as
contributions thereto and such unpaid amounts are in excess of the $20,000,000,
(ii) a Termination Event that results in, or could reasonably be expected to
result in, liability to any Loan Party or any Restricted Subsidiary thereof in
excess of $20,000,000 or (iii) any Loan Party or any Restricted Subsidiary
thereof as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$20,000,000;

(h)    Change in Control. A Change in Control shall have occurred without a
Change in Control Offer being made in accordance with Section 2.04(b)(ii);

(i)    Loan Documents. Any material provision of any Loan Document shall for any
reason cease to be in full force and effect or valid, binding, or enforceable
(other than in accordance with its terms) on any Loan Party or any Restricted
Subsidiary thereof or any such Person shall so state in writing;

 

100



--------------------------------------------------------------------------------

(j)    Security Instruments. (i) The Collateral Agent shall fail to have an
Acceptable Security Interest in a material portion of the Collateral to the
extent required by Section 5.08 (other than Collateral released in accordance
with this Agreement or any other Loan Document), or (ii) any Security Instrument
shall, at any time and for any reason, cease to create the Lien on the Property
purported to be subject to such agreement, and such Property constitutes a
material portion of the Collateral, in accordance with the terms of such
agreement, or shall cease to be in full force and effect, or shall be contested
by the Borrower or any Guarantor;

(k)    First Lien Default. (i) An “Event of Default” (or any comparable defined
term) under any First Lien Loan Document shall have occurred and shall remain
unremedied, uncured or unwaived for 60 days; provided, that any breach of a
financial maintenance covenant under any First Lien Debt (including the First
Lien Credit Agreement) shall not constitute an Event of Default with respect to
any Advances unless and until the First Lien Lenders with respect to such First
Lien Debt have declared such First Lien Debt to be immediately due and payable
and all outstanding commitments thereunder to be immediately terminated, in each
case in accordance with the First Lien Loan Documents in respect of such First
Lien Debt, and such declaration has not been rescinded on or before such date,
or (ii) any First Lien Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof.

Section 7.02    Remedies upon Default. If any Event of Default (other than an
Event of Default described in Section 7.01(e)) exists, the Administrative Agent
and/or the Collateral Agent, as applicable, may (with the consent of the
Majority Lenders) and shall (upon written direction of Majority Lenders) do any
one or more of the following from time to time:

(a)    declare any Obligations immediately due and payable (an “acceleration”)
which amount shall include, if such acceleration occurs prior to third
anniversary of the Closing Date, the Applicable Premium in effect on the date of
such acceleration, as if such acceleration were an optional or mandatory
prepayment on the principal amount of Loans accelerated, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrower to the fullest extent permitted
by law;

(b)    if an Event of Default described in Section 7.01(e) occurs and is
continuing, any Obligations will become immediately due and payable without any
further action or notice on the part of Agent or any Lenders; and

(c)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrower to assemble Collateral, at
the Borrower’s expense, and make it available to the Collateral Agent at a place
designated by the Collateral Agent; (iii) enter any premises where Collateral is
located and store Collateral on such premises until sold (and if the premises
are owned or leased by the Borrower, the Borrower agrees not to charge for such
storage); and (iv)

 

101



--------------------------------------------------------------------------------

sell or otherwise dispose of any Collateral in its then condition, or after any
further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by applicable Legal Requirement, in lots or in
bulk, at such locations, all as the Collateral Agent, in its discretion, deems
advisable. The Borrower agrees that 10 days’ notice of any proposed sale or
other disposition of Collateral by Collateral Agent shall be reasonable, and
that any sale conducted on the internet or to a licensor of intellectual
property shall be commercially reasonable. Collateral Agent may conduct sales on
any Loan Party’s premises, without charge, and any sale may be adjourned from
time to time in accordance with applicable Legal Requirements. Each of the
Administrative Agent and the Collateral Agent shall have the right to sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and each of the Administrative Agent and the Collateral Agent may
purchase any Collateral at public or, if permitted by law, private sale and, in
lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Obligations.

Section 7.03    Payment of Applicable Premium. The Borrower acknowledges and
agrees that if payment of the Obligations are accelerated or the Advances and
other Obligations otherwise become due prior to the Maturity Date, in each case,
in respect of any Event of Default (including, but not limited to, upon the
occurrence of a bankruptcy or insolvency event (including the acceleration of
claims by operation of law)), the Applicable Premium with respect to an optional
or mandatory repayment or prepayment of the Advances will also be due and
payable as though the Advances were prepaid and shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. The
Applicable Premium payable above shall be presumed to be the liquidated damages
sustained by each holder as the result of the early redemption and the Borrower
agrees that it is reasonable under the circumstances currently existing. The
Applicable Premium shall also be payable in the event the Advances are satisfied
or released by foreclosure (whether by power of judicial proceeding), deed in
lieu of foreclosure or by any other means. THE BORROWER EXPRESSLY WAIVES (TO THE
FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
APPLICABLE PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Borrower
expressly agrees (to the fullest extent it may lawfully do so) that: (A) the
Applicable Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(B) the Applicable Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (C) there has been a course of conduct
between holders and the Borrower giving specific consideration in this
transaction for such agreement to pay the Applicable Premium; and (D) the
Borrower shall be estopped hereafter from claiming differently than as agreed to
in this paragraph. The Borrower expressly acknowledges that its agreement to pay
the Applicable Premium to Lenders as herein described is a material inducement
to Lenders to provide the Advances.

Section 7.04    Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent, the Collateral Agent, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Legal
Requirement, to set off and apply any and all deposits (general or

 

102



--------------------------------------------------------------------------------

special, time or demand, provisional or final) at any time held and other
obligations at any time owing by the Administrative Agent, the Collateral Agent,
such Lender or such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of any Loan Party now or hereafter
existing under this Agreement or any other Loan Document and owing to the
Administrative Agent, such Lender, the Collateral Agent or such Affiliate,
irrespective of whether or not the Administrative Agent, such Lender, the
Collateral Agent or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of any Loan
Party may be contingent or unmatured or are owed to a branch or office of the
Administrative Agent, such Lender, the Collateral Agent or such Affiliate
different from the branch or office holding such deposit or obligated on such
obligations; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Collateral Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each of the Lender Parties agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent, each Lender, the Collateral
Agent and their respective Affiliates under this Section 7.04 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, such Lender, the Collateral Agent or their respective
Affiliates may have.

Section 7.05    Non-exclusivity of Remedies. No right, power, or remedy
conferred to any Lender Party in this Agreement or the Loan Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender Party in this Agreement and the Loan Documents or
now or hereafter existing at law, in equity, by statute, or otherwise shall
operate as a waiver of or otherwise prejudice any such right, power, or remedy.
Any Lender Party may cure any Event of Default without waiving the Event of
Default. No notice to or demand upon the Borrower or any other Loan Party shall
entitle the Borrower or any other Loan Party to similar notices or demands in
the future.

Section 7.06    Application of Proceeds.

(a)    Prior to an Event of Default, all payments made hereunder shall be
applied by the Administrative Agent as directed by the Borrower, but subject to
the terms of this Agreement, including the application of prepayments according
to Section 2.04 and Section 2.12. From and during the continuance of any Event
of Default, any monies or Property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document (other than as a result of
the exercise of any rights or remedies under any Security Instrument or any
other agreement with the Borrower, any Guarantor or any of their respective
Restricted

 

103



--------------------------------------------------------------------------------

Subsidiaries which secures any of the Obligations), shall be applied as
determined by the Administrative Agent, but subject to the terms of this
Agreement, including the application of prepayments according to Section 2.04
and Section 2.12.

(b)    Notwithstanding the foregoing, in the event that the Obligations have
been accelerated pursuant to Section 7.02 or the Administrative Agent or any
Lender has exercised any remedy set forth in this Agreement or in any other Loan
Document, all monies or Property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document as a result of the
exercise of any rights or remedies under any Security Instrument or any other
agreement with the Borrower, any Guarantor or any of their respective Restricted
Subsidiaries which secures any of the Obligations, shall be applied in
accordance with Section 2.12 and otherwise in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Collateral Agent in its
capacity as such, ratably among the Administrative Agent and Collateral Agent in
proportion to the respective amounts described in this clause First payable to
them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances and all other payment obligations constituting
Obligations (other than Obligations entitled to priority under clauses First,
Second and Third clauses above), ratably among the Secured Parties in proportion
to the respective amounts described in this clause Fourth payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Legal Requirements.

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 8.01    Appointment and Authority. Each Lender hereby irrevocably
(a) appoints Jefferies Finance LLC to act on its behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Loan Documents
(including the Intercreditor Agreement), and (b) authorizes the Administrative
Agent and the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent and/or the
Collateral Agent, as applicable, by the terms hereof or thereof, together with
such actions and powers as

 

104



--------------------------------------------------------------------------------

are reasonably incidental thereto. The provisions of this Article VIII are
solely for the benefit of the Lender Parties, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions, other than the rights expressly provided to the Borrower under
Section 8.06(a) and Section 8.11(b). It is understood and agreed that the use of
the term “agent” herein or in any other Loan Document (or any other similar
term) with reference to the Administrative Agent and/or the Collateral Agent, as
applicable, is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Legal
Requirement. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

Section 8.02    Rights as a Lender. The Person serving as the Administrative
Agent or the Collateral Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent or Collateral Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent or
Collateral Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any other Restricted Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent or
Collateral Agent hereunder and without any duty to account therefor to the
Lenders. Jefferies Finance LLC (and any successor acting as Administrative
Agent) and its Affiliates may accept fees and other consideration from the
Borrower or any Affiliate of the Borrower for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.

Section 8.03    Exculpatory Provisions. Each of the Administrative Agent and the
Collateral Agent (which terms as used in this Section 8.03 shall include each of
their Related Parties) shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, each of the Administrative Agent and the Collateral Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or Collateral Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders or Secured
Parties as shall be expressly provided for herein or in the other Loan
Documents), provided that neither the Administrative Agent nor the Collateral
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose the Administrative Agent or Collateral Agent to
liability or that is contrary to any Loan Document or applicable Legal
Requirement, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

105



--------------------------------------------------------------------------------

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower, any other Loan Party or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or the Collateral Agent or any of its
Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders or Secured Parties as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.03 and 7.01) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or the Collateral
Agent. In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall (subject to
Section 9.03) take such action with respect to such Default or Event of Default
as shall reasonably be directed by the Majority Lenders, provided that, unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action) with respect to such Default as it shall deem
advisable in the best interest of the Lender Parties.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
(whether written or oral) made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the value, validity, enforceability,
effectiveness, sufficiency or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the inspection of,
or to inspect, the Property (including the books and records) of any Loan Party
or any Restricted Subsidiary or Affiliate thereof, (vi) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
or (vii) any litigation or collection proceedings (or to initiate or conduct any
such litigation or proceedings) under any Loan Document unless requested by the
Majority Lenders in writing and its receives indemnification satisfactory to it
from the Lenders.

Section 8.04    Reliance by Administrative Agent and the Collateral Agent. Each
of the Administrative Agent and Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document, writing or other
communication (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Each of the
Administrative Agent

 

106



--------------------------------------------------------------------------------

and the Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance or any Conversion or
continuance of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender or the Collateral Agent, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Collateral
Agent unless the Administrative Agent shall have received notice to the contrary
from such Lender or the Collateral Agent prior to the making of such Advance or
Conversion or continuance of an Advance. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and the Administrative Agent shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by it.
The Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article VIII shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 8.06    Resignation of the Administrative Agent or the Collateral Agent.

(a)    The Administrative Agent and the Collateral Agent may at any time give
notice of its resignation to the other Lender Parties and the Borrower. Upon
receipt of any such notice of resignation, (i) the Majority Lenders shall have
the right, with the prior written consent of the Borrower (which consent is not
required if an Event of Default has occurred and is continuing and which consent
shall not be unreasonably withheld or delayed), to appoint, as applicable, a
successor Administrative Agent (which shall be a Lender or such other Person
appointed by the Majority Lenders but in no event shall be a Defaulting Lender
or a Disqualified Lender) or a successor Collateral Agent (which shall be a
Lender or such other Person appointed by the Majority Lenders but in no event
shall be a Defaulting Lender or a Disqualified Lender). If no such successor
Administrative Agent or Collateral Agent shall have been so appointed and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent or Collateral Agent gives notice of its resignation (or such earlier day
as shall be agreed by the applicable Majority Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent or Collateral Agent, as
applicable, may on behalf of the Lenders, appoint a successor Administrative
Agent or Collateral Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation by the Administrative Agent
or the Collateral Agent shall become effective in accordance with such notice on
the Resignation Effective Date.

 

107



--------------------------------------------------------------------------------

(b)    If the Person serving as Administrative Agent or Collateral Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Majority
Lenders may, to the extent permitted by applicable Legal Requirement, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent or Collateral Agent, as applicable, and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by applicable Majority Lenders and shall have accepted such appointment within
30 days (or such earlier day as shall be agreed by the applicable Majority
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations as the Administrative Agent and Collateral Agent hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security until such time as a successor Collateral Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the retiring or removed Administrative Agent or Collateral Agent, as
applicable, shall instead be made by or to each applicable class of Lenders,
until such time as the Majority Lenders appoint a successor Administrative Agent
or Collateral Agent as provided for above in this paragraph. Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring or removed
Administrative Agent or Collateral Agent, as applicable, and the retiring or
removed Administrative Agent or Collateral Agent, as applicable, shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent or Collateral Agent, as applicable, shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s or Collateral Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article VIII and Sections 9.02(a) and (b), Section 8.09 and
Section 2.13(d) shall continue in effect for the benefit of such retiring or
removed Administrative Agent and Collateral Agent, as applicable, their
respective sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent or Collateral Agent, as applicable, was acting as
Administrative Agent or Collateral Agent, as applicable.

Section 8.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender Party acknowledges and agrees that it has, independently and without
reliance upon the Administrative Agent or any other Lender Party or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges and agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party or any of their Related Parties, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related

 

108



--------------------------------------------------------------------------------

agreement or any document furnished hereunder or thereunder. Except for notices,
reports, and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent or the Collateral Agent hereunder and
for other information in the Administrative Agent’s or the Collateral Agent’s
possession which has been requested by a Lender and for which such Lender pays
the Administrative Agent’s and Collateral Agent’s expenses in connection
therewith, neither the Administrative Agent nor the Collateral Agent shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition, or business of any Loan
Party or any of its Restricted Subsidiaries or Affiliates that may come into the
possession of the Administrative Agent, the Collateral Agent or any of their
respective Affiliates.

Section 8.08    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger, documentation agent, syndication
agent or other titles to Lenders or Affiliates of a Lender which may be listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder.

Section 8.09    Indemnification.

(a)    INDEMNITY OF ADMINISTRATIVE AGENT AND COLLATERAL AGENT. THE LENDERS
SEVERALLY AGREE TO INDEMNIFY THE LEAD ARRANGER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND EACH OF THEIR RESPECTIVE AFFILIATES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY THE
BORROWER), RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES
THEN HELD BY EACH OF THEM (OR IF NO PRINCIPAL OF THE ADVANCES IS AT THE TIME
OUTSTANDING, RATABLY ACCORDING TO THE RESPECTIVE COMMITMENTS HELD BY EACH OF
THEM IMMEDIATELY PRIOR TO THE TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH
SUCH COMMITMENT), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST SUCH INDEMNIFIED PERSON IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF SUCH INDEMNIFIED PERSON), AND INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL CLAIMS, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM SUCH
INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN EACH CASE, AS
DETERMINED BY

 

109



--------------------------------------------------------------------------------

A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION. WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE EACH OF THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT PROMPTLY UPON DEMAND FOR ITS
RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY
OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE
AGENT AND/OR THE COLLATERAL AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER
THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN
RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IS
NOT REIMBURSED FOR SUCH BY THE BORROWER.

Section 8.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Collateral Agent
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
Collateral Agent and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Collateral Agent and the
Administrative Agent hereunder) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent or the Collateral Agent, as applicable,
and, in the event that the Administrative Agent or the Collateral Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent,
the Collateral Agent and their respective agents and counsel, and any other
amounts due to the Administrative Agent or the Collateral Agent under
Section 2.09.

Section 8.11    Collateral and Guaranty Matters.

(a)    Each of the Administrative Agent and the Collateral Agent is authorized
on behalf of the Secured Parties, without the necessity of any notice to or
further consent from

 

110



--------------------------------------------------------------------------------

such Secured Parties, from time to time, to take any actions with respect to any
Collateral or Security Instruments which may be necessary to perfect and
maintain the Liens upon the Collateral granted pursuant to the Security
Instruments. Each of the Administrative Agent and the Collateral Agent is
further authorized (but not obligated) on behalf of the Secured Parties, without
the necessity of any notice to or further consent from the Secured Parties, from
time to time, to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable Legal Requirements. By accepting the benefit of the
Liens granted pursuant to the Security Instruments, each Secured Party hereby
agrees to the terms of this paragraph (a).

(b)    The Lenders hereby, and any other Secured Party by accepting the benefit
of the Liens granted pursuant to the Security Instruments, irrevocably authorize
each of the Administrative Agent and the Collateral Agent to, and the
Administrate Agent and the Collateral Agent shall, upon request of the Borrower
(i) release any Lien granted to or held by the Administrative Agent and/or the
Collateral Agent upon any Collateral (a) upon termination of this Agreement and
the payment in full of all outstanding Advances and all other Obligations (other
than contingent indemnity obligations for which no claims have been made); (b)
constituting Property sold or to be sold or Disposed of as part of or in
connection with any Disposition permitted under this Agreement or any other Loan
Document; (c) constituting Property in which no Loan Party owned an interest at
the time the Lien was granted or at any time thereafter other than as a result
of a transaction prohibited hereunder; (d) constituting Property leased to any
Loan Party under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by such Loan Party to be, renewed or extended or
(e) constituting Property on which the Liens securing the First Lien Debt have
been released by the First Lien Agent; provided that, this clause (e) shall not
in any event limit the Mortgage Requirement or the obligation of the Loan
Parties to comply with Sections 5.08 or 6.23 hereof; and (ii) release a
Guarantor from its obligations under a Guaranty and any other applicable Loan
Document and release the Lien granted to or held by the Administrative Agent
and/or the Collateral Agent upon any Collateral of such Person if such Person is
a voluntary Guarantor and is not required to be a Guarantor hereunder or ceases
to be a Subsidiary or a Restricted Subsidiary as a result of a transaction
permitted under this Agreement. Upon the request of the Administrative Agent
and/or the Collateral Agent at any time, the Secured Parties will confirm in
writing the Administrative Agent’s or the Collateral Agent’s authority to
release particular types or items of Collateral or Guarantors pursuant to this
Section 8.11. At the written request and sole expense of the Borrower, which
written request shall also include a certification from a Responsible Officer
certifying to the Administrative Agent and/or the Collateral Agent that such
release is permitted under this Section 8.11 and that such transaction is in
compliance with this Agreement and the other Loan Documents (which certification
the Administrative Agent and the Collateral Agent may, but is not obligated to,
rely on), the Administrative Agent and/or the Collateral Agent shall promptly
provide the releases of Collateral or Guarantors permitted to be released under
this Section 8.11 subject to evidence of such transaction and release
documentation reasonably satisfactory to the Administrative Agent and/or the
Collateral Agent except that the Administrative Agent or the Collateral Agent
may, but shall not be obligated, to provide such releases for such Property to
be sold but not yet sold or such Property subject to a lease that is about to
expire but not yet expired. Upon any of the Collateral constituting (i)

 

111



--------------------------------------------------------------------------------

personal property being Disposed of as permitted under this Agreement or
(ii) Property on which the Liens securing the First Lien Debt have been released
by the First Lien Agent, then such Collateral shall be automatically released
from the Liens created under the applicable Security Instrument, provided that
(x) the Administrative Agent and the Collateral Agent shall provide any evidence
of such Lien release requested by the Borrower in accordance with this Section
and (y) nothing in this sentence shall in any event limit the Mortgage
Requirement or the obligation of the Loan Parties to comply with Sections 5.08
or 6.23 hereof.

(c)    Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Loan Parties, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder,
under the Guaranty and under the Security Instruments may be exercised solely by
the Administrative Agent or the Collateral Agent, as applicable, on behalf of
the Secured Parties in accordance with the terms hereof and the other Loan
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Instruments, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

Section 8.12    Credit Bidding.

(a)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right, at the direction of the Majority Lenders, to credit bid
and purchase for the benefit of the Administrative Agent and the Secured Parties
all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Legal Requirements.

(b)    Each Secured Party hereby agrees that, except as otherwise provided in
any Loan Documents or with the written consent of the Administrative Agent and
the Majority Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Legal Requirements to credit bid at foreclosure sales, UCC
sales or other similar Dispositions of Collateral; provided that, for the
avoidance of doubt, this subsection (b) shall not limit the rights of (i) any
Lender or Affiliate of a Lender to terminate any Hedge Contract or net out any
resulting termination values or (ii) any Lender or Affiliate of a Lender to
terminate any (A) commercial credit cards, (B) stored value cards and (C) any
other Treasury Management Arrangement (including, without limitation, controlled
disbursement, purchase card arrangements, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services) or set off
against any Deposit Accounts.

 

112



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01    Costs and Expenses. The Borrower agrees to pay promptly, upon
written demand:

(a)    all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent in connection with the syndication, preparation, execution,
delivery, administration, modification, and amendment of this Agreement, the
Notes, and the other Loan Documents, including, without limitation, reasonable
fees, expenses, charges and disbursements of outside counsels for such Lender
Party, and

(b)    all documented out-of-pocket costs and expenses, if any, of the
Administrative Agent and each Lender (including, without limitation, outside
counsel fees, expenses, charges and disbursements of each Lender and the
Administrative Agent but excluding amounts that Borrower and/or any Guarantor
are not required to indemnify the indemnified persons for pursuant to
Section 9.02) in connection with the enforcement of or protection of rights
under (whether through negotiations, legal proceedings, or otherwise) this
Agreement, the Notes, and the other Loan Documents (including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Advances).

Section 9.02    Indemnification; Waiver of Damages.

(a)    INDEMNIFICATION. EACH LOAN PARTY THAT IS A PARTY HERETO AGREES TO, AND
DOES HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE LEAD
ARRANGER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, EACH LENDER, AND EACH
OF THEIR RESPECTIVE RELATED PARTIES (EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY
AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND EXPENSES OF ANY KIND
OR NATURE (INCLUDING FEES, CHARGES, AND DISBURSEMENTS OF COUNSEL AND ANY
CONSULTANT FOR ANY INDEMNITEE), TO WHICH SUCH INDEMNITEE MAY BECOME SUBJECT OR
THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST SUCH INDEMNITEE BY ANY
PERSON (INCLUDING HOLDINGS, THE BORROWER, ANY SUBSIDIARY OR ANY AFFILIATE
THEREOF), IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF
(INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION, OR PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION
THEREWITH) (I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT, OR ANY AGREEMENT
OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR
THERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY
ADVANCE OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON,
AT, UNDER OR FROM ANY PROPERTY OWNED,

 

113



--------------------------------------------------------------------------------

LEASED OR OPERATED BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE
THEREOF, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO HOLDINGS, THE BORROWER
OR ANY SUBSIDIARY OR AFFILIATE THEREOF AT ANY TIME, (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE THEREOF, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
OR (V) ANY CLAIM (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL CLAIMS),
INVESTIGATION, LITIGATION OR OTHER PROCEEDING (WHETHER OR NOT THE ADMINISTRATIVE
AGENT OR ANY LENDER IS A PARTY THERETO) AND THE PROSECUTION AND DEFENSE THEREOF,
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE ADVANCES, ANY LOAN DOCUMENT, OR
ANY DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (AND IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF SUCH INDEMNITEE); PROVIDED THAT SUCH INDEMNITY SHALL NOT,
AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT (A) TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (B) TO
HAVE RESULTED FROM A CLAIM BROUGHT BY THE BORROWER AGAINST ANY INDEMNITEE OF ANY
MATERIAL BREACH OF SUCH INDEMNITEE’S FUNDING OBLIGATIONS UNDER THIS AGREEMENT,
OR (C) ARE ON ACCOUNT OF A DISPUTE ARISING SOLELY AMONG INDEMNITEES (OTHER THAN
THE ADMINISTRATIVE AGENT IN ITS ROLE AS SUCH) TO THE EXTENT SUCH DISPUTE DOES
NOT INVOLVE AND IS NOT RELATED TO ANY ACT, OMISSION OR REPRESENTATION ON THE
PART OF, OR ANY INFORMATION PROVIDED BY OR ON BEHALF OF, THE BORROWER, ANY
GUARANTOR OR AFFILIATES THEREOF. THIS INDEMNITY SHALL NOT APPLY WITH RESPECT TO
TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING
FROM ANY NON-TAX CLAIM. No Loan Party shall, without the prior written consent
of each Indemnitee affected thereby, settle any threatened or pending claim or
action that would give rise to the right of any Indemnitee to claim
indemnification hereunder unless such settlement (x) includes a full and
unconditional release of all liabilities arising out of such claim or action
against such Indemnitee, (y) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnitee and (z) does not require any actions to be taken or refrained from
being taken by any Indemnitee other than the execution of the related settlement
agreement, if any.

(b)    WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENT THE PARTIES HERETO SHALL NOT ASSERT, AND HEREBY
WAIVE, ANY CLAIM AGAINST ANY

 

114



--------------------------------------------------------------------------------

OTHER PARTY HERETO, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, ANY THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY ADVANCE OR THE USE
OF THE PROCEEDS THEREOF; PROVIDED THAT, THIS WAIVER AND AGREEMENT SHALL NOT
LIMIT THE LOAN PARTIES’ INDEMNIFICATION OBLIGATIONS TO THE EXTENT SET FORTH IN
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS TO THE EXTENT SUCH SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARE INCLUDED IN ANY THIRD PARTY CLAIM IN
CONNECTION WITH WHICH SUCH INDEMNIFIED PERSON IS OTHERWISE ENTITLED TO
INDEMNIFICATION HEREUNDER OR THEREUNDER. NO INDEMNITEE SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(c)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.

(d)    Survival. Without prejudice to the survival of any other agreement of the
Loan Parties hereunder, the agreements and obligations of the Loan Parties
contained in this Section 9.02 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Advances and
all other amounts payable under this Agreement.

Section 9.03    Waivers and Amendments. No amendment or waiver of any provision
of this Agreement, the Notes, or any other Loan Document (other than the Fee
Letters), nor consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that:

(a)    no amendment, waiver or consent shall, without the consent of each Lender
directly and adversely affected thereby, (i) reduce the amount of, or rate of
interest on, the Advances (other than the Default Rate of interest on the
Advances which may be reduced or waived by the Majority Lenders), (ii) reduce
the amount of any fees or other amounts payable hereunder or under any other
Loan Document (other than those specifically addressed above in this
Section 9.03), (iii) amend, waive or consent to depart from any of the
conditions specified in Section 3.01 (other than such conditions which are
expressly noted to be subject to Majority Lenders’ approval), (iv) increase the
Commitment or any obligations of any Lender, (v) postpone or extend any date
fixed for any payment of any fees or other amounts payable hereunder (other than
those otherwise specifically addressed in this Section 9.03), including an
extension of the Maturity Date, or (vi) amend, waive or consent to depart from
Section 2.12(e) or Section 7.06;

 

115



--------------------------------------------------------------------------------

(b)    no amendment, waiver or consent shall, unless the same shall be in
writing and signed by each Lender, (i) except as permitted under
Section 8.11(b), release all or substantially all of the Guarantors from their
obligations under any Guaranty or, except as specifically provided in the Loan
Documents and as a result of transactions permitted by the terms of this
Agreement, release all or substantially all of the Collateral; or (ii) amend the
definition of “Majority Lenders”, this Section 9.03 or any other provision in
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder (other than as provided in clause
(c) below); and

(c)    no amendment, waiver, or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document. In connection with any amendment, waiver
or consent required to be signed by the Majority Lenders, the Loan Parties are
entitled to rely conclusively on each such Majority Lender’s signature thereto
as a representation and warranty by such Majority Lender that it is not an
Affiliate of any other Majority Lender.

Section 9.04    Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 9.05    Survival of Representations and Obligations.

(a)    All representations and warranties set forth in Article IV and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of Article VIII or Article IX and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before. Without limiting the foregoing, all obligations
of the Loan Parties provided for in Sections 2.09, 2.10, 2.13(d), 9.01 and 9.02
and all of the obligations of the Lenders in Section 8.09 shall survive any
termination of this Agreement and repayment in full of the Obligations. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

116



--------------------------------------------------------------------------------

Section 9.06    Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent,
and when the Administrative Agent shall have, as to each Lender, either received
a counterpart hereof executed by such Lender or been notified by such Lender
that such Lender has executed it and thereafter shall be binding upon and inure
to the benefit of the Borrower, the Administrative Agent, and each Lender and
their respective permitted successors and assigns, except that neither the
Borrower nor any other Loan Party shall have the right to assign its rights or
delegate its duties under this Agreement or any other Loan Document or any
interest in this Agreement or any other Loan Document without the prior written
consent of each Lender, except as otherwise permitted by Section 6.04. Each Loan
Party agrees that no Affiliate, equityholder or creditor of such Loan Party is
intended to be, and none of such Persons shall be, third party beneficiaries of
this Agreement or any other Loan Document, and therefore no Indemnitee will have
any liability (whether direct or indirect, in contract or tort, or otherwise) to
any Loan Party’s respective Affiliate that is not a party hereto or to any Loan
Party’s equityholders or creditors arising out of, related to or in connection
with any aspect of the transactions contemplated hereby.

Section 9.07    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Assignment by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i)    Minimum Amounts. The aggregate amount of the Commitment (which for this
purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of

 

117



--------------------------------------------------------------------------------

the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $1,000,000, unless
(A) such assignment is to a Lender, and Affiliate of a Lender, or an Approved
Fund or (B) each of the Administrative Agent and, so long as no as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of a Lender, or an Approved Fund.

(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)    Limitations on Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) any a Disqualified Lender.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be

 

118



--------------------------------------------------------------------------------

effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Collateral
Agent and each other Lender hereunder (and interest accrued and unpaid thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all
Advances in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Legal Requirement
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.12, 9.01, 9.02 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lender. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Lender. Notwithstanding the foregoing, any assignment or sale of
participations to a Disqualified Lender shall be null and void.

 

119



--------------------------------------------------------------------------------

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 9.09 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. The Borrower hereby agrees that the Administrative Agent acting as its
agent solely for the purpose set forth above in this clause (c), shall not
subject the Administrative Agent to any fiduciary or other implied duties, all
of which are hereby waived by the Borrower.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Collateral Agent and Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.02(a) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), or
(c) of Section 9.03 (that adversely affects such Participant). The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.09,
2.11, and 2.13 (subject to the requirements and limitations therein, including
the requirements under Section 2.13(f) (it being understood that the
documentation required under Section 2.13(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.14 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.11 or
2.13, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of

 

120



--------------------------------------------------------------------------------

Section 2.14 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 7.04 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.12(e) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. The Borrower hereby agrees that each Lender acting as its agent solely
for the purpose set forth above in this clause (d), shall not subject such
Lender to any fiduciary or other implied duties, all of which are hereby waived
by the Borrower.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)    Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Advances in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

Section 9.08    Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and their Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Legal Requirements or
regulations or in any legal, judicial, administrative or other compulsory
proceeding, (d) to any other party hereto, (e) in connection with the exercise
of any remedies under this Agreement, under any other Loan Document or under any
agreement related to any Obligation, or any action or proceeding relating to
this Agreement, any other Loan Document or any agreement related to any
Obligation, or the enforcement of rights

 

121



--------------------------------------------------------------------------------

hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Loan Party and its
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that is instructed of the confidential
nature of the information and that such Information may be used solely for the
purpose of evaluating an investment or prospective investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding Holdings and its Subsidiaries, the Advances and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facility, (h) with the consent of the Borrower, (i) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section by the disclosing party or
(ii) becomes available to any Secured Party or affiliate thereof from a third
party that is not, to such Person’s actual knowledge, subject to confidentiality
obligations to Holdings or the Borrower, (k) to governmental regulatory
authorities in connection with any regulatory examination of any Lender Party
or, if such Lender Party deems necessary for the mitigation of claims by those
authorities against such Lender Party or any of its subsidiaries or affiliates,
in accordance with such Lender Party’s regulatory compliance policy, (l) to the
extent that such information is independently developed by such Lender Party, or
(m) for purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Collateral Agent on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; provided that, in the case of information received from a Loan Party or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in this
Agreement shall (a) restrict any Lender Party from providing information to any
bank or other regulatory or governmental authorities, including the Federal
Reserve Board and its supervisory staff; (b) require or permit any Lender Party
to disclose to any Loan Party that any information will be or was provided to
the Federal Reserve Board or any of its supervisory staff; or (c) require or
permit any Lender Party to inform any Loan Party of a current or upcoming
Federal Reserve Board examination or any nonpublic Federal Reserve Board
supervisory initiative or action.

 

122



--------------------------------------------------------------------------------

Section 9.09    Notices, Etc.

(a)    All notices and other communications (other than Notices of Borrowing and
Notices of Conversion or Continuation, which are governed by Article II of this
Agreement) shall be in writing and hand delivered with written receipt,
telecopied, sent by facsimile, sent by electronic mail as permitted under
paragraph (b) below (with, in the case of electronic mail, a hard copy sent as
otherwise permitted in this Section 9.09), sent by a nationally recognized
overnight courier, or sent by certified mail, return receipt requested as
follows: if to a Loan Party, as specified on Schedule I, if to the
Administrative Agent or the Collateral Agent, at its credit contact specified
under its name on Schedule I, and if to any Lender at its credit contact
specified in its Administrative Questionnaire. Each party may change its notice
address by written notification to the other parties. All such notices and
communications shall be effective when delivered, except that (i) notices and
communications to the Administrative Agent, any Lender or the Collateral Agent
pursuant to Article II shall not be effective until received and, in the case of
facsimile delivered under Article II, such receipt is confirmed by the
Administrative Agent, such Lender or the Collateral Agent, as applicable,
verbally or in writing and (ii) notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c)    Platform.

(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

123



--------------------------------------------------------------------------------

(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

Section 9.10    USURY NOT INTENDED. IT IS THE INTENT OF EACH LOAN PARTY AND EACH
LENDER PARTY IN THE EXECUTION AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO CONTRACT IN STRICT COMPLIANCE WITH APPLICABLE USURY LAWS,
INCLUDING CONFLICTS OF LAW CONCEPTS, GOVERNING THE ADVANCES OF EACH LENDER
INCLUDING SUCH APPLICABLE LEGAL REQUIREMENTS OF THE STATE OF NEW YORK, IF ANY,
AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN EFFECT, AND ANY OTHER
JURISDICTION WHOSE LAWS MAY BE MANDATORILY APPLICABLE TO SUCH LENDER
NOTWITHSTANDING THE OTHER PROVISIONS OF THIS AGREEMENT. IN FURTHERANCE THEREOF,
THE LENDER PARTIES AND THE LOAN PARTIES STIPULATE AND AGREE THAT NONE OF THE
TERMS AND PROVISIONS CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
SHALL EVER BE CONSTRUED TO CREATE A CONTRACT TO PAY, AS CONSIDERATION FOR THE
USE, FORBEARANCE OR DETENTION OF MONEY, INTEREST AT A RATE IN EXCESS OF THE
MAXIMUM RATE AND THAT FOR PURPOSES OF THIS AGREEMENT “INTEREST” SHALL INCLUDE
THE AGGREGATE OF ALL CHARGES WHICH CONSTITUTE INTEREST UNDER SUCH LAWS THAT ARE
CONTRACTED FOR, CHARGED OR RECEIVED UNDER THIS AGREEMENT; AND IN THE EVENT THAT,
NOTWITHSTANDING THE FOREGOING, UNDER ANY CIRCUMSTANCES THE AGGREGATE AMOUNTS
TAKEN, RESERVED, CHARGED, RECEIVED OR PAID ON THE ADVANCES, INCLUDE AMOUNTS
WHICH BY APPLICABLE LEGAL REQUIREMENT ARE DEEMED INTEREST WHICH WOULD EXCEED THE
MAXIMUM RATE, THEN SUCH EXCESS SHALL BE DEEMED TO BE A MISTAKE AND EACH LENDER
RECEIVING SAME SHALL CREDIT THE SAME ON THE PRINCIPAL OF ITS ADVANCES (OR IF
SUCH ADVANCES SHALL HAVE BEEN PAID IN FULL, REFUND SAID EXCESS TO THE BORROWER).
IN THE EVENT THAT THE

 

124



--------------------------------------------------------------------------------

MATURITY OF THE ADVANCES ARE ACCELERATED BY REASON OF ANY ELECTION OF THE HOLDER
THEREOF RESULTING FROM ANY EVENT OF DEFAULT UNDER THIS AGREEMENT OR OTHERWISE,
OR IN THE EVENT OF ANY REQUIRED OR PERMITTED PREPAYMENT, THEN SUCH CONSIDERATION
THAT CONSTITUTES INTEREST MAY NEVER INCLUDE MORE THAN THE MAXIMUM RATE, AND
EXCESS INTEREST, IF ANY, PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE SHALL BE
CANCELED AUTOMATICALLY AS OF THE DATE OF SUCH ACCELERATION OR PREPAYMENT AND, IF
THERETOFORE PAID, SHALL BE CREDITED ON THE APPLICABLE ADVANCES (OR, IF THE
APPLICABLE ADVANCES SHALL HAVE BEEN PAID IN FULL, REFUNDED TO THE BORROWER OF
SUCH INTEREST). IN DETERMINING WHETHER OR NOT THE INTEREST PAID OR PAYABLE UNDER
ANY SPECIFIC CONTINGENCIES EXCEEDS THE MAXIMUM RATE, THE LOAN PARTIES AND THE
LENDERS SHALL TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LEGAL REQUIREMENT
AMORTIZE, PRORATE, ALLOCATE AND SPREAD IN EQUAL PARTS DURING THE PERIOD OF THE
FULL STATED TERM OF THE OBLIGATIONS ALL AMOUNTS CONSIDERED TO BE INTEREST UNDER
APPLICABLE LEGAL REQUIREMENT AT ANY TIME CONTRACTED FOR, CHARGED, RECEIVED OR
RESERVED IN CONNECTION WITH THE OBLIGATIONS. THE PROVISIONS OF THIS SECTION
SHALL CONTROL OVER ALL OTHER PROVISIONS OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS WHICH MAY BE IN APPARENT CONFLICT HEREWITH.

Section 9.11    Usury Recapture. In the event the rate of interest chargeable
under this Agreement or any other Loan Document at any time is greater than the
Maximum Rate, the unpaid principal amount of the Advances shall bear interest at
the Maximum Rate until the total amount of interest paid or accrued on the
Advances equals the amount of interest which would have been paid or accrued on
the Advances if the stated rates of interest set forth in this Agreement or
applicable Loan Document had at all times been in effect. In the event, upon
payment in full of the Advances, the total amount of interest paid or accrued
under the terms of this Agreement and the Advances is less than the total amount
of interest which would have been paid or accrued if the rates of interest set
forth in this Agreement had, at all times, been in effect, then the Borrower
shall, to the extent permitted by applicable Legal Requirement, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Advances. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.

Section 9.12    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Lender Party, or any Lender Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated,

 

125



--------------------------------------------------------------------------------

declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Lender Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
Party severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate in effect from time to time, in the applicable currency of such recovery or
payment. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 9.13    Performance of Duties. Each of the Loan Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Loan Party at its sole cost and expense.

Section 9.14    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the credit facility evidenced hereby has not been terminated.

Section 9.15    Governing Law. This Agreement and the other Loan Documents and
any claim, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof.

Section 9.16    Submission to Jurisdiction; Service of Process. The Borrower and
each other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any Secured Party or any Related Party of any Secured Party in any way relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, in any forum other than the courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable Legal Requirement, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action, litigation or

 

126



--------------------------------------------------------------------------------

proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Legal Requirement.
Nothing in this Agreement or in any other Loan Document shall affect any right
that any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Loan Party or its Properties in the courts of any jurisdiction. Each
party hereto irrevocably consents to service of process in the manner provided
for notices in Section 9.09. Nothing in this Agreement will affect the right of
any party hereto to serve process in any other manner permitted by applicable
Legal Requirement.

Section 9.17    Waiver of Venue. The Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Legal Requirement, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
Section 9.16. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Legal Requirement, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 9.18    Execution in Counterparts; Electronic Execution.

(a)    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirement, including the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 9.19    Independent Effect of Covenants. Holdings and the Borrower
expressly acknowledge and agree that each covenant contained in Articles V or VI
hereof shall be given independent effect. Accordingly, no Loan Party shall
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles V or VI, before or after giving effect to such transaction
or act, Holdings or the Borrower shall or would be in breach of any other
covenant contained in Articles V or VI.

Section 9.20    USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and

 

127



--------------------------------------------------------------------------------

record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.

Section 9.21    Flood Insurance Regulations. If applicable, Jefferies Finance
LLC, as administrative agent, will post on the applicable electronic platform
(or otherwise distribute to each Lender) documents that it receives in
connection with the Flood Insurance Regulations (defined below); however,
Jefferies Finance LLC reminds each Lender and Participant that, pursuant to the
Flood Insurance Regulations, each federally regulated lender (whether acting as
a Lender or Participant) is responsible for assuring its own compliance with the
Flood Insurance Regulations. Notwithstanding the foregoing or any other
provision in this Agreement to the contrary, in no event is any Building (as
defined in the applicable Flood Insurance Regulation) or Manufactured (Mobile)
Home (as defined in the applicable Flood Insurance Regulation) included in the
definition of “Collateral” and no Building or Manufactured (Mobile) Home is
intended to be encumbered by any Mortgage. As used herein, “Flood Insurance
Regulations” shall mean (a) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (b) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time, and
(d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.

Section 9.22    NON-RELIANCE. IN EXECUTING THIS AGREEMENT, EACH LOAN PARTY
HEREBY WARRANTS AND REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR
REPRESENTATION OTHER THAN THOSE IN THIS AGREEMENT AND IS RELYING UPON ITS OWN
JUDGMENT AND ADVICE OF ITS ATTORNEYS.

Section 9.23    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.24    Reversal of Payments. To the extent any Loan Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the

 

128



--------------------------------------------------------------------------------

Administrative Agent receives any payment or proceeds of the Collateral which
payments or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any Debtor Relief Law, other
applicable Legal Requirement or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

Section 9.25    Injunctive Relief. Each Loan Party hereto recognizes that, in
the event such Loan Party fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, each Loan Party hereto agrees
that the Lenders, at the Lenders’ option, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

Section 9.26    No Advisory or Fiduciary Responsibility.

(a)    In connection with all aspects of each transaction contemplated hereby,
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s- length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Collateral
Agent and the Lenders, on the other hand, and each Loan Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Collateral Agent and the Lenders is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Collateral Agent or the Lenders has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of any Loan Party with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any Lender Party has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Collateral Agent or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Collateral Agent, the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from, and
may conflict with, those of the Borrower and its Affiliates, and none of the
Administrative Agent, the Collateral Agent or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Collateral Agent and the
Lenders have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

 

129



--------------------------------------------------------------------------------

(b)    Each Loan Party acknowledges and agrees that each Lender, the Collateral
Agent, the Administrative Agent and any Affiliate thereof may lend money to,
invest in, and generally engage in any kind of business with, any of the
Borrower, Holdings, any Affiliate thereof or any other person or entity that may
do business with or own securities of any of the foregoing, all as if such
Lender, the Collateral Agent, the Administrative Agent or Affiliate thereof were
not a Lender, the Collateral Agent, Administrative Agent or an Affiliate thereof
(or an agent or any other Person with any similar role under the credit
facilities evidenced hereby) and without any duty to account therefor to any
other Lender, the Collateral Agent, the Administrative Agent, Holdings, the
Borrower or any Affiliate of the foregoing. Each Lender, the Collateral Agent,
the Administrative Agent and any Affiliate thereof may accept fees and other
consideration from Holdings, the Borrower or any Affiliate thereof for services
in connection with this Agreement, the credit facilities evidenced hereby or
otherwise without having to account for the same to any other Lender, the
Collateral Agent, the Administrative Agent, Holdings, the Borrower or any
Affiliate of the foregoing.

Section 9.27    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Instruments which imposes additional burdens on Holdings or any of its
Subsidiaries or further restricts the rights of Holdings or any of its
Subsidiaries or gives the Administrative Agent, the Collateral Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

Section 9.28    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability;

(i)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

130



--------------------------------------------------------------------------------

(ii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.29    ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 9.30    Intercreditor Matters. Each Lender hereby (a) consents to the
subordination of the Liens securing the Obligations on the terms set forth in
the Intercreditor Agreement, (b) agrees that this Agreement and the other Loan
Documents, and the rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and thereunder, are subject to the
terms of the Intercreditor Agreement, (c) agrees that it will be bound by and
will take no actions contrary to the provisions of the Intercreditor Agreement
and (d) authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into the Intercreditor Agreement and to subject the Liens
securing the Obligations to the provisions thereof.

[Remainder of this page intentionally left blank. Signature page follows.]

 

131



--------------------------------------------------------------------------------

PENN VIRGINIA HOLDING CORP., a Delaware Corporation By:  

/s/ Steve A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer PENN VIRGINIA CORPORATION, a Virginia corporation By:  

/s/ Steve A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Administrative Agent, Collateral Agent, and a Lender
By:  

/s/ John Koehler

Name:   John Koehler Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ARES CAPITAL CORPORATION, as a Lender By:  

/s/ Ian Fitzgerald

Name:   Ian Fitzgerald Title:   Authorized Signatory CION ARES DIVERSIFIED
CREDIT FUND, as a Lender By:  

/s/ Anton Feingold

Name:   Anton Feingold Title:   Authorized Signatory ARES JASPER FUND, L.P., as
a Lender By: Ares Capital Management LLC, its investment manager By:  

/s/ Ian Fitzgerald

Name:   Ian Fitzgerald Title:   Authorized Signatory ARES ND CREDIT STRATEGIES
FUND LLC, as a Lender By: Ares Capital Management LLC, its investment manager
By:  

/s/ Ian Fitzgerald

Name:   Ian Fitzgerald Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ARES CREDIT STRATEGIES INSURANCE DEDICATED FUND SERIES INTERESTS OF THE SALI
MULTI-SERIES FUND, L.P., as a Lender By: Ares Capital Management LLC, its
investment manager By:  

/s/ Ian Fitzgerald

Name:   Ian Fitzgerald Title:   Authorized Signatory ARES DIRECT FINANCE I LP,
as a Lender By: Ares Capital Management LLC, its investment manager By:  

/s/ Ian Fitzgerald

Name:   Ian Fitzgerald Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FS ENERGY AND POWER FUND, as a Lender By: GSO Capital Partners LP as Sub-Adviser
By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I

 

Lender

   Commitment  

Jefferies Finance LLC

   $ 50,000,000  

Ares Capital Corporation (ARCC)

   $ 90,132,019  

CION Ares Diversified Credit Fund (CADEX)

   $ 500,000  

Ares Jasper Fund, L.P.

   $ 2,594,554  

Ares ND Credit Strategies Fund LLC

   $ 1,193,740  

Ares Credit Strategies Insurance Dedicated Fund Series Interests of the SALI
Multi-Series Fund, L.P.

   $ 1,803,335  

Ares Direct Finance I LP

   $ 3,776,352  

FS Energy and Power Fund

   $ 50,000,000  

Total:

   $ 200,000,000  

 

Annex I



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE INFORMATION

Administrative Agent:

Jefferies Finance LLC

520 Madison Avenue

New York, NY 10022

Attention: Account Manager – Penn Virginia Holdings Corp.

Facsimile: 212-284-3444

Electronic Mail: JFin.Admin@Jefferies.com

Loan Parties:

at c/o Penn Virginia Corporation

14701 St. Mary’s Lane, Suite 275

Houston, Texas 77079

Attn: Steven A. Hartman

713-722-6529

Steve.hartman@pennvirginia.com

 

Schedule I